Exhibit 10.1

 

DISTRIBUTION AGREEMENT

 

among

 

DREAMWORKS ANIMATION SKG, INC.

 

PARAMOUNT PICTURES CORPORATION

 

and

 

DREAMWORKS L.L.C.

 

dated as of December 9, 2005



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Section 1.

   Definitions and Usage    1

Section 2.

   Grant of Rights; Period of Distribution; Termination of Prior Distribution
Arrangements    23

Section 3.

   Development, Production, Acquisition, Payment Obligations and Delivery    25

Section 4.

   Distribution    28

Section 5.

   Distribution Expenses — Approvals and Controls    48

Section 6.

   Distribution Expenses Accounting    49

Section 7.

   Distribution Fees    51

Section 8.

   Gross Receipts    52

Section 9.

   Representations, Warranties and Agreements    67

Section 10.

   Indemnity    70

Section 11.

   Default; Remedies and Termination; Extension of Output Term    71

Section 12.

   Operational Mechanics    77

Section 13.

   Copyright    77

Section 14.

   Ownership    77

Section 15.

   Inventory of Materials    78

Section 16.

   Force Majeure    79

Section 17.

   Assignment    79

Section 18.

   Standard of Care    79

Section 19.

   Paramount Distribution Credit    80

Section 20.

   Other Activities    80

Section 21.

   Exercise of Discretion    81

Section 22.

   No Partnership or Third Party Benefit    81

Section 23.

   Integration/Formalities    81

Section 24.

   Dispute Resolution    81

Section 25.

   Severability of Provisions    83

Section 26.

   Waiver    83

Section 27.

   Governing Law    83

Section 28.

   Confidentiality    83

Section 29.

   Notice of Representatives    84

Section 30.

   Paragraph Headings    84

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 31.

   Intellectual Property License    84

Section 32.

   Disclosure, Compliance and Reporting Obligations    84

Section 33.

   Notices    86

Section 34.

   Counterparts    87

Section 35.

   Paramount Affiliates    87

 

(ii)



--------------------------------------------------------------------------------

DISTRIBUTION AGREEMENT dated as of December 9, 2005 (this “Agreement”), by and
among, DreamWorks Animation SKG, Inc. (“DWA”), on the one hand, and Paramount
Pictures Corporation (“Paramount”) and DreamWorks L.L.C. (“DWS”) on the other
hand.

 

WHEREAS DWA is principally devoted to developing, producing and acquiring
feature-length theatrical animated motion pictures and other animated
productions;

 

WHEREAS each of Paramount and DWS is engaged, inter alia, in the business of
distributing feature length theatrical motion pictures and other productions in
all media throughout the world;

 

WHEREAS DWA and DWS entered into that certain Distribution Agreement dated as of
October 7, 2004 with respect to the distribution and exploitation by DWS in
certain media throughout the world of motion pictures produced by DWA (the
“Prior Agreement”);

 

WHEREAS Paramount has entered into that certain purchase agreement dated
December 9, 2005 to acquire all of the equity interests in DWS (the “Purchase
Agreement”);

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, DWS and DWA have agreed to terminate the Prior Agreement
as of the Effective Date.

 

WHEREAS DWA desires to grant to Paramount and DWS a license to distribute and
exploit Licensed Pictures (as defined hereunder), and Paramount and DWS desire
to enter into such license on the terms and conditions contained herein; and

 

WHEREAS, on the date hereof DreamWorks Animation Home Entertainment, L.L.C.
(“DWA Home Video”) desires to engage Paramount Home Entertainment, Inc.
(“Paramount Home Entertainment”) to provide certain fulfillment services to DWA
Home Video in furtherance of DWA Home Video’s distribution of Video Devices (as
defined below), and Paramount desires to provide such services on the terms and
conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, DWA, DWS and Paramount hereby agree as follows:

 

Section 1. Definitions and Usage; Signing Bonus

 

1.1 Definitions:

 

Affiliate of Any Person shall mean any other Person controlling, controlled by
or under common control with such Person. Post-Effective Date, DWS shall be
deemed an Affiliate of Paramount. For the purposes of this Agreement, National
Amusements, Inc., NAIRI, Inc., CBS Corporation and each direct or indirect
subsidiary of CBS Corporation shall not be considered Affiliates of Paramount.

 

Animated Motion Picture(s) shall mean any Motion Picture that is created
predominantly by one or more non-live action production methods (e.g.,
hand-drawn animation



--------------------------------------------------------------------------------

[such as Prince of Egypt], CGI [such as Shrek], stop-motion [such as Chicken
Run] and/or motion capture [such as Polar Express]) (each, an “Animation
Method”). However, a Motion Picture shall not be deemed to be an Animated Motion
Picture if digital Animation Method(s) are used, in whole or in part, to create
photorealistic characters that interact with live-action characters in
live-action settings. (Photorealistic characters include both “real world”
characters modified by an Animation Method [e.g., Babe the pig in Babe] and
characters that are invented but which are depicted in a “real world” manner by
an Animation Method [e.g., Yoda in Star Wars II: Attack of the Clones, Gollum in
Lord of the Rings, the dinosaurs in Jurassic Park, the robots in I, Robot, the
toy soldiers in Small Soldiers].)

 

Base Films shall mean, initially (i.e., with respect to the first Licensed
Picture Delivered following the Effective Date), Shrek, Shark Tale and
Madagascar. With respect to any Licensed Picture Delivered thereafter, Base
Films shall mean the three (3) immediately preceding Event Pictures (but
excluding Shrek 2 and Wallace & Gromit: Curse of the Were-Rabbit) released for
Theatrical Exhibition in the Domestic Territory.

 

Business Day shall mean a day other than a Saturday, Sunday or other day on
which financial institutions in Los Angeles, California or New York, New York
are authorized or required by law to close.

 

CJ Agreement shall mean collectively the Theatrical Distribution Agreement,
amended and restated as of February 10, 1999, between DWS and Cheil Jedang
Corporation (“Cheil”), the Home Video Fulfillment Services Agreement, amended
and restated as of February 10, 1999, between DWS and Cheil, each as may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof, and all related agreements with respect to one
or more Licensed Pictures between DWS and Cheil or CJ Entertainment, Inc.
(together with Cheil collectively “CJ Entertainment”).

 

Clip Rights shall mean, with respect to each Licensed Picture, the right to use
or license clips in any and all media (whether now known or hereafter devised),
excerpts and stock footage from such Licensed Picture for use on a stand-alone
basis or in connection with other audio or audio-visual productions.

 

Closing Date shall mean the date of the closing of the purchase by Paramount of
all of the equity interests in DWS pursuant to the Purchase Agreement.

 

Commercial Tie-in and Promotional Rights shall mean, with respect to each
Licensed Picture, the right to use or license the use of characters, designs,
visual representations, names, logos, props, physical properties or other
elements appearing or used in or in connection with such Licensed Picture or all
or any part of the Literary Material in connection with (i) the advertising,
publicizing, marketing, promotion and/or packaging of merchandise, products or
services and/or (ii) premiums or promotions.

 

Comparable as used with respect to any Motion Picture shall mean a similar, as
determined on an overall basis, Motion Picture based on a comparison of the
production budgets, cast, genre, ratings, pre-release audience surveys, festival
results, theatrical box office and other performance metrics and established
factors used in the Motion Picture industry in Los Angeles, California to
compare Motion Pictures.

 

2



--------------------------------------------------------------------------------

Contingent Compensation shall mean, with respect to each Licensed Picture,
contractually required payments to or on behalf of any Person providing rights
or services, or otherwise involved in the production of such Licensed Picture,
payable in respect of such Licensed Picture, which (i) are dependent in whole or
in part on box office, gross receipts, net receipts, or a percentage of such
gross receipts or net receipts, and are payable in a fixed or allocable amount
or as a percentage of such receipts, and/or (ii) are payable in a fixed amount
upon the occurrence of a specified event such as receipt of an Academy Award or
the sale of a specified number of Video Devices.

 

Control when used with respect to any specified Person means the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

Copyright Revenue shall mean, with respect to each Licensed Picture, all
royalties, fees and other revenue that DWA, the registered copyright owner or
other appropriate entity, is otherwise entitled to collect by reason of any
statute, governmental regulation or operation of law, based upon or in
connection with, in whole or in part, or directly or indirectly, any use of such
Licensed Picture from time to time pursuant to any exercise of the Distribution
Rights and Licensed Marks, including the retransmission of the signal embodying
the Television Exhibition of any such Licensed Picture, commonly referred to as
retransmission royalties and/or the sale of blank recordable media and/or
recording apparatus for the purpose of recording any such Licensed Picture,
commonly referred to as private copy levies and/or from the rental of
pre-recorded Video Devices to consumers, commonly referred to as video rental
right levies, provided that Copyright Revenue shall in no event include any of
the foregoing royalties, fees or revenue arising from the Retained Rights unless
any such Retained Rights are required to be included in the Distribution Rights
pursuant to any DWA-approved Distribution Servicing Agreement.

 

Delivery shall mean delivery, or the provision of access, to Paramount of all
items referenced in Section 3.2.a. hereof. A Licensed Picture shall be deemed to
be Delivered hereunder only upon Paramount’s receipt of all such items (the
“Delivery Date”).

 

Distribution Expenses shall mean, with respect to each Licensed Picture, the sum
of:

 

All actual, direct out-of-pocket costs, charges and expenses (other than
Paramount’s or any Affiliate’s overhead expenses) that have either been paid or
incurred (i.e., reported as a liability in the accounts payable accounting
system of Paramount or such Affiliate and paid within thirty (30) days
thereafter) arising out of the exhibition, exploitation and use of such Licensed
Picture, and the distribution, advertising, marketing, publicity, promotion,
market exploitation, and turning to account of such Licensed Picture whether
directed to the public or to exhibitors, retailers or wholesalers dealing with
such Licensed Picture in or for any and all Distribution Rights throughout the
Territory, including all direct out-of-pocket costs, charges and expenses for:

 

  (i) Marketing Materials (as defined in Section 4.4);

 

3



--------------------------------------------------------------------------------

  (ii) advertising space in any print or electronic media;

 

  (iii) subject to DWA’s prior approval in each instance, film festivals,
premieres, preview screenings and other “special events” promoting the Licensed
Picture, sales presentations, local or regional marketing conventions and
marketing presentations for a designated Licensed Picture (or an allocable
portion of such costs if other Motion Pictures are also included), talent
touring, and all associated expenses incurred in connection with the foregoing,
such as travel, living expenses and accommodations of talent or any of
Paramount’s employees (excluding straight time regular salaries but including
overtime salaries), and expenses of any territory managers and marketing
managers of Subdistributors charged as Distribution Expenses pursuant to
applicable DWA-approved Distribution Servicing Agreements; provided, however,
that Paramount may not charge as a Distribution Expense any travel, living
expenses and accommodations of any Paramount employees other than incremental,
Licensed Picture-specific expenses (i.e., Paramount may not allocate a portion
of such expenses to the Licensed Pictures if expenses related to other Motion
Pictures are included) pre-approved by DWA;

 

  (iv) prints, or any other similar devices, including for creation,
manufacture, editing, dubbing, subtitling, rescoring, delivery and use of the
foregoing or any other means of exploitation now known or hereafter devised;

 

  (v) freight, shipping, transportation and storage costs for all prints and
Marketing Materials;

 

  (vi) taxes and government fees;

 

  (vii) checking and collection of Gross Receipts in the Domestic Territory, in
an amount not to exceed 0.5% of Gross Receipts derived from the Theatrical
Exhibition, on a Licensed Picture-by-Licensed Picture basis;

 

  (viii) remittance and conversion of Gross Receipts;

 

  (ix) license fees, duties, other fees or any other amounts paid to permit use
of the Licensed Picture;

 

  (x) a proportionate share of errors and omissions insurance in accordance with
Section 10.2 below;

 

4



--------------------------------------------------------------------------------

  (xi) transaction fees imposed on credit card charges purchasing admission to
view the Licensed Picture;

 

  (xii) Aviation Expenses;

 

  (xiii) the distribution of the Licensed Pictures incurred at the direction of
DWA, including any incremental costs to provide DWA requested distribution
services or Information (as defined in Section 4.1.e) not available in
Paramount’s normal course of business;

 

  (xiv) the prosecution, defense or settlement of any action directly relating
to Paramount’s Exhibition or use of the Licensed Pictures or any element thereof
in accordance with the terms of this Agreement, including any interest and
penalties, provided that all amounts recovered pursuant to any of the
aforementioned shall be included in Gross Receipts pursuant to Section 8.1.f.
below; and

 

  (xv) anti-piracy and security measures specific and incremental to Licensed
Pictures, such as security guards at prerelease screenings and night-vision
equipment charges.

 

All Distribution Expenses shall be charged by Paramount or DWS, as applicable,
at rates that do not exceed the rates charged by Paramount in connection with
the distribution of comparable Motion Pictures distributed by Paramount.
“Distribution Expenses” shall not include (a) any of the foregoing costs,
charges, fees and expenses relating to the Retained Rights, except to the extent
such Retained Rights are required to be included in the Distribution Rights
pursuant to any DWA-approved Distribution Servicing Agreement, (b) Additional
Distribution Expenses (as defined in Section 5.2.), (c) Residuals and Contingent
Compensation, (d) expenses associated with delinquent payments by Paramount
and/or DWS to suppliers, vendors or other services providers (e.g., interest or
finance charges) except to the extent caused by the actions or inactions of DWA
or its Affiliates, (e) costs of checking and collection of Gross Receipts in the
Domestic Territory in excess of 0.5% of Gross Receipts derived from the
Theatrical Exhibition of each Licensed Picture and all checking and collection
costs in the International Territory, and (f) trade dues and assessments by
trade organizations. Except for Distribution Expenses incurred in connection
with Retained Rights required to be included in the Distribution Rights pursuant
to any DWA-approved Distribution Servicing Agreement, Paramount shall have no
responsibility for any costs referenced in the foregoing clauses (a), (b) or
(c). Paramount shall be solely responsible for, and shall not charge or deduct,
any costs referenced in the foregoing clauses (d), (e) and (f). Distribution
Expenses shall be reduced by the net amount of any insurance recoveries
attributable thereto to the extent received by Paramount.

 

For the avoidance of doubt, in computing Distribution Expenses for purposes of
the GAAP Accrual Reports to be provided to DWA in accordance with Section 8.6.e.
below, Distribution Expenses shall be computed and reported in accordance with
GAAP (and not on a “cash basis” as defined herein).

 

5



--------------------------------------------------------------------------------

Distribution Rights shall mean the following rights, collectively, with respect
to a Motion Picture:

 

a. The right to release, distribute, Exhibit, collect receipts with respect to,
and exploit, such Motion Picture during the applicable License Term, throughout
the applicable Territory or, with respect to any Motion Picture acquired for
Exhibition, in the territories and for the time periods set forth in any
applicable acquisition agreement, and in all media and by whatever means whether
now known or hereafter devised or created (including Internet Rights, but
excluding the Retained Rights), including in each case above with respect to
such Motion Picture, in any and all languages and versions, including dubbed,
subtitled and narrated version, in any form and including:

 

(1) in connection with the marketing, distribution and exploitation of such
Motion Picture from time to time, the right: (A) to use and to authorize others
to use the title of such Motion Picture or to change such title (as approved by
DWA, except as otherwise provided in Section 4.2.c below); (B) to use and
perform and to authorize others to use and perform any musical material
contained in such Motion Picture; and (C) subject to the requirements and
restrictions set forth in Section 4.2.c, any applicable acquisition agreement
and agreements with talent, including actors, producers and directors with
respect to any Motion Picture, to cut, edit, dub, subtitle and alter such Motion
Picture or any parts thereof as necessary for the effective marketing,
distribution and exploitation of such Motion Picture or to conform to
censorship, import permit and other legal requirements or to conform to time
segment or exhibition standards of distributors and exhibitors or to create
foreign language versions;

 

(2) for purposes of advertising and publicizing such Motion Picture from time to
time in connection with the marketing, distribution and exploitation of such
Motion Picture, the right on a not for sale basis (other than customary
“for-sale” programs, e.g. customary souvenir programs in connection with
Theatrical Exhibition in Japan): (A) to publish and license and authorize others
to publish in any language, in any media and in such form as any distributors
and exhibitors deem advisable, synopses, summaries, adaptations, resumes and
stories of and excerpts from such Motion Picture and from any literary, dramatic
or musical material in such Motion Picture or upon which such Motion Picture is
based; (B) subject to any applicable acquisition agreement and any agreements
with talent with respect to such Motion Picture, to use and authorize others to
use the name, voice and likeness (and any simulation or reproduction thereof) of
any person appearing in or rendering services in connection with such Motion
Picture; (C) to exhibit and authorize others to exhibit in any language by any
media, including radio and television, excerpts and clips from such Motion
Picture and from any literary, dramatic or musical material in such Motion
Picture or upon which such Motion Picture is based; and (D) subject to DWA’s
prior approval (not to be unreasonably withheld) and licenses granted to any
Person in connection with the exploitation of DWA’s Commercial Tie-In and
Promotional Rights, to use and authorize others to use the rights described
above and Licensed Marks in the manufacture and distribution of t-shirts,
sweatshirts, posters and postcards and other items for theatrical and other
media promotions and publicity purposes only; and

 

6



--------------------------------------------------------------------------------

(3) the right to use and authorize others to use all Tangible Film Materials or,
with respect to a Motion Picture acquired for Exhibition, all Tangible Film
Materials owned or otherwise available to DWA under the applicable acquisition
agreement (subject to reasonable limits of access and use of master and any
protective elements retained by DWA);

 

b. The right to receive all Copyright Revenue, and the right to receive or to
arrange for the collection of Copyright Revenue resulting from the secondary
transmission or retransmission of such Motion Picture; and

 

c. All distribution rights required to be granted to any Person pursuant to a
DWA-approved Distribution Servicing Agreement existing as of the Effective Date
or subject to the requirements of a DWA-approved Third Party Service Agreement
existing as of the Effective Date.

 

Distribution Servicing Agreement(s) shall mean any agreements or arrangements
between Paramount or a Paramount Affiliate (including DWS), as one party, and
any Person, including any Subdistributor or licensee, as the other party, with
respect to (i) the Exhibition of one or more Licensed Pictures, (ii) the
exploitation of any Distribution Rights in a Licensed Picture, (iii) the
providing of any Fulfillment Services for a Licensed Picture, or (iv) the
exploitation of any Retained Rights as authorized or permitted by DWA with
respect to one or more Licensed Pictures, as such agreements may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

DTV Production(s) shall mean all Animated Motion Pictures or Hybrid Motion
Pictures intended for initial Home Video Exhibition.

 

DWA-approved Distribution Servicing Agreement shall mean the Cheil Agreement,
the Kadokawa Agreement, each agreement set forth on Schedule 1 hereto, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof, and each Distribution Servicing
Agreement approved in writing by DWA in accordance with Sections 4.6.b and 4.13
below.

 

DWA-approved Third Party Service Agreement shall mean each agreement set forth
on Schedule 5 hereto, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof, and
each Third Party Service Agreement approved in writing by DWA in accordance with
Section 4.11 below.

 

DWA Change of Control shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, of equity interests in DWA representing
more than 35% of either the aggregate voting power or the aggregate equity value
represented by the issued and outstanding equity interests in DWA, whether
pursuant to merger, consolidation, issuances by DWA of equity securities or
otherwise by any Person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended), (b) the

 

7



--------------------------------------------------------------------------------

sale, transfer, contribution or other disposition, directly or indirectly, of
all or substantially all of the property, business or assets of DWA or of its
Motion Picture division to any Person or (c) the liquidation of DWA.

 

Effective Date shall mean the later of the (i) Closing Date; and (ii) date upon
which all of the conditions precedent set forth in Section 1.4 below are
satisfied, or such other date as mutually agreed between DWA and Paramount.

 

Event Picture shall mean any Animated Motion Picture or Hybrid Motion Picture
that (i) satisfies the criteria set forth in Section 3.2.b. below; (ii) is rated
“G,” “PG” or “PG-13”; and (iii) is scheduled to be released for Theatrical
Exhibition on not less than two thousand (2,000) screens in the Domestic
Territory (irrespective of the anticipated theatrical release pattern in the
International Territory).

 

Exhibit shall mean transmit, display, exhibit or perform. “Exhibiting” and
“Exhibition” shall have correlative meanings.

 

Existing Picture(s) shall mean the following Animated Motion Pictures: Antz; The
Prince of Egypt; The Road to Eldorado; Chicken Run; Shrek; Spirit: Stallion of
the Cimarron; Sinbad: Legend of the Seven Seas; Shrek 2; Shark Tale; Madagascar;
and Wallace & Gromit: Curse of the Were-Rabbit.

 

Financial Benefit shall mean any and all advances, volume and prompt payment
discounts, laboratory and other vendor rebates or adjustments and any other
economic consideration or financial advantages that are (i) attributable in
whole or in part to the Licensed Pictures, and (ii) offered to, accepted by or
otherwise received or credited to the account of Paramount, DWS, any Paramount
Affiliate, or any or their respective controlled Affiliates after the Effective
Date, in connection with any transaction that relates to the services of
Paramount, DWS, any Paramount Affiliate or any of their respective controlled
Affiliates in connection with (x) the Licensed Pictures, (y) the Licensed
Pictures and other Motion Pictures produced or distributed by Paramount, DWS,
any Paramount Affiliate or any of their respective controlled Affiliates, or
(z) the exploitation of the Distribution Rights hereunder. For the avoidance of
doubt, Financial Benefit shall not include any advances, signing bonuses or
other amounts actually paid to Paramount by any third Person prior to the
Effective Date (unless such amounts, or any portion thereof, were paid to
Paramount by such third Person in contemplation of this Agreement or the license
of Distribution Rights in and to the Licensed Pictures from DWA to Paramount).

 

Fulfillment Services shall mean the services provided to DWA Home Video by
Paramount pursuant to the Fulfillment Services Agreement.

 

Fulfillment Services Agreement shall mean the Fulfillment Services Agreement
between DWA Home Video and Paramount Home Entertainment dated as of the date
hereof and attached as Exhibit A hereto. DWA shall have full and meaningful
prior consultation rights with respect to the worldwide organization and
staffing of home video personnel servicing each Licensed Picture. DWA shall
designate and approve any and all formats (e.g., Blu-ray, DVD-HD) utilized in
connection with the Home Video Exhibition of the Licensed Pictures.

 

8



--------------------------------------------------------------------------------

GAAP shall mean generally accepted accounting principles in the United States.

 

GAAP Accrual Report shall have the meaning ascribed thereto in Section 8.6.e
below.

 

GAAP Return Reserve shall have the meaning ascribed thereto in the Fulfillment
Services Agreement.

 

Good Faith Dispute shall mean any amount or provision that is the subject in a
bona fide disagreement between the parties.

 

Gross Receipts shall mean with respect to each Licensed Picture, the amounts set
forth in Section 8. below, subject to the adjustments and exclusions as provided
therein.

 

HBO Agreement shall mean, collectively, (i) the License Agreement dated March 7,
1995 and amended as of January 15, 1998, May 3, 2000 and October 27, 2004,
between DWS and Home Box Office, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof; and (ii) the Attornment Agreement dated as of October 27, 2004
between DWA and Home Box Office, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

Holiday Period shall mean the period commencing on the Weekend that is six
(6) Weekends prior to the Thanksgiving holiday and ending on the Weekend
immediately prior to the Thanksgiving holiday, inclusive.

 

Home Video Exhibition shall mean all existing and future forms of home
entertainment, including the right to manufacture, package, market, sell, rent,
lease, Exhibit, distribute and otherwise exploit all forms of Video Devices, now
known or hereafter devised, including future methods and means of delivering
Video Devices into the home. Home Video Exhibition shall also include the right
to Exhibit a Motion Picture via Video-On-Demand.

 

Home Video Fulfillment Expenses shall have the meaning given to such term in the
Fulfillment Services Agreement.

 

Home Video Gross Receipts shall have the meaning given to such term in the
Fulfillment Services Agreement.

 

HV Release Date shall mean the date on which Video Devices embodying a Licensed
Picture are initially made available for Home Video Exhibition in an applicable
portion of the Territory.

 

Hybrid Motion Picture(s) shall mean any Motion Picture that is predominantly
live-action, but in which at least two of the four characters with the most
screen time, or in which a majority of the characters with speaking roles, are
created (non-photorealistically) by an Animation Method. Who Framed Roger
Rabbit, Looney Tunes - Back in Action and Space Jam would be Hybrid Motion
Pictures.

 

9



--------------------------------------------------------------------------------

Interactive Rights shall mean the interactive use of any portion or element of
the Licensed Picture in any packaged product in digital electronic entertainment
software formats and configurations only in which the user interacts with the
product for amusement purposes (as opposed to informational or educational
purposes), including: (a) in video game or activity formats, including those
designed or created for handheld electronic devices (e.g., Game Boy Color), or
for platforms such as personal computers, personal digital assistants, console
game machines, PC based games, games playable via DVD and similar
micro-processor based devices, and all other handheld electronic devices and all
other platforms now known or hereafter devised, and (b) in games, activities or
other content available for use on a generally accessible or proprietary network
such as the Internet and other digital delivery systems (e.g., online shopping,
online gaming, multi-player gaming), or a delivery service over cable lines,
telephone lines, microwave signals, radio waves, satellite, wireless or any
other service or method now known or hereafter invented available for the
delivery or transmission of interactive entertainment software products.

 

Internet Rights shall mean the exclusive right, under copyright and otherwise,
to distribute, Exhibit, broadcast and otherwise exploit the Licensed Picture, in
its entirety, by means of one or more wired and wireless electronic or
electromagnetic networks (including fiber optic, microwave, twisted pair copper
wires, coaxial cable, satellite, cellular networks and any combinations thereof)
and collections thereof now or hereafter existing for the transmission of
digital and/or optical data (e.g., text information, graphics, audio, video and
combinations thereof) through the use of any protocols or standards now existing
or hereafter devised (including Transmission Control Protocol/Internet Protocol
or other architecture, and any subsequent extensions, modifications and
refinements to the foregoing, from or to electronic devices (e.g., computers,
set-top boxes, handheld devices, cable modems, personal digital assistants,
cellular telephones, televisions) capable of receiving digital and/or optical
data or information wherever located, whether open or proprietary, public or
private and whether or not a fee is charged or a subscription or membership is
required in order to access such networks. The Internet includes the computer
network comprising inter-connected networks commonly referred to as the
“Internet” and the “World Wide Web”, whether using means, methods, processes,
media or technology now or hereafter existing. It is specifically acknowledged
and agreed that Internet Rights shall include the right to “download” (as such
term is used in the Internet industry) the Licensed Picture as well as the right
to “stream” (as such term is used in the Internet industry) the Licensed
Picture, whether at a time determined by the end user or any third party.

 

Interparty Agreement means that certain Interparty Agreement dated as of
October 7, 2004 among DWS, DWA and Universal.

 

Kadokawa Agreement shall mean the Master Agreement dated as of April 22, 2004
among DWS, Kadokawa Entertainment Inc. (“Kadokawa”) and Kadokawa Holdings Inc.,
as Guarantor, including Exhibits A, B, C and D attached thereto, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

 

10



--------------------------------------------------------------------------------

Legitimate Stage Rights shall mean the right to present Literary Material upon
the spoken stage with live performers appearing and speaking in the immediate
presence of the viewing audience. The right to present Literary Material upon
the spoken stage with live performers appearing and speaking, whether or not in
the immediate presence of a viewing audience, for the primary purpose of
photographing and recording such presentation for use in or in connection with a
Licensed Picture or for the promotion or publicity of a Licensed Picture is an
exercise of rights with respect to such Licensed Picture and not an exercise of
Legitimate Stage Rights.

 

License Term shall mean:

 

a. With respect to Qualified Pictures Delivered to Paramount during the Output
Term, the period commencing on the date such Qualified Picture is Delivered to
Paramount and ending the earlier of (i) sixteen (16) years after the Qualified
Picture’s Release Date in the Domestic Territory, or (ii) seventeen (17) years
after Delivery of the Qualified Picture;

 

b. With respect to Existing Pictures, the period commencing on the Effective
Date and ending on the date that is sixteen (16) years after each Existing
Picture’s Release Date in the Domestic Territory, as such Release Dates are set
forth on Schedule 4;

 

c. With respect to Qualified DTV Productions, (i) if the HV Release Date for
such Qualified DTV Production occurred prior to the Effective Date, the period
commencing on the Effective Date and ending ten (10) years thereafter, or
(ii) if such Qualified DTV Production is Delivered on or after the Effective
Date, the period commencing on the Delivery Date and ending the earlier of
(A) ten (10) years after such Qualified DTV Production’s HV Release Date in the
Domestic Territory, or (B) 126 months after such Qualified DTV Production is
Delivered to Paramount.

 

Notwithstanding the foregoing, the License Term shall be subject to earlier
termination in accordance with the terms hereof; provided that, subject to
Section 11.2.c. below, (i) (A) the License Term and this Agreement, as and to
the extent they pertain to such Distribution Rights licensed to Paramount or
DWS, as applicable, that are also subject to any DWA-approved Distribution
Servicing Agreement or the requirements of a DWA-approved Third Party Service
Agreement, as applicable, shall continue, and (B) such Distribution Rights (and
only such Distribution Rights) shall continue to be licensed to Paramount or
DWS, as applicable, in accordance with the terms of this Agreement, in each case
until the expiration or termination of each such DWA-approved Distribution
Servicing Agreement or DWA-approved Third Party Service Agreement, as
applicable, in accordance with the terms thereof.

 

Licensed Marks shall mean, with respect to each Licensed Picture from time to
time, to the extent related to the Distribution Rights, and to the extent of
DWA’s rights in the Licensed Marks in the Territory, the right to use and
sublicense the use of (i) the title of such Licensed Picture (to the extent such
title is a registered trademark) from time to time in any and all print styles
and forms in connection with the distribution, marketing and promotion of such
Licensed Picture, and all goodwill associated therewith or symbolized thereby,
and (ii) the DreamWorks Marks listed and depicted in Schedule A to the Trademark
License Agreement solely in connection with the exploitation of the Distribution
Rights to such Licensed Picture,

 

11



--------------------------------------------------------------------------------

and the distribution, marketing and promotion of such Licensed Picture in
accordance with the terms hereof; provided the foregoing shall not permit or
authorize the use of the title of such Licensed Picture or the DreamWorks Marks
in connection with the exploitation of the Retained Rights.

 

Licensed Picture(s) shall mean (i) all Qualified Pictures; (ii) all Qualified
DTV Productions, and (iii) the Existing Pictures.

 

Linear shall mean the broadcast or exhibition of an audio or audiovisual program
intended for passive viewing in a predetermined order or sequence, subject to
the ability of the end-user or viewer to play, pause, stop, fast forward,
rewind; provided, however that the setting, progression of actual events as they
occur, outcome, participants and contents of a Linear program cannot be
manipulated or altered by the viewer or end-user. The availability of so-called
“DVD Extras” or bonus features such as deleted scenes or alternative endings
shall not, in and of itself, deem the exhibition of a Licensed Picture to be
non-Linear.

 

Literary Material shall mean written matter, whether published or unpublished,
in any form, including a novel, book, article, treatment, outline, poem,
screenplay, teleplay, story, manuscript, letter, play or otherwise, which may be
included in or upon which a Licensed Picture may be based in whole or in part.

 

Literary Publishing Rights shall mean, with respect to each Licensed Picture,
the right to publish, distribute and sell to the public hardcover or soft-cover
printed publications (and electronic copies of such printed publications) of all
or any part of the Literary Material or other material (excluding music and/or
lyrics) created for or produced in connection with such Licensed Picture,
including artwork, logos or photographic stills (but solely to the extent that
the right to make such use of such other material has been separately obtained
from the owner thereof), other than the publications included within
Merchandising Rights.

 

Major Release shall mean any theatrical Motion Picture rated “G,” “PG,” “PG-13”
or “R” that is scheduled to be released for Theatrical Exhibition on not less
than two thousand (2,000) screens in the Domestic Territory (irrespective of the
anticipated theatrical release pattern in the International Territory).

 

Marketing Implants shall mean (i) agency personnel who, in connection with
Paramount’s, DWS’s or any other Paramount Affiliate’s Motion Pictures
(generally), render specific tasks or perform specific department functions
related to marketing and advertising of such Motion Pictures or render any other
services that are customarily rendered by in-house personnel of major studio
distributors; and (ii) marketing and advertising agencies who, on an out-sourced
basis, administer the marketing, publicity and promotion of Paramount’s, DWS’s
or such other Paramount Affiliate’s Motion Pictures (generally) in a portion of
the Territory.

 

McDonald’s Agreement shall mean the Agreement dated as of July 19, 2005 between
DWA and McDonald’s USA, LLC, McDonald’s Latin America, LLC, McDonald’s Apenea
LLC, McDonald’s International LLC and McDonald’s Europe Inc. (collectively,
“McDonald’s”), as in effect on the date hereof.

 

12



--------------------------------------------------------------------------------

McDonald’s Interparty Agreement shall mean that certain interparty agreement
dated on or about the date hereof by and between Paramount and DWA.

 

Merchandising Rights shall mean, with respect to each Licensed Picture, the
right to license, manufacture, distribute and sell articles of merchandise
and/or products (including toys, board and video games, novelties, trinkets,
souvenirs, wearing apparel, fabric, foods, beverages and cosmetics) and the
right to license, distribute and sell services that embody on or in such
merchandise, products or services Licensed Marks, characters, designs, visual
representations, names, likenesses and/or characteristics of actors, physical
properties or other materials appearing or used in or in connection with such
Licensed Picture or all or any part of the Literary Material and the right to
publish, distribute, and sell souvenir programs, picture books, comic books,
sing-along records and books, post cards, novelizations, photo novels,
illustration books, and activity books or booklets which embody on or in the
foregoing any or all of the characters, designs, visual representations, names,
likenesses and/or characteristics of actors, physical properties or other
materials appearing or used in or in connection with such Licensed Picture or
all or any part of the Literary Material.

 

Motion Picture(s) shall mean audiovisual product produced and distributed of
every kind and character whatsoever, including all present and future
technological developments, whether produced by means of any photographic,
electrical, electronic, mechanical or other processes or devices now known or
hereafter devised, and their accompanying devices and processes whether
pictures, images, visual and aural representations are recorded or otherwise
preserved for projection, reproduction, exhibition, or transmission by any means
or media now known or hereafter devised in such manner as to appear to be in
motion or sequence, including computer generated pictures and graphics other
than video games.

 

Music Publishing Rights shall mean, with respect to each Licensed Picture, the
right to register (in the name of the copyright owner) the copyright of musical
compositions created for such Licensed Picture, copy, publish, distribute,
license or sell the music and/or lyrics of musical compositions and to license
the right to make Sound Records of musical compositions and to make Sound
Records of musical compositions in synchronization or timed relation with motion
pictures and to license the performance of musical compositions.

 

New Media Rights shall mean, with respect to each Licensed Picture, the right to
exploit such Licensed Picture in Linear form, or any part thereof in connection
with advertising, marketing or promotion of such Licensed Picture for
distribution or exploitation, by any means, methods, processes, media or
technology now known (if not generally available or used as a means of
distribution to the general public) or hereafter developed as a means of
Exhibition or transmission in any form. For avoidance of doubt, Internet Rights
are not within the scope of New Media Rights.

 

Non-Theatrical Exhibition shall mean, with respect to each Licensed Picture, all
forms of non-theatrical distribution, including the right to Exhibit such
Licensed Picture (i) on airplanes, trains, ships and other common carriers,
(ii) in schools, colleges and other educational institutions, hotels, libraries,
governmental agencies, business and services organizations and clubs, churches
and other religious oriented groups, museums, and film societies (including
transmission of such Licensed Picture by closed circuit within the immediate

 

13



--------------------------------------------------------------------------------

area of the origin of such exhibition), and (iii) in permanent or temporary
military installations, shut-in institutions, prisons, retirement centers,
industrial sites, offshore drilling rigs, logging camps, and remote forestry and
construction camps (including transmission of such Licensed Pictures by closed
circuit within the immediate area of the origin of such exhibition).

 

Output Term shall mean the period commencing on the Effective Date and
continuing until the later of (i) Delivery of thirteen (13) Qualified Pictures
(that satisfy the criteria set forth in Section 3.2.b below) to Paramount (not
including the Existing Pictures), and (ii) December 31, 2012. The Output Term
shall be subject to earlier termination in accordance with the terms hereof.

 

Outright Sale shall mean a license from Paramount to a Person to Exhibit a
Licensed Picture for a specified period of time in excess of one year, without
any obligations on the part of such Person to account to Paramount for revenue
and expenses received or incurred by such Person.

 

Paramount Affiliate shall mean any Person that qualifies as a controlled
Affiliate of Paramount pursuant to the definitions of Affiliate and Control set
forth above. For the avoidance of doubt, UIP and post-Effective Date, DWS shall
constitute Paramount Affiliates.

 

Person shall mean any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.

 

Qualified DTV Production(s) shall mean a DTV Production (i) released prior to
the Effective Date and designated as a Qualified DTV Production hereunder, or
(ii) that will be initially released or available for release during the Output
Term, and that is (A) financed or produced by DWA or any controlled Affiliate
(solely or in conjunction with another Person) and available for Delivery to
Paramount prior to expiration of the Output Term, or (B) acquired by DWA or any
controlled Affiliate, available for Delivery prior to expiration of the Output
Term and for which DWA or any controlled Affiliate has obtained any Distribution
Rights in the Territory. Joseph: King of Dreams is designated as a Qualified DTV
Production hereunder.

 

Qualified Picture(s) shall mean all Animated Motion Pictures and Hybrid Motion
Pictures intended for initial Theatrical Exhibition that are either (i) produced
by DWA or any controlled Affiliate (solely or in conjunction with another
entity) and available for Delivery prior to the expiration of the Output Term,
or (ii) acquired by DWA or any controlled Affiliate and available for Delivery
prior to expiration of the Output Term and for which any Distribution Rights
have been obtained for the Territory.

 

Radio Rights shall mean the right to transmit sound alone by means of radio
devices.

 

Reimbursable Amounts shall mean (a) $*** for ***; (b) $*** for ***; (c) $*** for
***; (d) $*** for ***; and (e) $*** per *** through the earlier of (i) the
expiration or early termination of the Output Term (prorated on a quarterly
basis for any partial years) or (ii) the end of ***.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

Rent-a-System Picture shall mean an Animated Motion Picture or Hybrid Motion
Picture with respect to which DWA acquires only a license to exercise certain
rights pursuant to an arms-length agreement with an unaffiliated third party,
the applicable license agreement does not obligate DWA to pay an advance or
minimum guarantee for such Motion Picture and under the license agreement DWA is
entitled to receive or retain a customary rent-a-system distribution fee and
such unaffiliated third party is obligated either to advance, guarantee or to
pay on a full recourse basis all distribution expenses which may be incurred by
DWA.

 

Required International Territories shall mean those territories listed on
Schedule 6 hereto.

 

Residuals shall mean, with respect to each Licensed Picture, payments to third
parties required (i) pursuant to collective bargaining, union or guild
agreements applicable to DWA for the exploitation of such Licensed Picture,
including residuals, pension, health and welfare payments, and employer share of
taxes, or (ii) for performance, synchronization, recording, re-use and video
levies, patent, trademark and similar licenses as governmental requirements,
incurred for the distribution or turning to account of such Licensed Picture, or
rights derived therefrom, in the case of each of clauses (i) and (ii) above, for
use of such Licensed Picture in any and all media, including Theatrical
Exhibition, Television Exhibition and Home Video Exhibition or any format or
version of such Licensed Picture, throughout the Territory.

 

Retained Rights shall mean, with respect to each Licensed Picture, (i) the
exclusive ownership rights set forth in Section 14. below, including all
pre-existing DWA characters, properties or other elements owned or controlled by
DWA or any controlled Affiliates; (ii) rights in acquired Licensed Pictures
retained by the previous owners and/or producers thereof or previously granted
to third parties; (iii) all rights to Subsequent Productions, unless and until
any such Subsequent Production becomes a Licensed Picture hereunder in
accordance with the terms hereof; (iv) Commercial Tie-in and Promotional Rights
(subject to Section 4.14. below); (v) Merchandising Rights; (vi) Interactive
Rights; (vii) Literary Publishing Rights; (viii) Music Publishing Rights and
Soundtrack Recording Rights, provided in connection with the Distribution
Rights, Paramount shall have an irrevocable license during the License Term of
each Licensed Picture to exploit musical works solely as embodied in such
Licensed Picture, and as may be reasonably necessary to market, advertise and
promote the Licensed Picture; (ix) Radio Rights, provided in connection with the
Distribution Rights, Paramount shall have the right during the License Term of
each Licensed Picture to transmit sound alone excerpts from the Licensed Picture
by means of radio devices solely for purposes of advertising, publicizing,
marketing and promoting the Licensed Picture; (x) Legitimate Stage Rights;
(xi) Theme Park Rights; (xii) all rights not expressly granted to Paramount
pursuant to this Agreement; (xiii) Home Video Exhibition; (xiv) in the case of
DTV Productions licensed hereunder, Theatrical Exhibition, which shall not be
exploited by DWA during the applicable License Term without Paramount’s prior
written consent, and (xv) Clip Rights. Notwithstanding the foregoing, if
Paramount is required to license or otherwise provide rights that would
otherwise constitute Retained Rights hereunder to a party to a DWA-approved
Distribution Servicing Agreement, then DWA shall license to Paramount such
rights solely and to the most limited extent required under such DWA-approved
Distribution Servicing Agreement.

 

15



--------------------------------------------------------------------------------

Return Reserve shall have the meaning ascribed thereto in the Fulfillment
Services Agreement.

 

Separation Agreement shall mean the agreement dated as of October 7, 2004 by and
among DWS, DWA and DreamWorks Animation L.L.C. regarding the principal corporate
transactions required to effect DWA’s separation from DWS.

 

Services Agreement shall mean the agreement dated as of October 7, 2004 between
DWS and DWA whereby (i) DWS has agreed to provide DWA with various corporate and
administrative support services as enumerated therein, and such additional
services that DWS and DWA may identify from time to time in the future, and
(ii) DWA has agreed to provide DWS with certain support services as enumerated
therein.

 

Services Fee shall have the meaning given to such term in the Fulfillment
Services Agreement.

 

Similar Theatrical Motion Picture shall mean any theatrical Motion Picture rated
“PG” or a less restrictive rating.

 

Sound Records shall mean sound recordings and reproductions of every kind and
character, including all present and future developments of the sound recording
and motion picture industries, whether produced by means of any electrical,
electronic, mechanical or other process or device now known or hereafter
devised, and any accompanying process or device whereby sound may be recorded
for later transmission or playback, whether or not simultaneously or in
synchronization or timed relation with Licensed Pictures.

 

Soundtrack Recording Rights shall mean, with respect to each Licensed Picture,
the right to license, manufacture, distribute or sell (i) Sound Records made
from the soundtrack of such Licensed Picture or (ii) Sound Records embodying
re-recordings of score and/or musical compositions contained on the soundtrack
of the Licensed Picture and marketed to the public with the words “contains
music from” or “inspired by” with respect to such Licensed Picture, or similar
wording, which records are not the official soundtrack recordings from the
Licensed Picture. Soundtrack Recording Rights also includes the right to select
the record distributor that will release any soundtrack albums derived from the
Licensed Picture.

 

Subsequent Productions shall mean, with respect to each Licensed Picture, any
Motion Picture (i) based upon or derived from some portion of the plot or story
line from the Licensed Picture, or (ii) in which one or more of the principal
characters or elements appearing in the Motion Picture is taken from the
Licensed Picture, whether or not the Motion Picture depicts the same or new and
different events and situations as depicted in the Licensed Picture, including
any prequels, sequels and remakes of the Licensed Picture.

 

Subdistributor shall mean a Person, other than a Paramount Affiliate, licensed
by Paramount to render services appropriate for the distribution of one or more
Licensed Pictures for a limited period of time in territories, country, or media
who, pursuant to such

 

16



--------------------------------------------------------------------------------

license from Paramount, has an obligation to account to Paramount on a revenue
and expenses basis with respect to the Licensed Picture(s) (as opposed to
accounting on a royalty or similar basis). A Subdistributor for purposes only of
this Agreement shall be deemed to include a sales agent (provided that such
sales agent accounts for revenue and expenses to Paramount in accordance with
the foregoing).

 

Subsidiary shall mean, as to any Person, a corporation, limited liability
company, partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

Summer Period shall mean the period commencing on the second full Weekend in
May and concluding on the first full Weekend in July of a given calendar year,
inclusive.

 

Tangible Film Materials shall mean, with respect to each Licensed Picture
(excluding property used exclusively in connection with the exploitation of
Retained Rights and any sets, costumes, props, scenery, vehicles and equipment)
and only to the extent it exists (whether coming into existence before or after
such Licensed Picture is Delivered) with respect to such Licensed Picture,
(i) all tangible physical embodiments of every kind or nature of or relating to
such Licensed Picture and all versions thereof, including the YCM separations,
master prints, exposed film, developed film, positives, negatives, prints,
answer prints, special effects, preprint materials (including interpositives,
negatives, videotapes, duplicate negatives, internegatives, color reversals,
intermediates, lavenders, fine grain master prints and matrices, video masters
and all other forms of preprint elements which may be necessary or useful to
produce prints or other copies or additional preprint elements, whether now
known of hereafter devised), sound tracks, recordings, audio and video tapes and
discs of all types and gauges, cutouts, timers, credit-lists, music licenses,
and any and all other physical properties of every kind and nature relating to
each such Licensed Picture in whatever state of completion, and all duplicates,
drafts, versions, variations and copies of each thereof and (ii) to the extent
related to or derived from the delivery, exhibition, distribution or other
exploitation of any Licensed Picture, all documents of title, including any bill
of lading, dock warrant or dock receipt, all rights under any laboratory
pledgeholder agreement, laboratory access agreement, warehouse receipt or order
for the delivery of inventory, and also any other document or receipt which in
the regular course of business or financing is treated as adequately evidencing
that the Person in possession of it is entitled to receive, hold and dispose of
the document and the goods it covers.

 

Television Exhibition shall mean, with respect to each Licensed Picture, all
existing and future forms of television, regardless of the delivery system,
viewing device or payment system (if any) involved, including all rights to
transmit, broadcast and Exhibit the Licensed Picture by means of free, toll, pay
and subscription television, Community Antenna Systems, Telstar-type, all other
forms of satellite and relay television, pay-per-view television, any and all
other kinds of open or closed circuit systems and electronic or digital delivery
systems, including all future methods and means of delivery analogous to the
transmission,

 

17



--------------------------------------------------------------------------------

retransmission, broadcast or exhibition of the Licensed Picture on the screen of
a television receiver, monitor or comparable devices now known or hereafter
devised. For avoidance of doubt, Television Exhibition shall not include
Video-On-Demand, which shall be included in Home Video Exhibition as more fully
set forth above, and shall not include any transmission or broadcast by open or
closed circuits to any theatre or other place where an admission fee is charged
to view the broadcast or transmission of the Licensed Picture.

 

Tent-Pole Picture shall have the meaning commonly associated therewith in the
theatrical motion picture industry in Los Angeles, California (i.e., the most
significant Motion Picture(s) released by a major Motion Picture studio in a
given calendar year, measured in terms of the key talent associated with the
Motion Picture, the production budget thereof, P&A expenditures and related
marketing and merchandising and the overall box office performance of the
franchise in which such Motion Picture is contained, if applicable). For
purposes of example, Mission Impossible 3 and Beowulf will each constitute a
Tent-Pole Picture. For further clarification, it is acknowledged and agreed that
it is unlikely that Paramount will release more than two (2) Tent-Pole Pictures
in any given calendar year (not including the Licensed Pictures).

 

Term shall mean the period commencing on the Effective Date and continuing until
expiration or earlier termination of the License Term of all Licensed Pictures.

 

Territory shall mean the entire universe, including:

 

(i) The “Domestic Territory” shall mean the territorial United States and its
possessions, territories and commonwealths, including the U.S. Virgin Islands,
Puerto Rico, Guam, and the U.S. Trust Territories of the Pacific Islands,
including the Carolina Islands, the Marshall Islands and the Mariana Islands,
Saipan and American Samoa; the Dominican Republic, the British Virgin Islands,
Nassau, Bahamas, Bermuda, Saba Island, St. Eustatius Island, St. Kitts Island,
St. Maarten Island, and Freeport; the Dominion of Canada and its possessions,
territories and commonwealths; and all Army, Navy, Air Force, Red Cross and
other national or governmental installations, diplomatic posts, camps, bases and
reservations of the above mentioned countries, as well as oil rigs (including
Aramco sites) and maritime facilities (and other commercial and/or industrial
installations of the above mentioned countries and territories), wherever any of
the aforementioned facilities or installations are located, to the extent that
sales are made and/or servicing thereof is performed within the geographical
areas set forth above, and all airlines and ships flying the flag of, or having
the registry of, or whose principal office is located in the United States,
Canada or Bermuda and other possessions, territories and commonwealths within
the Domestic Territory.

 

(ii) The “International Territory” shall mean all geographical areas outside of
the Domestic Territory.

 

Theatrical Exhibition shall mean, with respect to each Licensed Picture, all
forms of theatrical distribution, including the right to rent, lease, Exhibit,
distribute or otherwise exploit the Licensed Picture and any trailers thereof in
commercial motion picture theatres and other venues where persons view the
Licensed Picture for an admission fee.

 

18



--------------------------------------------------------------------------------

Theme Park Rights shall mean the right to use characters and other elements from
the Licensed Pictures in any theme park activities, including theme, amusement,
tour and/or similar tourist park attractions.

 

Third Party Service Agreement(s) shall mean any and all agreements or
arrangements between Paramount, DWS or a Paramount Affiliate and any Person, as
a vendor or supplier of goods and/or services, such as an overall laboratory
agreement or advertising agency arrangement, that facilitate the distribution or
exploitation of Motion Pictures produced or distributed by Paramount, as such
agreements may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

 

Trademark License Agreement shall mean the License Agreement effective as of
October 1, 2004 between DWA and DWS with respect to the DreamWorks Marks as
specified therein.

 

UIP shall mean United International Pictures, B.V., a company incorporated in
the Netherlands, and any entity which it controls or owns in whole or in part.

 

Universal shall mean Vivendi Universal Entertainment LLLP and any Affiliate
thereof engaged in the distribution or other exploitation of Motion Pictures.

 

Universal Agreement shall mean the DW/Universal Studios, Inc. Master Agreement
(Amended and Restated as of October 31, 2003), between DWS, Universal Studios,
Inc. (“Universal Studios”) and Universal, as assignee of Universal Studios,
including the Agreement Modules (as defined therein) attached as Exhibits A, B
and D thereto, but excluding the Agreement Module attached as Exhibit C, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, in accordance with the terms hereof.

 

Video Device means a videocassette, laserdisc, cartridge, videogram, tape,
Digital Versatile Disc (“DVD”), Blu-ray disc, HD-DVD disc or any form of
electronic storage or other format, platform or device now known or hereafter
devised, intended for in-home use by members of the public and physically or
electronically transported to the home or mobile device for such use that is
sold or rented and physically or electronically embodies a Motion Picture for
Exhibition by a playback device which causes a visual image of the Motion
Picture to be seen, in a Linear fashion, and which Motion Picture appears on the
screen of a television receiver or other monitor in the home, computer or
comparable device (mobile or not) now known or hereafter devised, including
without limitation, video downloading. CD-ROM, CD-I, video games and interactive
products (including DVD interactive products containing a Motion Picture) or
pictures of any type, are not Video Devices. For the avoidance of doubt, Blu-ray
and HD-DVD discs are Video Devices.

 

“Video-on-Demand” or “VOD” means the exhibition of a single Motion Picture or
television program distributed via any approved means of transmission (but
specifically excluding Internet delivery), by means of a point to point
telecommunications system, originating from a distance or delivered from a
digital storage device and using computer information, storage, retrieval and
management techniques that permit a viewer to stop and start the exhibition of
such program in the discretion of the viewer and/or to view such program in a

 

19



--------------------------------------------------------------------------------

non-linear fashion on conventional television sets and/or computer terminals and
where the viewer is charged on a per-program exhibition basis (as opposed to a
per-service charge or subscription fee basis) for his/her election to view such
Motion Picture or television program at a time scheduled by the viewer (i.e.,
the viewer can independently and in the viewer’s sole discretion, select his/her
desired viewing time without reference to a list of possible viewing times
pre-established by the service provider) and accessible by such viewer for a
period of time not to exceed twenty-four (24) hours.

 

Weekend shall mean the period Wednesday through Sunday, inclusive.

 

The following terms shall be used herein with the meanings given to them in the
indicated Section:

 

Term

--------------------------------------------------------------------------------

    

Section

--------------------------------------------------------------------------------

AAA

     24.a

Additional Distribution Expenses

     5.2

Agreement

     Preamble

Animation Method

     1.1 (definition of “Animated Motion Picture”)

Aviation Expenses

     6.4

Bankruptcy Law

     11.1.b

Blocked Currency

     8.5.b

Bonus Plan

     8.5.d

Bonus Plan Participants

     8.5.d

Cheil

     1.1 (definition of “CJ Agreement”)

CJ Entertainment

     1.1 (definition of “CJ Agreement”)

Claims

     4.13

Confidential Information

     28

Cross-Promotional Campaigns

     4.5

Delivery Date

     1.1 (definition of “Delivery”)

Distribution Fees

     7.1

Distribution Personnel

     4.10

Domestic Territory

     1.1 (definition of “Territory”)

EIE

     8.8.a

End of Term Reserve

     8.4.b

Final Payment Amount

     8.6.f

Final Payment Report

     8.6.f

 

20



--------------------------------------------------------------------------------

Indemnitee

     10.1

Indemnitor

     10.1

Information

     4.1.e

Interim Report

     8.6.d

International Territory

     1.1 (definition of “Territory”)

Kadokawa

     1.1 (definition of “Kadokawa Agreement”)

Lien

     9.2.a

Major International Territory

     Schedule 2

Marketing Materials

     4.4

Material Adverse Effect Notice

     4.16.c

McDonald’s

     1.1 (definition of “McDonald’s Agreement)

Media

     4.1.g

Minimum Distribution Expenses

     5.1

Minimum Rights

     3.2.b(vi)

DWA Excluded Liabilities

     10.1

DWA Representative(s)

     4.9

DWA Termination Notice

     11.2.a(ii)

MPAA

     3.2.b(iv)

Payment Reports

     8.6.c

Prior Agreement

     Recitals

Publicity Tours

     4.1.h

Purchase Agreement

     Recitals

Receiving Party

     28

Records

     8.7.a

Release Date

     4.2.a

Report Closing Date

     8.6.c

Right of First Negotiation

     2.1.e

Special Termination Fee

     11.2.a(ii)

Subject Picture

     3.1.b

Successor Entity

     17

DWS Excluded Liabilities

     10.1

 

21



--------------------------------------------------------------------------------

UIP Cure Period

     4.16.d

UIP Determination Period

     4.16.d

UIP Restructuring

     4.16.a

UIP Territory

     4.16.d

 

1.2 Terms and Usage Generally.

 

The definitions in Section 1.1. as used herein shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Sections and Schedules shall be deemed to
be references to Sections of, and Schedules to, this Agreement unless the
context shall otherwise require. All Schedules attached hereto shall be deemed
incorporated herein as if set forth in full herein. The words “include”,
“includes” and “including” herein and in any Exhibit and Schedule hereto shall
be deemed to be followed by the phrase “without limitation”. All accounting
terms not defined in this Agreement shall have the meanings determined by United
States generally accepted accounting principles as in effect from time to time.
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. References to a Person are also to its
permitted successors and permitted assigns. Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.

 

1.3 Advance Amounts. Paramount shall pay to DWA, in immediately available funds,
an amount equal to Seventy Five Million United States Dollars ($75,000,000) on
the Closing Date.

 

1.4 Conditions Precedent. The effectiveness of this Agreement shall be subject
to and conditioned upon the full satisfaction of each of the following
conditions precedent:

 

a. Closing of the Purchase Agreement. All of the conditions to closing of the
Purchase Agreement have been fully satisfied (without waiver of any of the
conditions set forth in Section 2.02(a)(vii) or 2.02(a)(viii) of the Purchase
Agreement) and the Closing, as defined in the Purchase Agreement, shall have
occurred.

 

b. Termination of Universal Agreement. Exhibit A, Exhibit B and Exhibit D of the
Universal Agreement shall have been terminated (or shall be terminated
immediately following (1) the payment to Universal or its Affiliates of
(A) (i) the Advance Amounts, (ii) the Additional Amounts, (iii) any DW
Adjustment amounts, (iv) the Special Termination Fee, and (v) the Unearned
Exclusivity Fee, (in the case of (i), (ii) and (iii), as defined in the
Interparty Agreement, and in the case of (iv) and (v), as defined in the
Universal

 

22



--------------------------------------------------------------------------------

Agreement), (B) the Animation Advance, the Animation Additional Amounts and any
DWA Animation adjustment amount (in each case, as defined in the Interparty
Agreement), and (C) the Class U Redemption Amount required to fund the
redemption of the Class U Preferred Stock; and (2) the occurrence of the
Satisfaction Event (as such term is used in the Limited Liability Limited
Partnership Agreement of Holdco, dated as of October 7, 2004, by and among M&J
Dream Partnership, M&J KB Limited Partnership, DG-DW, L.P., DW Lips, L.P., DW
Investment II, Inc., Lee Entertainment, L.L.C. and Vivendi Universal
Entertainment LLLP) with respect to Universal), and all such amounts shall have
been paid.

 

c. Execution of Certain Agreements. Each of the Fulfillment Services Agreement
and the McDonald’s Interparty Agreement shall have been fully executed by
Paramount.

 

With respect to the foregoing, DWA shall pay all amounts required to be paid to
Universal pursuant to Section 1.4.b(1)(B) above on the Closing Date (or such
other date directed by Paramount) at the time required by Paramount, subject to
DWA’s prior receipt of the amounts payable to it pursuant to Section 1.3 above.

 

Section 2. Grant of Rights; Period of Distribution; Termination of Prior
Distribution Arrangements.

 

2.1 Grant of Rights:

 

a. Subject to the terms and conditions hereof (including Section 2.1.b, 2.1.c,
2.1.d and 2.1.e below), DWA grants, licenses, and assigns to Paramount, to the
full extent of the rights owned or controlled by DWA or any controlled Affiliate
thereof in and to each Licensed Picture, the sole and exclusive right and
license under copyright, during the License Term with respect to such Licensed
Picture, throughout the Territory, to exploit the Distribution Rights, including
by means of Theatrical Exhibition, Non-Theatrical Exhibition, Television
Exhibition, Internet Rights and New Media Rights. As between Paramount and DWS,
on the one hand, and DWA, on the other, all rights not expressly granted to
Paramount or DWS pursuant to this Agreement, including the Retained Rights,
shall remain vested in DWA.

 

b. Subject to the terms and conditions hereof (including 2.1.a above and 2.1.c
and 2.1.d below), DWA grants, licenses, and assigns to DWS, to the full extent
of the rights owned or controlled by DWA or any controlled Affiliate thereof in
and to each Licensed Picture, the sole and exclusive right and license under
copyright, during the License Term with respect to such Licensed Picture,
throughout the Territory, to exploit those specific Distribution Rights
(including, as applicable, rights of Theatrical Exhibition, Non-Theatrical
Exhibition, Television Exhibition, Internet Rights and New Media Rights) that
are expressly subject to DWA-approved Distribution Servicing Agreements existing
as of the Effective Date and DWA-approved Third Party Service Agreements
existing as of the Effective Date, as applicable. In each instance any rights
licensed to DWS under this Section 2.1.b shall automatically terminate upon the
expiration or termination of the DWA-approved Distribution Servicing
Agreement(s) and/or DWA-approved Third Party Service Agreement(s) to which such
Distribution Rights are subject to and, effective on such termination, such
Distribution Rights shall thereafter be automatically licensed to Paramount
pursuant to Section 2.1.a above for the remainder of the

 

23



--------------------------------------------------------------------------------

applicable License Term. If DWS has the right, but not the obligation, to
include a Licensed Picture in a DWA approved Distribution Servicing Agreement or
a DWA approved Third Party Service Agreement, as applicable, DWS shall provide
written notice to DWA informing DWA of such election right. DWA shall have ten
(10) Business Days from its receipt of such written notice from DWS to instruct
DWS whether or not to include such Licensed Picture in such agreement. If DWA
fails to respond to DWS within such ten (10) Business Day period, DWS shall
include such Licensed Picture in the applicable agreement only to the extent the
immediately preceding Licensed Picture was included in such agreement.

 

c. The license herein granted to Paramount and DWS to exploit the Distribution
Rights with respect to the Licensed Pictures shall be limited to (i) the right
to exploit full-length versions of the Licensed Pictures in their entirety for
viewing in a Linear format; (ii) the right to exploit trailers and clips of a
Licensed Picture in connection with the advertising, marketing or promotion of
such Licensed Picture (including promotional featurettes), subject, in each
case, to DWA’s prior approval; and (iii) with respect to Internet Rights and New
Media Rights, the right to exploit full-length versions of the Licensed Pictures
in a Linear format (A) to the extent required under any DWA-approved
Distribution Servicing Agreement; and/or (B) by those means of exploitation then
generally utilized by Paramount with respect to its own Tent-Pole Pictures.

 

d. The licenses herein granted to Paramount and DWS are expressly subject to any
and all rights that Universal may have in and to the Licensed Pictures pursuant
to the Universal Agreement or the Interparty Agreement. The license herein
granted with respect to each Existing Picture and DTV Production released and
distributed by DWS pursuant to the Prior Agreement prior to the Effective Date
shall commence and vest in Paramount and DWS as of the Effective Date, subject,
on a Licensed Picture-by-Licensed Picture, territory-by-territory and
media-by-media basis, to any and all mandatory and/or elective transition
periods and provisions under the Universal Agreement. The license herein granted
with respect to any other Licensed Pictures shall commence and vest in Paramount
and DWS upon the Delivery Date of each such Licensed Picture.

 

e. If DWA elects, in its sole discretion, to engage a third party distributor to
exploit its Clip Rights (whether to one or more than one Licensed Pictures), DWA
agrees to negotiate exclusively and in good faith with Paramount for a period of
thirty (30) days with respect to such distribution. Such negotiations shall
commence on a date to be reasonably determined by DWA. If the parties have not
reached a definitive agreement with respect to the applicable rights by the
expiration of the thirty (30) day period, DWA shall thereafter be free to engage
any third party distributor in its sole discretion and without any further
obligation to Paramount. Paramount’s rights and the procedures set forth in this
Section 2.1.e are sometimes referred to herein as a “Right of First
Negotiation”. For the sake of clarity, nothing contained in this Section 2.1.e
shall in any way limit DWA’s right to directly exploit Clip Rights by way of
direct license to or joint venture with any end-user entity (e.g., a
telecommunications company).

 

2.2 Period of Distribution: With respect to each Licensed Picture, Paramount or
DWS, as applicable, shall have the right and obligation to exploit the
Distribution Rights granted pursuant to Section 2.1 above during the applicable
License Term.

 

24



--------------------------------------------------------------------------------

2.3 Termination of Prior Agreement. As of the Effective Date, the Prior
Agreement shall be terminated and have no further force and effect.
Notwithstanding the foregoing, the Prior Agreement shall continue to govern the
obligations of DWA and DWS with respect to the pre-Effective Date exploitation
of the Licensed Pictures (including all reporting and payment obligations with
respect to the pre-Effective Date exploitation of the Licensed Pictures and
DWA’s direct and indirect audit rights in connection therewith); provided, that
DWS shall have no obligation to return to DWA or destroy the Tangible Film
Materials pursuant to Section 15 of the Prior Agreement.

 

Section 3. Development, Production, Acquisition, Payment Obligations and
Delivery

 

3.1 Development, Production and Acquisition; Payment Obligations:

 

a. As between DWA on the one hand, and Paramount and DWS, on the other hand, DWA
shall be solely responsible for the development, production or acquisition of
the Licensed Pictures, including the payment of all acquisition and productions
costs, and subject to the provisions of Section 6.2. below, DWA shall be solely
responsible for the cost of all Residuals and Contingent Compensation. DWA
retains the exclusive right in its sole discretion to make all decisions and to
initiate any action with respect to the development, production or acquisition
of each Licensed Picture, including (i) the right at any time in DWA’s sole
discretion to abandon the development or production of each Licensed Picture,
and (ii) the right to control all creative matters, including the right to
exercise final cut or to delegate final cut to the director of any Licensed
Picture.

 

b. Except as provided herein, neither DWA nor any controlled Affiliate shall
sell, license or otherwise alienate any Distribution Rights in and to any
Animated Motion Picture or Hybrid Motion Picture (i) produced or acquired by DWA
or any controlled Affiliate, (ii) scheduled or available for Delivery during the
Output Term, and (iii) which would otherwise fully satisfy all of the
specifications set forth in Section 3.2(b) (each a “Subject Picture”).
Notwithstanding the foregoing, DWA and its controlled Affiliates shall have the
right to:

 

(i) dispose of its right, title and interest in and to any Subject Picture at
any time prior to the initial exploitation of the Distribution Rights so long as
neither DWA nor any controlled Affiliate retains any ownership rights therein,
or retains any financial interest in such Subject Picture;

 

(ii) sell, license or otherwise alienate Distribution Rights to any Subject
Picture so long as subsequent to such sale, license or other alienation, such
Subject Picture continues to satisfy the specifications set forth in
Section 3.2(b); and

 

(iii) sell, license or otherwise alienate any Distribution Rights to any Subject
Picture in order to obtain co-financing for the production or acquisition of
such Subject Picture; provided, that Paramount shall have a Right of First
Negotiation (as defined in and pursuant to the procedures set forth in
Section 2.1.e above) to provide any such co-financing; and, provided, further,
that neither DWA nor any controlled Affiliate shall so sell, license or

 

25



--------------------------------------------------------------------------------

otherwise alienate any Distribution Rights to any Subject Picture in a given
calendar year to the extent such sale, license or other alienation would cause
DWA to Deliver to Paramount less than two (2) Event Pictures in such calendar
year.

 

The foregoing provisions of this Section 3.1.b. shall not affect, impair or
otherwise limit the terms of any agreements between DWA and Aardman Animations
Ltd. in effect as of the Effective Date. For the avoidance of doubt, nothing
contained in this Section 3.1.b or in Section 3.1.c below shall prohibit or in
any way restrict DWA or its Affiliates from acquiring less than all of the
available Distribution Rights to any Motion Picture (including, without
limitation, in connection with co-productions, split-rights transactions, etc.).
Subject to Section 11.2.c. below, under no circumstances shall DWA divest itself
of any Distribution Rights or other rights in and to a Subject Picture or any
other Motion Picture hereunder to the extent such divestiture would cause
Paramount to be in violation of any DWA-approved Distribution Servicing
Agreement or DWA-approved Third Party Service Agreement.

 

c. Notwithstanding the provisions of Section 3.1.b. hereof, Paramount and DWS
acknowledge and agree that DWA or any controlled Affiliate shall have the right
in connection with any current or future financing arrangements, including tax
advantaged financing, so-called sale-leaseback transactions, or off-balance
sheet financing requirements to mortgage, pledge, grant or assign as security,
all or any portion of DWA’s right, title and interests or the right, title and
interests of any controlled Affiliate of DWA in and to any Motion Pictures
hereunder for the benefit of its lenders and financiers, provided such lenders
and financiers execute customary nondisturbance agreements with respect to the
covered Distribution Rights in form and substance consistent with prior
nondisturbance agreements obtained by Paramount from lenders or financiers and
otherwise reasonably acceptable to Paramount.

 

3.2 Delivery Requirements:

 

a. Tangible Film Materials. Subject to Section 8.9. below, DWA shall Deliver
each Licensed Picture to Paramount at DWA’s sole cost and expense. All Tangible
Film Materials set forth on Schedule 3-Delivery Requirements shall be delivered
or made available to Paramount in sufficient time to enable Paramount to
(i) make full and timely delivery of the Licensed Pictures and elements thereof
to third parties, (ii) satisfy the marketing and distribution plan as approved
pursuant to this Agreement, and (iii) meet all Release Dates. The parties shall
negotiate the contents of Schedule 3 in good faith prior to the Delivery of the
first Licensed Picture (excluding the Existing Pictures) under this Agreement
(and in no event later than ninety (90) days following the Effective Date).
Prior to Delivery of each Licensed Picture and upon Paramount’s timely notice of
its proposed prerelease schedule for advertising, publicity and promotional
campaigns, DWA will provide Paramount with any then-available Tangible Film
Materials, as may be reasonably required by Paramount, to enable Paramount to
timely prepare customary advertising, publicity and promotional materials (e.g.,
teasers, trailers, television spots, electronic press kits, one-sheets and
teaser print ads). Paramount shall provide DWA with access to all such
advertising, publicity and promotional materials for use by DWA in connection
with its exploitation of the Retained Rights. To the extent that any materials
required to be delivered to Paramount hereunder are held by a laboratory or
storage facility, DWA will deliver to Paramount a fully-executed access letter
for each Licensed Picture. To the extent that DWA itself maintains possession of
any Tangible Film Materials, Paramount shall have the same

 

26



--------------------------------------------------------------------------------

right of access thereto as it would have under the above-referenced laboratory
or storage-facility access letter had such Tangible Film Material been held at a
laboratory or storage facility. Upon reasonable notice, DWA agrees to either
deliver to Paramount, or provide access to, such then-available Tangible Film
Materials sufficient to manufacture screening prints for marketing purposes.
Prior to completion of Delivery, DWA agrees to deliver to Paramount with respect
to each Licensed Picture hereunder a duly executed Instrument of Transfer in
substantially the form of Exhibit B hereto. DWA acknowledges and consents to
DWS’s delivery to Paramount of all Tangible Film Materials held by DWS with
respect to any Licensed Picture, and agrees that DWS may assign to Paramount
(and DWA consents to the assignment by DWS to Paramount) of all of DWS’s rights
and obligations under each Instrument of Transfer provided to DWS by DWA prior
to the Effective Date, except for those continuing rights and obligations
relating to the rights licensed to DWS pursuant to Section 2.1(b) above and
those rights and obligations relating to the Home Video Exploitation of the
Existing Pictures.

 

b. Qualified Picture Specifications: For a Qualified Motion Picture to count
towards the minimum number of Qualified Pictures for purposes of determining the
Output Term, such Qualified Motion Picture must fully satisfy each of the
following:

 

(i) General. Be in color (using 35mm film) and sound, and in the English
language;

 

(ii) Running Time. Have a running time of not less than 75 minutes (including
main and end titles) and not more than the maximum running time, if any,
specified in the DWA approved Distribution Servicing Agreements;

 

(iii) Format / Production Value. Be an Animated Motion Picture or a Hybrid
Motion Picture of comparable production values and animation quality on an
overall basis as the Existing Pictures; provided, that if the proposed Motion
Picture is a Hybrid Motion Picture, then such Motion Picture must be of
comparable production values and animation quality as those Hybrid Motion
Pictures previously released by DWS (e.g., Small Soldiers) or previously
released by senior management of DWA (e.g., Who Framed Roger Rabbit);

 

(iv) Rating. Qualify for a rating of “G”, “PG” or “PG 13” (or equivalent
substitute rating) from the Rating Code Administrator of the Motion Picture
Association of America (“MPAA”);

 

(v) Title. Have a title designated by DWA, subject only to legal requirements
and clearance by the Title Registration Bureau of the MPAA;

 

(vi) Minimum Rights. The Distribution Rights owned or controlled by DWA or any
controlled Affiliate shall include, at a minimum, the following rights
(collectively, the “Minimum Rights”): Theatrical Exhibition, Home Video
Exhibition and Television Exhibition rights in the Domestic Territory or
Theatrical Exhibition, Home Video Exhibition and Television Exhibition rights in
not less than ten (10) of the Major International Territories (as identified on
and adjusted in accordance with Schedule 2);

 

27



--------------------------------------------------------------------------------

(vii) Minimum License Term. The Minimum Rights will be owned or controlled by
DWA or any controlled Affiliate (and licensed to Paramount hereunder) for a
period of not less than the full contemplated License Term for a “Qualified
Picture”, as set forth in Section 1.1 above (not taking into consideration any
early termination);

 

(viii) Theatrical Release. The Motion Picture, at the time of its license to
Paramount hereunder, is intended and available for initial Theatrical
Exhibition;

 

(ix) Rent-a-System Picture. The Motion Picture is not a Rent-a-System Picture;

 

Any disputes as to whether a Qualified Motion Picture satisfies each of the
aforementioned specifications shall be subject to the provisions of Section 24
below.

 

Section 4. Distribution

 

4.1 Obligation to Exploit: Paramount, during the applicable License Term for
each Licensed Picture, shall have the right and obligation to advertise,
publicize, promote, distribute and exploit each Licensed Picture and the
applicable Distribution Rights thereto in each portion of the Territory and in
each media and in each format designated by DWA in accordance with past
practices used to service the distribution of comparable Existing Pictures, and
to the extent, and as long as, applicable and a higher standard, each Licensed
Picture shall be distributed consistent with Paramount’s prevailing and
commercially reasonable practices as applied generally to all Motion Pictures
produced or distributed by Paramount (which, with respect to the Event Pictures,
shall be consistent with Paramount’s Tent-Pole Pictures) under similar
circumstances in the applicable territories and media, in each case taking into
account differences in production budgets, cast, genre, rating, prerelease
audience surveys and test results, theatrical box office and other performance
metrics, local tastes and other established factors that Paramount uses in good
faith on a nondiscriminatory basis to make determinations in connection with the
exploitation of Motion Pictures produced or distributed by Paramount, excluding
in each case, any Motion Pictures produced or directed by Steven Spielberg.
Paramount shall not have the right to decline to distribute a Licensed Picture
in any portion of the Territory and/or in any media designated by DWA.
Notwithstanding the foregoing, solely with respect to each Qualified Picture,
Paramount shall provide DWA with a minimum level of distribution support and
services, including publicity, promotion, marketing and advertising support and
services, comparable on an overall basis in quality, level, priority and
quantity to the provision of distribution support and services provided in
connection with the exploitation of Distribution Rights to the Base Films for
such Qualified Picture and, to the extent, and so long as applicable and a
higher standard, each Qualified Picture shall be distributed consistent with
Paramount’s prevailing and commercially reasonable practices as applied
generally to Motion Pictures produced or distributed by Paramount (which, with
respect to the Event Pictures, shall be consistent with Paramount’s Tent-Pole
Pictures) under similar circumstances in the applicable territories and media,
in each case taking into account differences in production budgets, cast, genre,
rating, prerelease audience surveys and test results, theatrical box office and
other performance metrics, local tastes and other established factors that
Paramount uses in good faith on a nondiscriminatory basis to make determinations
in connection with the exploitation of Motion Pictures produced or distributed
by Paramount, excluding in each case, any Motion Pictures produced or directed
by Steven Spielberg; provided, Distribution Expenses shall be determined in
accordance with Section 5 below.

 

28



--------------------------------------------------------------------------------

In furtherance of the foregoing, Paramount shall render all customary services
required to distribute the License Pictures throughout the Territory during the
Term in a manner consistent with the terms of this Agreement, which services
shall include, without limitation, the following:

 

a. Domestic Theatrical Distribution. Paramount shall provide the services listed
in Annex 4.1.a hereto (which shall be negotiated in good faith by the parties,
comparable with the services provided by DWS to DWA prior to the Effective Date,
within ninety (90) days of the Effective Date) for Theatrical Exhibition in the
Domestic Territory, at no cost or expense to DWA except for Paramount’s
retention of the Distribution Fee. In addition, Paramount shall timely prepare
for the Domestic Territory a marketing and distribution plan and budget (which
shall specify category-by-category expenditures) for each Licensed Picture
intended for initial Theatrical Exhibition. Each marketing and distribution plan
and budget shall be prepared in full consultation with DWA for DWA’s approval;
provided, however, Paramount and DWA shall mutually determine Distribution
Expenses and in the event of disagreement regarding the budget and such
Distribution Expenses, Paramount’s decision shall prevail (subject in the case
of each Qualified Picture to the requirements of Section 5. below). Distribution
of each Licensed Picture shall be in accordance with the approved marketing and
distribution plan and budget; it being acknowledged that such plans and budgets
may require change due to the performance of each Licensed Picture. All material
changes in the marketing and distribution plan and budget shall require DWA’s
approval; provided, however, in the event of any disagreement regarding any such
change in the budget, Paramount’s decision shall prevail (subject to the
requirements of Section 5. below).

 

b. International Theatrical Distribution. Paramount shall provide the services
listed in Annex 4.1.b hereto (which shall be negotiated in good faith by the
parties, comparable with the services provided by Universal to DWA prior to the
Effective Date, within ninety (90) days of the Effective Date) in connection
with the distribution of Licensed Pictures for Theatrical Exhibition in the
International Territory, at no cost or expense to DWA except for Paramount’s
retention of the Distribution Fee. In addition, Paramount shall timely prepare
for each of the International Territories marketing and distribution plan and
budget (which shall specify category-by-category expenditures) for each Licensed
Picture intended for initial Theatrical Exhibition. Each marketing and
distribution plan and budget shall be prepared in full consultation with DWA for
DWA’s approval; provided, however, Paramount and DWA shall mutually determine
Distribution Expenses and in the event of disagreement regarding the budget and
such Distribution Expenses, Paramount’s decision shall prevail (subject in the
case of each Qualified Picture to the requirements of Section 5. below).
Paramount shall commence preparation of such plans and other items immediately
following receipt of pertinent materials and information provided by DWA, and in
any event, such plans and items will be delivered to DWA no less than sixty
(60) days prior to the initial theatrical release date in the applicable portion
of the Territory for each Licensed Picture. Distribution of each Licensed
Picture shall be in accordance with the approved marketing and distribution plan
and budget; it being acknowledged that such plans and budgets may require change
due to the performance of each Licensed Picture. All material changes in the
marketing and distribution plan and budget shall

 

29



--------------------------------------------------------------------------------

require DWA’s approval; provided, however, in the event of any disagreement
regarding any such change in the budget, Paramount’s decision shall prevail
(subject to the requirements of Section 5. below).

 

c. Worldwide Non-Theatrical Distribution. Paramount shall provide the services
listed in Annex 4.1.c hereto (which shall be negotiated in good faith by the
parties, comparable with the services provided by DWS to DWA prior to the
Effective Date, within ninety (90) days of the Effective Date) in connection
with the distribution of Licensed Pictures for Non-Theatrical Exhibition in the
Territory, at no cost and expense to DWA except for Paramount’s retention of the
Distribution Fee.

 

d. Worldwide Television Distribution. Paramount shall provide the services
listed in Annex 4.1.d hereto (which shall be negotiated in good faith by the
parties, comparable with the services provided by DWS to DWA prior to the
Effective Date, within ninety (90) days of the Effective Date) in connection
with the distribution of Licensed Pictures for Television Exhibition in the
Territory, at no cost and expense to DWA except for Paramount’s retention of the
Distribution Fee.

 

e. Information. To the extent it exists, and subject to the requirements of any
applicable law, decree or government regulation and any third party rights,
Paramount shall furnish, and shall cause DWS, its Paramount Affiliates and, as
applicable, UIP and Universal, to furnish:

 

(i) All Information (as defined below) as to the Licensed Pictures distributed
by Universal or UIP in the International Territories, to the extent similar
Information as to Paramount’s Motion Pictures is made available by Universal or
UIP to Paramount;

 

(ii) All Information as to Universal’s Motion Pictures to the extent such
Information is made available by Universal or UIP to Paramount; and all
Information (including, without limitation, Information about the release of
other motion pictures in the Territory) that is made generally available to
Paramount (including by UIP, Universal or any other Subdistributor);

 

(iii) All Information as to Paramount Motion Pictures, to the extent similar
Information is available to Paramount with respect to the Licensed Pictures;
provided such Information: (A) shall only be furnished upon written request from
DWA; (B) shall be restricted to Information required by DWA for a bona fide
business purpose under this Agreement (e.g., optimal release scheduling,
verification of most favorable terms as specified in this Agreement, including
terms related to services, pricing, costs, comparable accounts and collection of
revenues therefrom, etc.); and (C) shall not be furnished to DWA if in
Paramount’s good faith business judgment, such disclosure would constitute a
violation of any applicable law, decree, government regulation, or constitute a
violation of any third party right;

 

(iv) All Information as to the Licensed Pictures that is available to Paramount
(including from any Subdistributor); and

 

30



--------------------------------------------------------------------------------

(v) Scheduled Release Dates for other Motion Pictures in the International
Territories;

 

(vi) All other Information as may be reasonably required by DWA, including,
without limitation, MPAA, MPA and other trade association publications and
reports (except to the extent distribution to DWA is prohibited by such trade
association); irrespective of whether such Information is customarily provided
by a distributor and; provided, however, that if Paramount is required to incur
any additional costs (of which Paramount notifies DWA in advance) for outside
personnel Paramount is required to engage solely in order to furnish any such
additional Information which is not included within the scope of services to be
rendered by Paramount under this Agreement, Paramount shall not be required to
furnish such additional Information unless DWA pre-approves such costs and
agrees to reimburse Paramount for same (subject to appropriate reduction, to be
mutually agreed, if and to the extent that such additional Information is
supplied [subject to DWA’s prior approval] to any party other than DWA). Any
dispute as to whether such additional Information is within the scope of
services to be rendered by Paramount hereunder will be subject to dispute
resolution pursuant to Section 24 of this Agreement.

 

(vii) As used herein, “Information” shall mean all tangible (i.e., excluding
only staff meetings, phone conversations and similar conversations which are not
reduced to written or other tangible form) information, data, reports,
agreements and other documents including, without limitation, all outright sales
proposals for the Outright Sales of a Licensed Picture, direct access to the
theatrical database for each Licensed Picture on a territory-by-territory basis,
daily box office reports, competitive release dates, advertising expenses,
copies of all outside sourced market surveys, updates and analysis, etc.,
whether distributed on paper, electronically and/or through any other means
(e.g., DWA shall be put on the distribution lists for such information). The
Information shall be provided consistent with the frequency and timeliness with
which the Information (or similar material) is created by, or supplied to,
Paramount, or otherwise as DWA shall reasonably request; provided, however, that
if Paramount is required to incur any additional costs (of which Paramount
notifies DWA in advance) for outside personnel Paramount is required to engage
solely in order to furnish Information more frequently or quickly (if possible)
than the Information (or similar material) is supplied to Paramount and such
increased frequency or quickness is not included within the scope of services to
be rendered by Paramount under this Agreement, Paramount shall not be required
to furnish such Information with such increased frequency or quickness as
requested unless DWA pre-approves such costs and agrees to reimburse Paramount
for same (subject to appropriate reduction, to be mutually agreed, if and to the
extent that such increased frequency or quickness is also accorded [subject to
DWA’s approval] to any party other than DWA). Any dispute as to whether such
increased frequency or quickness is within the scope of services to be rendered
by Paramount hereunder will be subject to dispute resolution pursuant to
Section 24 of this Agreement.

 

(viii) Notwithstanding anything in this Section 4.1.e. to the contrary, in no
instance shall Information include (and Paramount shall not be required to
provide) (A) internal financial information of Paramount, UIP or Universal, or
(B) Information that is not related to the exploitation and performance of
Motion Pictures or the costs of distribution.

 

31



--------------------------------------------------------------------------------

f. Print and Trailer Information: In connection with the Theatrical Exhibition
of the Licensed Pictures, Paramount shall provide the following:

 

(i) Print inventories (features and trailers) together with an analysis of print
storage costs by title and quantity, not less than on a quarterly basis.

 

(ii) Print orders for the Territory, for the initial Release Date and for the
date thirty (30) days thereafter.

 

(iii) In the Domestic Territory and each International Territory in which
Paramount directly distributes the Licensed Pictures (including, for purposes of
this Section 4.1.f, those territories in which Universal or UIP is distributing
the Licensed Pictures), trailer release dates, on a monthly basis for the period
commencing with the first release of the trailer through thirty (30) days after
initial Release Date in each such territory.

 

g. Media Buys. Until completion of all distribution by Paramount pursuant to
this Agreement, Paramount shall cooperate with, and consult with DWA on such
Media purchases as DWA may require from time-to-time, with the intent that to
the extent not inconsistent with Paramount’s agreements (and without detriment
to Paramount (e.g., Paramount is not required to make limited Media space
available to DWA which Paramount intends to utilize for its own purposes)),
Paramount will permit DWA to utilize Paramount’s Media rates (net of all
discounts, rebates and adjustments) for such Media to the extent such rates are
better than DWA’s rates. Paramount shall have no obligation under this
Section 4.1.g to provide services to DWA, including in connection with
identifying such potential opportunities or making any Media buys, or to bear
any costs in connection therewith. If DWA has the opportunity to utilize
Paramount’s Media rates, DWA shall bear all costs in connection therewith. For
purposes of this Section 4.1.g., “Media” includes: all television (e.g.,
network, cable, syndication and spot); radio (e.g., network and spot); print,
such as newspaper advertisements, cable guides, magazines, periodicals,
circulars, college print, military print; outdoor such as billboards, bus
shelters, bus sides, phone kiosks, premiere squares; trade publications;
internet and new media as they evolve.

 

h. Publicity Tours / International Publicists. Paramount agrees to conduct and
support star talent publicity tours, road show presentations and regional
conferences (collectively, “Publicity Tours”), as well as to provide publicity
services rendered by special publicists (as designated by DWA) (“Publicity
Services”), comparable on an overall basis in quality, level, priority and
quantity to those Publicity Tours conducted and Publicity Services provided in
connection with the Base Films. Any costs of such Publicity Tours and Publicity
Services that are allocated to the Licensed Pictures shall be allocated in
accordance with Section 8.5.c. For the sake of clarity, Paramount may only
charge the costs of Publicity Tours and Publicity Services as Distribution
Expenses hereunder to the extent such costs are Licensed Picture-specific and
incremental to costs associated with publicity for Paramount’s own Motion
Pictures.

 

i. MTV Networks Promotion. Each Licensed Picture shall be promoted, marketed and
advertised on the MTV Networks (including, without limitation, Nickelodeon) in
accordance with Paramount’s then prevailing practices as applied generally to
all

 

32



--------------------------------------------------------------------------------

Motion Pictures produced or distributed by Paramount or any Paramount Affiliate
(which, with respect to the Event Pictures, shall be consistent with Paramount’s
Tent-Pole Pictures). The rates charged by the MTV Networks for such promotion,
marketing and advertising shall be ***

 

j. Nickelodeon Animation Rights / Promotion: Subject to the terms and conditions
of this Section 4.1(j), DWA grants, licenses and assigns to Paramount (on behalf
of Nickelodeon), to the full extent of the rights owned or controlled by DWA or
any controlled Affiliate thereof in and to each Licensed Picture the sole and
exclusive Animated Television Production Rights, subject at all times to any and
all existing limitations and restrictions thereon and the rights of third
parties related thereto. For purposes of this Section 4.1.j., the terms below
shall have the following meanings:

 

“Animated Television Production” shall mean any Motion Picture that is created
predominantly by one or more non-live action production methods (e.g.,
hand-drawn animation [such as Prince of Egypt], CGI [such as Shrek], stop-motion
[such as Chicken Run] and/or motion capture [such as Polar Express]) (each, an
“Animation Method”) and that is intended for initial exhibition by means of
Television Exhibition, including made-for-television movies, television
miniseries, and episodic television series. However, an Animated Television
Production shall not be deemed to include Motion Pictures in which digital
Animation Method(s) are used, in whole or in part, to create photorealistic
characters that interact with live-action characters in live-action settings.
(Photorealistic characters include both “real world” characters modified by an
Animation Method [e.g., Babe the pig in Babe] and characters that are invented
but which are depicted in a “real world” manner by an Animation Method [e.g.,
Yoda in Star Wars II: Attack of the Clones, Gollum in Lord of the Rings, the
dinosaurs in Jurassic Park, the robots in I, Robot, the toy soldiers in Small
Soldiers].)

 

“Animated Television Production Rights” shall mean (a) the exclusive right,
subject at all times to DWA’s rights under subsection (iii) of this
Section 4.1.j, for Nickelodeon to develop and produce an Animated Television
Production based upon a Licensed Picture, including any characters and elements
contained therein, and (b) the exclusive right, under copyright and otherwise,
in perpetuity throughout the universe, for Nickelodeon to use or exploit such
Animated Television Production, including the right to broadcast, license,
promote and otherwise exploit such Animated Television Production and elements
thereof in accordance with the terms hereof.

 

“Animated Television Production Term” shall mean the period from the Effective
Date until and including December 31, 2007 (“First Term”), but shall
automatically be extended for consecutive additional terms of two calendar years
each thereafter (each an “Additional Term”) if, and only if, during the First
Term and each Additional Term thereafter, Nickelodeon commences production on,
or enters into a bona fide unqualified commitment to produce (and such Animated
Television Production actually commences production no later than 90 days after
the end of the applicable First Term or Additional Term), a new Animated
Television Production based upon a

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

Licensed Picture. Notwithstanding the foregoing, in no event shall the Animated
Television Production Term extend beyond the effective date of termination or
expiration of the Output Term. For clarity, if during any Additional Term, other
than the First Term, a new Animated Television Production is not placed into
production, the Animated Television Production Term shall terminate and
Nickelodeon shall cease to have the right to develop or produce any Animated
Television Production based on any Licensed Picture, provided, Nickelodeon shall
have the right to continue the production of any Animated Television Production
that commenced production prior to termination of the Animated Television
Production Term.

 

(ii) Nickelodeon shall have the right to commence production on not more than
one new Animated Television Production based upon a Licensed Picture (subject,
at all times, to DWA’s approval rights set forth in subsection (iii) below) in
the First Term and each Additional Term thereafter.

 

(iii) DWA shall have the right (but not the obligation) to co-produce any
Animated Television Production on terms, to be negotiated in good faith,
commensurate with DWA’s stature in the Motion Picture animation industry. In
addition, and in furtherance of its intellectual property rights for each and
every Animated Television Production, DWA shall retain all customary creative
approvals and controls over the Animated Television Production, including
selection of the Licensed Picture elements as the basis for any Animated
Television Production. DWA shall be entitled to fees and other compensation for
the rights licensed pursuant to this Section 4.1.j and for its services. Such
approvals, fees and any other compensation shall be negotiated in good faith and
commensurate with DWA’s stature in the Motion Picture animation industry.

 

(iv) At all times, Nickelodeon’s rights to promote and otherwise exploit any
Animated Television Production shall be subject to DWA’s rights (and any
obligations) to fully promote, advertise, market and exploit the Licensed
Picture and any derivative productions (e.g., sequels) upon which such Animated
Television Production is based. Ancillary rights exploitation (e.g.,
merchandising) of such Animated Television Production shall be subject to DWA’s
ancillary rights exploitation of the applicable Licensed Picture, including
derivative productions.

 

(v) Paramount shall cause each Qualified Picture to be promoted, marketed and
advertised on the Nickelodeon networks in accordance with Nickelodeon’s then
prevailing practices (e.g., “Nicksclusives”) with respect to Nickelodeon branded
Motion Pictures. Unless otherwise agreed between Paramount and DWA, in
connection with the initial theatrical release of each Qualified Picture,
Paramount shall purchase promotion, marketing and advertising services from the
Nickelodeon networks having a value up to the average amount paid to Nickelodeon
by PPC or DWS in connection with the promotion, marketing and advertising of the
Base Films on the Nickelodeon networks. The rates charged by Nickelodeon for
such promotion, marketing and advertising shall be ***

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

(vi) Notwithstanding the foregoing, it is understood and agreed by the parties
that DWA has not conducted a review of its rights and obligations with respect
to the Animated Television Production Rights related to the Licensed Pictures
and, as such, DWA does not herein make any representations and warranties
regarding its rights or obligations with respect thereto.

 

4.2 Distribution Approvals and Controls: Notwithstanding anything in this
Agreement to the contrary, all DWA approvals and controls in this Agreement with
respect to Distribution Rights subject to a DWA-approved Distribution Servicing
Agreement or a DWA-approved Third Party Service Agreement, in each case existing
as of the Effective Date, are expressly subject to the terms and conditions of
such DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement, as applicable. For the avoidance of doubt, to the extent
either (a) DWS is not contractually entitled to exercise certain approvals or
controls over the activities of a Subdistributor or such third party; or (b) if,
as a matter of custom and practice and historical course of dealing, DWS does
not exercise certain approval or controls to which it is contractually entitled
under such existing DWA-approved Distribution Servicing Agreement or such
existing DWA-approved Third Party Service Agreements, DWS shall not be required
to attempt to amend any such existing DWA-approved Distribution Servicing
Agreement or such existing DWA-approved Third Party Service Agreements to expand
its contractual approval or control rights to be consistent with those set forth
herein, nor shall DWS be required to alter its custom and practice and
historical course of dealing with such Subdistributors or other third parties to
comply with the approvals and controls afforded to DWA hereunder. In either
event, DWS’s only obligation to DWA with respect thereto shall be to (x) use its
reasonable efforts to cause such Subdistributors or other third parties to
comply with DWA’s approval rights hereunder, and (y) exercise its contractual
rights with respect to the Licensed Pictures in accordance with DWS’s past
practices used to service the distribution of comparable Existing Films, and to
the extent, and as long as, applicable in a manner consistent with the exercise
of such rights with respect to comparable Motion Pictures produced or released
by DWS under similar circumstances in the applicable territories. DWS shall not
be in breach of this Agreement if such Subdistributors or other third parties do
not comply with DWA’s approval rights provided that DWS used such reasonable
efforts.

 

a. Release Date/Theatrical Exhibition: DWA shall have the right to designate and
approve the initial Theatrical Exhibition release date (“Release Date”) for each
Qualified Picture in the Domestic Territory and shall approve the Release Date
for each Qualified Picture in each of the Required International Territories.
DWA shall use reasonable efforts to notify Paramount of the scheduled Release
Date for each Qualified Picture in the Domestic Territory at least eighteen
(18) months prior to such Release Date. DWA shall not schedule more than one
Release Date in the Domestic Territory in a given year during each of (i) the
Holiday Period and (ii) the Summer Period, unless the additional Release Date(s)
are mutually approved by Paramount and DWA. If DWA and Paramount cannot agree on
a second Release Date within such Holiday Period or Summer Period, as
applicable, then DWA shall have the right, in accordance with the terms of this
Agreement, to designate the Release Date for such Qualified Picture outside the
Holiday Period or Summer Period, as applicable, in its sole discretion. Once DWA
has designated a Release Date for a Qualified Picture in the Domestic Territory
(whether tentative or firm), Paramount shall provide DWA with a schedule of
proposed Release Dates for such Qualified Picture in each of the Required
International Territories within

 

35



--------------------------------------------------------------------------------

thirty (30) days of DWA’s designation of the Domestic Territory Release Date for
such Qualified Picture. Paramount shall provide DWA with no less than three
(3) days prior written notice of its intent to designate a Release Date for a
Tent Pole Picture and shall consult with DWA during such three (3) day period.
Paramount shall not designate a Release Date for any such Tent Pole Picture
until the expiration of such three (3) day period. Upon the expiration of such
period, Paramount may designate and publicly announce a Release Date for such
Tent Pole Picture, subject to the term of Section 4.2.b. below, and once
Paramount has so designated and publicly announced a Release Date for such Tent
Pole Picture, DWA shall not schedule a Release Date for any Qualified Picture in
any portion of the Territory that would conflict with the holdback restrictions
set forth in Section 4.2.b. as they pertain to such Tent Pole Picture in the
applicable portion(s) of the Territory. DWA shall keep Paramount fully advised
of the anticipated Delivery Date of each Qualified Picture. Once a Release Date
is designated by DWA in any portion of the Territory, Paramount shall ensure
that such Release Date is not moved for any reason; provided, that, subject to
the McDonald’s Interparty Agreement, Release Dates are subject to postponement
and extension due to events of Force Majeure, DWA implemented creative changes
(that delay Delivery of the Qualified Picture or otherwise substantially and
materially affect the orderly release schedule of the Qualified Picture) and as
may be required by McDonald’s pursuant to the McDonald’s Agreement. In the event
a Release Date, in any portion of the Territory, is postponed or otherwise moved
due to an event of Force Majeure or DWA implemented creative changes, DWA will
provide notice to Paramount and designate an alternative Release Date that shall
not cause Paramount to be in breach of the holdback restrictions set forth in
Section 4.2.b. below as they pertain to any Similar Motion Picture or Major
Release then scheduled (i.e., publicly announced) for Theatrical Exhibition by
Paramount in the applicable portion of the Territory. In the event a Release
Date in any portion of the Territory is required to be postponed or otherwise
moved pursuant to the McDonald’s Agreement, DWA will provide notice to Paramount
and designate an alternative Release Date in accordance with the terms of the
McDonald’s Agreement in the applicable portion of the Territory. If any
alternative Release Date mandated by the McDonald’s Agreement would cause
Paramount to be in violation of the holdback restrictions set forth in
Section 4.2.b below, DWA shall nonetheless be entitled to require the release of
such Qualified Picture on such McDonald’s mandated Release Date but shall be
deemed to have waived the holdback restrictions with respect to such Qualified
Picture in the applicable portion of the Territory.

 

b. Holdbacks: As additional consideration for the Distribution Rights:
(i) Paramount and DWS agree not to commence or authorize the commencement of the
initial Theatrical Exhibition of any Similar Theatrical Motion Picture in the
Domestic Territory and in each of the Required International Territories during
the period commencing the Weekend prior to the Release Date for any Event
Picture in each applicable territory and continuing throughout and including the
Weekend following the scheduled Release Date for such Event Picture in the
applicable territory, and (ii) Paramount and DWS agree not to commence or
authorize the commencement of the initial Theatrical Exhibition of a Major
Release in the Domestic Territory and in each of the Required International
Territories on the same Weekend as the Release Date in each such portion of the
Territory for an Event Picture. In addition, Paramount agrees that it will
consult in good faith with DWA prior to scheduling the initial Theatrical
Exhibition of a Motion Picture that is rated “PG-13” in the Domestic Territory
and any of the Required International Territories during the period one
(1) Weekend on either side of the applicable Release Date of each Event Picture
in the Domestic Territory and in each of the

 

36



--------------------------------------------------------------------------------

Required International Territories, respectively; provided, that if Paramount
determines in its good faith business judgment to proceed with the initial
Theatrical Exhibition of such Motion Picture during such period, it will not
violate the provisions of this Section 4.2.b or otherwise constitute a breach of
this Agreement by Paramount. DWA acknowledges that in certain countries within
the International Territory, such holdback restrictions may be inappropriate or
impracticable to enforce due to differences in ratings’ categories, or the
contractual rights of third parties pursuant to DWA-approved Distribution
Servicing Agreements or DWA-approved Third Party Service Agreements, or the
inability of Paramount to enforce such holdbacks because of established custom
and practice and historical course of dealing under DWA-approved Distribution
Servicing Agreements or DWA-approved Third Party Services Agreements, as
applicable (in each case existing as of the Effective Date). In such event,
Paramount shall keep DWA fully informed of all proposed release dates for its
Similar Theatrical Motion Pictures, if applicable, to enable DWA to schedule
Release Dates for its Qualified Pictures in the International Territory. For the
avoidance of doubt, in the event DWA initially designates a Release Date for an
Event Picture, on a date that would cause Paramount or DWS to be in violation of
the holdback provisions of this Section 4.2(b), due to a previously scheduled
Release Date for a Paramount or DWS Motion Picture, then, except with respect to
a Tent-Pole Picture with a Release Date designated pursuant to Section 4.2(a)
above, Paramount or DWS, as applicable, shall be required to reschedule the
Release Date for such Motion Picture so as to comply with the provisions of this
Section 4.2(b).

 

Notwithstanding anything to the contrary contained in this Agreement, during the
term of the McDonald’s Agreement, all matters relating to the designation and
movement of Release Dates and related release and marketing obligations for all
Motion Pictures in the Required International Territories shall be at all times
subject to the McDonald’s Agreement and the McDonald’s Interparty Agreement.

 

c. No Editing: Except as set forth below and subject to each DWA-approved
Distribution Servicing Agreement and DWA-approved Third Party Service Agreement,
neither Paramount nor DWS shall have the right to cut, alter, edit or change any
Licensed Picture (or its title) for Theatrical Exhibition (including in order to
secure the required rating) without the prior consent of DWA. Subject to any
third party contractual restrictions and applicable guild requirements,
Paramount or DWS, as applicable, may alter or edit each Licensed Picture and its
title solely to the extent necessary to comply with (i) import, censorship or
legal requirements in each country or region in the Territory, and (ii) further
subject to DWA’s prior approval in each case (a) to comply with applicable
distribution or exhibition requirements in each country or region in the
Territory, (b) to meet television or other exhibition standards and practices or
requirements, (c) to satisfy running time requirements, including the insertion
of commercial breaks, and (d) subject to Section 8.9.d. below, to make foreign
language dubbed or subtitled versions. DWA shall have first opportunity to alter
or edit each Licensed Picture and shall exercise its approval rights hereunder
in a manner not to frustrate the exploitation of all Distribution Rights
licensed to Paramount hereunder. Nothing herein shall require Paramount or any
Subdistributor to violate any applicable law, or governmental regulation
anywhere in the Territory. In no event shall Paramount or DWS delete contractual
credits or the Licensed Picture’s copyright notice. Neither Paramount nor DWS
shall add trailer, commercial or other material to the Licensed Picture without
DWA’s prior written consent and neither DWS nor Paramount shall use any elements
from the Licensed Pictures as part of a commercial,

 

37



--------------------------------------------------------------------------------

advertisement or trailer in other Motion Pictures distributed by Paramount or
DWS, as applicable, without DWA’s prior written approval; provided that
Paramount shall not be in breach if a theater owner violates the terms of this
sentence, provided that Paramount did not consent to or approve same.

 

d. Cuts/Previews: DWA shall have the right to preview and screen each Licensed
Picture and to cut, alter, edit or change each Licensed Picture as DWA
determines in its sole discretion. Upon reasonable prior written notice,
Paramount shall be obligated to obtain the theaters designated by DWA for each
preview and shall advance all actual, direct out-of-pocket costs, charges and
expenses incurred in connection with such previews. Paramount shall be entitled
to recoup such preview costs, charges and expenses as Distribution Expenses. A
reasonable number of Paramount’s distribution and marketing executives and
personnel shall be entitled to attend each preview.

 

e. Theatrical Exhibition. For each Licensed Picture, if and to the extent
Theatrical Exhibition is licensed to Paramount hereunder, (i) the Theatrical
Exhibition of each Licensed Picture in each country in the Territory shall be in
accordance with the distribution plan prepared in accordance with Section 4.1.a
and 4.1.b and (ii) DWA shall have the right to timely approve: the initial
period of Theatrical Exhibition of each Licensed Picture in each country in the
Territory; any reissues or re-release; the withdrawal or withholding of any
Licensed Picture from Theatrical Exhibition; marketing plans, distribution
plans; the dates and terms of initial bookings of the Licensed Pictures; any
decision to create, and any final version of, any altered versions of any
Licensed Pictures; distribution and release patterns; dubbing and subtitling;
theaters and circuits, including the selection and number of theaters and
screens in the Domestic Territory and the Major International Territories;
format of distribution (e.g., IMAX, 3-D, etc.); suppliers, vendors and service
providers; laboratories; the placement of the Licensed Pictures in film
festivals; and the date, nature, number, location and guest list of all
premieres and advanced screenings. There shall be no exclusivity or other
distribution restrictions in any distribution agreements nor any double bills or
accompanying short subjects (unless required by law) without DWA’s approval. DWA
shall also have the right to require Paramount to release a short subject
attached to a full-length Motion Picture for Theatrical Exhibition in all or a
portion of the Territory (e.g., the Penguin short attached to Wallace & Gromit:
Curse of the Were-Rabbit). If a short subject is required by law or custom to
accompany any Licensed Picture in any portion of the Territory, DWA shall have
the first opportunity to supply such short subject. Unless otherwise expressly
provided in the aforementioned distribution plan, each Licensed Picture shall
only be distributed in each portion of the Territory by means of one continuous
release in such portion of the Territory.

 

DWA’s approval rights shall include the deal parameters to be established with
exhibitors and circuits, such as minimum engagement length, percentage splits,
floors and minimums, number of prints, screens and daily showings for
multi-screen venues, auditorium selection, etc. Thereafter, Paramount shall have
the right to enter into exhibition booking contracts with exhibitors on terms no
less favorable to Paramount than the DWA-approved deal parameters. DWA shall
have the right to approve any non-conforming exhibition booking contracts.

 

f. Television Exhibition. For each Licensed Picture, if and to the extent
Television Exhibition is licensed to Paramount hereunder, DWA shall have the
right to approve: the terms of all licenses, including barter arrangements, any
advertising and/or promotional material extracting or excerpting any portion of
a Licensed Picture.

 

38



--------------------------------------------------------------------------------

g. Multiple Picture Agreements; Output Agreements. Paramount shall use all
commercially reasonable efforts to include the Licensed Pictures in joint,
multiple picture, output, and package sales or licenses entered into by
Paramount with respect to other Motion Pictures produced or distributed by
Paramount. DWA shall have the right to approve any joint, multiple pictures,
output or package sales or licenses that include one or more Licensed Pictures
or one or more Motion Pictures. Paramount shall fully consult with DWA prior to
commencing negotiations for any such sales or licenses. If Paramount proposed to
include one or more Licensed Pictures in a group with other Motion Pictures and
DWA objects to the terms applicable to the Licensed Picture(s), then
notwithstanding DWA’s objection, Paramount shall have the right to consummate
such transaction, provided DWA may elect to exclude the Licensed Picture(s)
therefrom. If the Licensed Pictures are not included in any such joint, multiple
picture, output or package sale or license, Paramount shall nevertheless be
obligated to exploit the applicable Distribution Rights in and to the applicable
Licensed Pictures in accordance with the terms of this Agreement and Paramount
shall use all commercially reasonable efforts, on an on-going basis, to conclude
one or more agreements for the full exploitation of the applicable Distribution
Rights to the applicable Licensed Pictures in the applicable portions of the
Territory in a timely fashion.

 

h. Non-Theatrical Exhibition. For each Licensed Picture, if and to the extent
Non-Theatrical Exhibition is licensed to Paramount hereunder, DWA shall have the
right to approve: the terms of all licenses and any advertising and/or
promotional material extracting or excerpting any portion of a Licensed Picture.

 

i. Release Requirements. Paramount shall release (or shall cause DWS to release)
each Licensed Picture in each portion of the Territory in a manner so as to
satisfy the obligations of, and qualify each Licensed Picture for inclusion
under, each DWA-approved Distribution Services Agreement and each DWA-approved
Third Party Service Agreement. Without limiting the generality of the foregoing,
with respect to DWA-approved Distribution Services Agreement and DWA-approved
Third Party Service Agreements entered into by DWS prior to the Effective Date,
Paramount shall release (or cause the release of) each Licensed Picture in
strict accordance with the terms set forth in Annex 4.2.f. Moreover,
post-Effective Date, Paramount shall cause DWS to produce and release a
sufficient number of Motion Pictures per annum to fully satisfy all of the DWS’s
obligations under the DWA-approved Distribution Services Agreement and
DWA-approved Third Party Service Agreements entered into by DWS prior to the
Effective Date, subject to the continued ability of DWS to utilize necessary
DreamWorks Marks pursuant to, and in accordance with, the Trademark License
Agreement.

 

j. Outright Sales. No Outright Sale of any Distribution Rights is permitted
hereunder without DWA’s prior consent.

 

k. Exercise of DWA Approvals: Notwithstanding anything to the contrary contained
in this Agreement, including this Section 4, once DWA provides its approval over
a certain matter (whether related to an agreement, deal parameters, release
methodology,

 

39



--------------------------------------------------------------------------------

release date, release pattern, budget, edit, cut, preview, version, sales
policy, supplier, marketing or promotional campaign, or otherwise), Paramount
shall have the right to fully rely on such approval (unless prior to such
reliance DWA notifies Paramount in accordance with Section 33 below that such
approval is withdrawn), and Paramount shall not be deemed in breach of this
Agreement for any act or omission of Paramount (or any Affiliate, Subdistributor
or licensee) that is materially consistent with any approval provided by DWA.

 

4.3 Advertising and Credits: To the extent credits are used in publicity and
advertising under the control of Paramount or DWS in connection with a Licensed
Picture, Paramount and DWS agree to accord credit to those Persons to which DWA
is contractually obligated to accord credit, in such form as DWA may direct
consistent with applicable guild and union requirements; provided, credits for
each Licensed Picture shall include all credits required pursuant to the
DWA-approved Distribution Servicing Agreements and DWA-approved Third Party
Service Agreements. Paramount and DWS agree to honor and to use commercially
reasonable best efforts to cause their respective Subdistributors and licensees
to honor and comply with all such contractual credit obligations. Subject to
Section 19. below, neither Paramount nor DWS shall alter the credits on the
Licensed Pictures without DWA’s prior written approval.

 

4.4 Trailers and Publicity Materials: Paramount or DWS, as applicable, shall be
solely responsible for the creation and preparation of all theatrical and home
video trailers and television spots, and all other advertising, marketing,
publicity and promotional materials (“Marketing Materials”) for the Licensed
Pictures. All basic Marketing Materials, including all key-art, creative
campaigns and content thereof, coop media plans and advertising, media buys,
ads, point of sale and any other sales and promotional materials, and all
communications to the press and press releases, shall be submitted to DWA for
its timely suggestions and approvals. Neither Paramount nor DWS shall be liable
for any losses, claims or damages suffered by DWA as a direct result of DWA’s
failure to timely provide such suggestions and approvals. Paramount and DWS
agree that DWA shall have the right to access and use such Marketing Materials,
without charge, for such use as DWA may reasonably request in connection with
its reporting to investors, institutional publicity and similar matters and in
connection with exploitation of the Retained Rights; provided, that DWA shall
reimburse Paramount or DWS, as applicable, for the direct incremental costs of
additional copies of such Marketing Materials arising from such request that
Paramount or DWS, as applicable, would not otherwise have incurred. Paramount
shall secure copyright in the name of DWA and Paramount (or a Paramount
Affiliate designated by Paramount) for Marketing Materials prepared by Paramount
or DWS, as applicable, and/or any Paramount Affiliate for any Licensed Picture.
DWA retains the exclusive right to produce and exploit documentary films and
other Motion Pictures relating to DWA or to the Licensed Pictures, including
“making of” and “behind the scenes” productions or programming relating to the
Licensed Pictures and to incorporate excerpts from the Licensed Pictures
therein. Notwithstanding the foregoing: (i) Paramount may authorize the
production of so-called “specials” or other similar audio-visual productions as
part of its promotional arrangements with media companies (such as MTV
International) provided, DWA shall have the right to approve the content of such
productions; and (ii) if any DWA-approved Distribution Servicing Agreement or
DWA-approved Third Party Service Agreement (in each case, existing as of the
Effective Date) requires Paramount to deliver and license any such productions
to a third party, DWA shall produce and deliver such productions to Paramount
for delivery and license pursuant

 

40



--------------------------------------------------------------------------------

to the terms of such DWA-approved Distribution Servicing Agreement or
DWA-approved Third Party Service Agreement. DWA shall approve the use of
trailers from the Licensed Pictures on other Motion Pictures distributed by
Paramount or DWS.

 

4.5 Marketing Restrictions: Without DWA’s prior consent, neither Paramount nor
DWS shall engage in any cross-marketing, cross-promotion, cross-merchandising,
joint advertising, joint marketing, Commercial Tie-In and Promotional Rights
arrangements, product placement or joint distribution activities (including with
respect to home video incentive programs or home video marketing programs)
(collectively “Cross-Promotional Campaigns”) in connection with any element of a
Licensed Picture and any other Motion Picture or product owned or distributed by
Paramount, DWS or by any third party. Notwithstanding the foregoing, Paramount,
DWS, its Subdistributors and licensees shall have the right (i) to include the
Licensed Pictures in Cross-Promotional Campaigns consistent with prior
distribution practices, e.g., marketing reels, trade conventions and trade
promotions such as those involving the Existing Pictures, and (ii) to employ
Cross-Promotional Campaigns solely in connection with two (2) or more Licensed
Pictures. In addition to the foregoing, neither Paramount nor DWS shall use any
elements or characters from the Licensed Pictures for any corporate promotional
purposes or to advertise or promote any business or activity of Paramount or DWS
not directly related to the Licensed Pictures without DWA’s prior written
approval.

 

4.6 Subdistribution:

 

a. Paramount may distribute the Licensed Pictures either directly, through
Paramount Affiliates or subject to DWA’s prior written approval (not to be
unreasonably withheld) in each instance, through Subdistributors and licensees;
provided that Paramount agrees that it will not engage a Subdistributor or
licensee (i) for the initial general theatrical release of any Licensed Picture
in the United States; or (ii) in any media, in any portion of the Territory,
unless Paramount subdistributes or sublicenses all or substantially all of its
own Motion Pictures that it releases in such media and/or portion of the
Territory. If, pursuant to a DWA-approved Distribution Servicing Agreement, a
Licensed Picture is not designated by such Subdistributor or licensee for
distribution in any portion of the Territory (e.g., is determined not to be
financially viable for release in a specific country), Paramount shall use all
commercially reasonable efforts, on an ongoing basis, to engage a substitute
Subdistributor or licensee to distribute the Licensed Picture in the applicable
portion of the Territory; provided, however, the terms of such Distribution
Servicing Agreement shall be subject to DWA’s prior approval and, subject to
DWA’s approval and the terms of the McDonald’s Interparty Agreement, each
Licensed Picture shall be released for Theatrical Exhibition in each of the
Required International Territories in which Theatrical Exhibition rights are
licensed to Paramount hereunder.

 

b. DWA shall have the right to approve the duration and terms of any and all
Subdistribution and license agreements entered into by Paramount, whether with a
Paramount Affiliate or any other Person. If DWA does not approve the terms of
such agreement applicable to the Licensed Pictures, Paramount may enter into
such agreement with respect to its own Motion Pictures but such arrangements
will not apply to the Licensed Pictures. The CJ Agreement, the Kadokawa
Agreement, and the Distribution Servicing Agreements with Subdistributors and
licensees listed on Schedule 1 are preapproved by DWA. For the avoidance of
doubt, DWA shall have the right to approve any amendment, restatement,
replacement, extension (including the exercise of any option) or other
modification of any DWA-approved Distribution Servicing Agreement.

 

41



--------------------------------------------------------------------------------

c. The breach by a Subdistributor or licensee (or any successor to any
Subdistributor or licensee) of any (i) DWA-approved Distribution Servicing
Agreement entered into after the Effective Date; or (ii) DWA-approved
Distribution Servicing Agreement entered into in any territory previously
distributed by UIP (irrespective of the date of such agreements), shall
constitute a breach by Paramount of this Agreement only if such breach by such
Subdistributor or licensee is not cured by such Subdistributor or licensee (or
by Paramount on behalf of such Subdistributor or licensee) within fifteen
(15) days of DWA’s provision to Paramount of notice of such breach (in lieu of
the applicable cure periods set forth in Section 11.1 below with respect to a
breach by Paramount). No breach by a Subdistributor or licensee (or any
successor to any Subdistributor or licensee) of any other DWA-approved
Distribution Servicing Agreement existing as of the Effective Date shall
constitute a breach by Paramount of this Agreement; provided, however, DWA shall
have the right to take such action as set forth in Section 4.13 below with
respect to such breach by a Subdistributor or licensee.

 

d. DWA shall have the right, but not the obligation, to designate the Universal
Agreement, and/or any transition services agreement entered with Universal (by
DWS or directly by DWA) in connection with the termination of the Universal
Agreement, as a Distribution Servicing Agreement and to require Paramount to
service such Distribution Servicing Agreement in accordance with the terms of
this Agreement for the duration of any such transition period.

 

4.7 Costs of Distribution: Except as expressly provided herein, including
Section 5.2 with respect to Additional Distribution Expenses and Section 6.2
with respect to Residuals and Contingent Compensation, Paramount shall be solely
responsible for advancing all costs of advertising, promoting, marketing and
distributing the Licensed Pictures, including all distribution fees paid to
Subdistributors and all Distribution Expenses.

 

4.8 DWA Consultation Rights: Paramount and DWS shall fully consult with and give
due consideration to the reasonable requests of DWA concerning advertising,
marketing, publicity and distribution matters in connection with each Licensed
Picture. The foregoing consultation rights and conditions are in addition to and
do not derogate, impair, restrict or otherwise adversely affect any of DWA’s
approvals and controls set forth in this Agreement. All distribution and
licensing arrangements with respect to the Licensed Pictures shall be made in a
manner consistent with Paramount’s good faith business practices as applied
generally to comparable Motion Pictures produced or distributed by Paramount
under similar circumstances in the applicable territories and media, taking into
account differences in production budgets, cast, genre, rating, prerelease
audience surveys and test results, theatrical box office and other performance
metrics, local tastes and other established factors that Paramount uses in good
faith on a nondiscriminatory basis to make determinations in connection with the
exploitation of Motion Pictures produced or distributed by Paramount, excluding
in each case, any Motion Pictures directed by Steven Spielberg.

 

4.9 DWA Distribution Representative: DWA shall have the right to appoint one or
more individuals to serve as a distribution representative (the “DWA
Representative[s]”)

 

42



--------------------------------------------------------------------------------

to: (i) monitor the marketing and distribution of the Licensed Pictures and the
expenditure of Distribution Expenses; (ii) access and review Paramount’s and
DWS’s books and records relating to the marketing and distribution of the
Licensed Pictures; (iii) monitor Paramount’s and DWS’s compliance with DWA’s
approvals, consultation rights, designations and controls; (iv) meet regularly
with Paramount’s and DWS’s marketing and distribution personnel; (v) attend
regularly scheduled marketing meetings related to the Licensed Pictures; and
(vi) engage in related activities. Paramount will provide DWA Representatives
with periodic briefings on marketing matters and upon request, shall provide DWA
Representatives with full and complete information relating to anticipated Gross
Receipts, marketing costs and budgets, expenditures of Distribution Expenses and
market research studies relating to the Licensed Pictures. Paramount shall
provide the DWA Representatives with suitable offices at Paramount’s company
facilities without charge to DWA. DWA shall be solely responsible for the
salary, fringes and expenses of the DWA Representatives. DWA shall not appoint
more than five (5) individuals to concurrently serve as the DWA Representatives
without obtaining Paramount’s prior consent.

 

4.10 Direct Access to Personnel. DWA and the DWA Representatives shall have the
right to access and to communicate directly with (i) all of Paramount’s
management staff and employees engaged in any aspect of the marketing,
distribution, licensing and exhibition of the Licensed Pictures or exercise of
the Distribution Rights anywhere in the Territory, and (ii) to the same extent
as Paramount and subject to the terms of each applicable DWA-approved
Distribution Servicing Agreement or DWA-approved Third Party Service Agreement,
as applicable, all officers, management staff and employees of Subdistributors,
licensees or third party service providers engaged in any aspect of marketing,
distribution, licensing and exhibition of the Licensed Pictures or exercise of
the Distribution Rights anywhere in the Territory, including in each case any
personnel or representatives based in local, regional or international exchanges
or offices in all regions of the Domestic Territory and in each country in the
International Territory (collectively “Distribution Personnel”). Paramount shall
endeavor (and shall cause the Distribution Personnel) to convene regular (i.e.,
no less frequently than weekly) meetings with DWA personnel and be available to
consult with DWA and the DWA Representatives at reasonable times for purposes of
formulating, coordinating and implementing the marketing, distribution,
licensing, exhibition and other exploitation plans and strategies pertaining to
the Licensed Pictures, (y) to cooperate fully with DWA and the DWA
Representatives and (z) to provide DWA with all Information available to such
Distribution Personnel pursuant (and subject) to Section 4.1.e. DWA will
endeavor in good faith to keep Paramount fully informed of, and involved in, all
direct communications with Subdistributors, licensees or third party service
providers.

 

4.11 Vendor/Supplier Arrangements: Paramount shall have the right and (to the
extent entitled to do so pursuant to the applicable third-Person contracts)
obligation to cause the Licensed Pictures to be included in any DWA-approved
Third Party Service Agreement. DWA shall have the right of prior reasonable
approval of the duration and terms of each Third Party Service Agreement as they
pertain to the Licensed Pictures. The Third Party Service Agreements (and the
duration and terms thereof) listed on Schedule 5 are preapproved by DWA. Any
amendment or modification of a DWA-approved Third Party Service Agreement that
materially affects one or more Licensed Pictures, and any extension of a
DWA-approved Third Party Service Agreement that includes one or more Licensed
Pictures shall require DWA’s prior

 

43



--------------------------------------------------------------------------------

written approval. Subject to the foregoing, the Licensed Pictures shall be
included in such DWA-approved Third Party Service Agreements on a
non-discriminatory basis as compared to comparable Motion Pictures produced or
distributed by Paramount under similar circumstances in the applicable
territories, excluding only Motion Pictures directed or produced by Steven
Spielberg. Any allocations between Paramount’s Motion Pictures and the Licensed
Pictures shall be made in accordance with and pursuant to Section 8.5.c. below.

 

4.12 Distribution Arrangements: Each of DWS and Paramount will use its
commercially reasonable best efforts to cause all business arrangements between
Paramount or DWS, as applicable, and (i) exhibitors or circuits, (ii) retailers,
wholesalers or intermediary suppliers of Video Devices, or (iii) television
licensees, pertaining in whole or in part to the Licensed Pictures to be no less
favorable generally than the terms and conditions applicable to Motion Pictures
produced or distributed by Paramount, which generate (or at the time such
business relationship[s] were made, were projected based on established forecast
methodology to generate) comparable theatrical box office revenue or otherwise
produce comparable revenue under similar circumstances in the applicable
territories. All such business arrangements shall be applied to the Licensed
Pictures on a nondiscriminatory basis. Motion Pictures directed or produced by
Steven Spielberg are excluded from the foregoing requirements, as are premiums,
or other consideration applicable to specific categories of Motion Pictures set
forth in any DWA-approved Distribution Servicing Agreements or DWA-approved
Third Party Service Agreements, as applicable. Paramount shall not be in breach
of this Agreement if it is unable to (x) obtain the number of theaters or
screens designated by DWA, or (y) obtain comparable terms for television
licenses pertaining to the Licensed Pictures, provided Paramount or DWS, as
applicable, used its commercially reasonable best efforts commensurate with its
past conduct and practices in distributing Motion Pictures that are comparable
to Existing Pictures to obtain the foregoing designated objectives in each case.

 

4.13 Distribution Servicing Agreement: Paramount shall have the right to enter
into Distribution Servicing Agreements and to include the Licensed Pictures in
any such arrangement; provided subject to Section 7.5 below, DWA shall have the
right of prior reasonable approval of the duration and terms of each
Distribution Servicing Agreement as it pertains to the Licensed Pictures. DWA
hereby approves the CJ Agreement, the Kadokawa Agreement, and the Distribution
Servicing Agreements listed on Schedule 1, including the duration and terms of
each such Distribution Servicing Agreement. Any amendment or modification of a
DWA-approved Distribution Servicing Agreement that materially affects one or
more Licensed Pictures, and any extension of a DWA-approved Distribution
Servicing Agreement that includes one or more Licensed Pictures shall require
DWA’s prior written approval. All such arrangements that apply, in whole or in
part, to the Licensed Pictures shall be substantially equivalent on an overall
basis to the terms and conditions applicable to Motion Pictures produced or
distributed by Paramount, which generate (or at the time such business
relationship[s] were made, were projected based on established forecast
methodology to generate) comparable theatrical box office revenue or otherwise
produce comparable revenue under similar circumstances in the applicable
territories. Paramount shall be responsible for any third party breach of any
(i) DWA-approved Distribution Servicing Agreement entered into after the
Effective Date; or (ii) DWA-approved Distribution Servicing Agreement entered
into in any territory previously distributed by UIP (irrespective of the date of
such agreements). Notwithstanding the foregoing, Paramount shall not be
responsible for any third party breach of

 

44



--------------------------------------------------------------------------------

any other DWA-approved Distribution Servicing Agreement entered into prior to
the Effective Date; provided that any claims, losses or causes of action
(collectively “Claims”) arising from such breach and related to a Licensed
Picture shall, subject to the terms of the applicable DWA-approved Distribution
Servicing Agreement, be assigned to DWA, or DWA shall have the right (at DWA’s
expense) to cause Paramount to take such action as DWA deems reasonably
necessary to resolve such Claims. Paramount shall notify DWA of any breach or
alleged breach of any DWA-approved Distribution Servicing Agreement and any
bankruptcy filings of any party to a DWA-approved Distribution Servicing
Agreement, promptly following Paramount becoming aware of any such event. Any
recoveries (net of expenses) from the prosecution or settlement of any Claims
that would have been accounted for pursuant to the terms of a DWA-approved
Distribution Servicing Agreement shall be included in Gross Receipts, provided
no Distribution Fees shall be charged on any recoveries (e.g. punitive damages)
that would not otherwise constitute revenue derived from distribution of the
Licensed Pictures. In connection with each Licensed Picture and subject to the
terms of each DWA-approved Distribution Servicing Agreement DWA and Paramount
shall jointly exercise any approval and consultation rights available to
Paramount under such DWA-approved Distribution Servicing Agreement; provided,
the foregoing shall not impair, restrict or derogate from the rights of
Paramount as set forth in this Agreement, including Paramount’s right to
mutually approve (and its tie breaker rights with respect to) Distribution
Expenses hereunder. In connection with each Licensed Picture and subject to the
terms of each DWA-approved Distribution Servicing Agreement: (i) in accordance
with Section 4.10 above, DWA shall have the right to communicate directly with,
and have full access to, all officers, appropriate management employees, staff
and personnel engaged in any aspect of distribution as provided to Paramount
under each DWA-approved Distribution Servicing Agreement; (ii) DWA shall receive
in a timely fashion all distribution information and other materials pertaining
in whole or in part to the Licensed Pictures that are received by Paramount from
Subdistributors and other parties to the DWA-approved Distribution Servicing
Agreements; and (iii) Paramount, in the exercise of its good faith business
discretion, shall use commercially reasonable best efforts to audit the
accountings or financial records provided or available under each DWA-approved
Distribution Servicing Agreement and the reasonable out-of-pocket audit costs
shall be charged as Distribution Expenses hereunder; provided, in the event such
audit involves one or more Licensed Pictures and other Motion Pictures produced
or distributed by Paramount, DWA shall only bear its proportionate share of the
costs thereof. Paramount shall have the right to appropriately redact from any
information provided to DWA under this Agreement (including under this
Section 4.13) information relating to any Motion Pictures other than the
Licensed Pictures. The foregoing does not limit Paramount’s obligation to issue
Payment Reports, Interim Reports or make payments to DWA, as more fully set
forth in Section 8.6. DWA shall cooperate with Paramount and, at Paramount’s
request and expense, shall take such actions that are reasonably necessary or
desirable to ensure that Paramount is able to perform its obligations relating
to the Licensed Pictures under the DWA-approved Distribution Servicing
Agreements and the DWA-approved Third Party Service Agreements.

 

4.14 Exploitation of Commercial Tie-In and Promotional Rights: DWA retains the
right to exploit Commercial Tie-In and Promotional Rights in connection with
each Licensed Picture; provided, that in furtherance of Paramount’s exploitation
of the Distribution Rights, DWA shall undertake commercially reasonable efforts
in full consultation with Paramount to consummate Commercial Tie-In and
Promotional Rights arrangements for each Licensed

 

45



--------------------------------------------------------------------------------

Picture. In addition to the foregoing, DWA shall undertake to consummate
Commercial Tie-In and Promotional Rights arrangements for each Qualified Picture
that on an overall basis shall be consistent with the marketing and promotion of
the Base Films for such Qualified Picture. Notwithstanding DWA’s retention of
Commercial Tie-In and Promotional Rights, DWA acknowledges that in connection
with Theatrical Exhibition in the International Territory, Paramount, its
Subdistributors and licensees shall have the right, subject at all times to the
McDonald’s Agreement and to coordination with DWA, to negotiate and consummate
Commercial Tie-In and Promotional Rights arrangements for each Licensed Picture
on a country-by-country or regional basis in the same manner conducted in
connection with the Existing Films, provided that Paramount, its Subdistributors
and licensees shall be obligated to obtain DWA’s prior written approval of any
such Commercial Tie-In and Promotional Rights arrangements, which approval shall
not be unreasonably withheld. Paramount shall endeavor in good faith, and
commensurate with DWS’s past conduct and practices in distributing comparable
Existing Pictures, to cause such arrangements to be on an overall basis
comparable to the marketing and promotion of the Base Films determined at the
time of such arrangement and in each case, subject to the prior Commercial
Tie-In and Promotional Rights arrangements consummated by DWA in connection with
the applicable Licensed Picture. Any amounts received by Paramount pursuant to
arrangements entered into by Paramount in connection with such Commercial Tie-In
and Promotional Rights arrangements shall be deemed Gross Receipts.

 

4.15 Rating Certificates: Paramount shall be responsible for obtaining rating
certificates for each Licensed Picture and title clearances on DWA’s behalf in
connection with each Licensed Picture. DWA shall cooperate with and assist
Paramount in obtaining the applicable rating certificates and clearing the title
for each Licensed Picture. Such cooperation and assistance shall be at DWA’s
sole cost and expense.

 

4.16 UIP Restructuring.

 

a. The parties acknowledge and agree that UIP and those Subdistributors set
forth on Annex 4.16 (which Annex may be updated from time to time by the mutual
agreement of the parties, both prior to and following the Effective Date) are
pre-approved as Subdistributors to distribute the Licensed Pictures for
Theatrical Exhibition in the International Territory. DWA acknowledges that
Paramount is currently restructuring its Theatrical Exhibition operations in the
International Territory and that UIP will cease to be the primary foreign
distribution entity in certain territories of the UIP Territory (the “UIP
Restructuring”). Notwithstanding the foregoing, Paramount agrees that it will
fully, meaningfully and timely consult with DWA, on an ongoing basis, regarding
such UIP Restructuring plans (including on Paramount’s proposed replacement
theatrical distribution operations in the UIP Territory), and will give
reasonable consideration to DWA’s suggestions in that regard. DWA agrees that
Paramount and Universal, solely on behalf of Paramount, are pre-approved to
distribute the Licensed Pictures for Theatrical Exhibition in the International
Territory on the terms hereof.

 

b. For the avoidance of doubt, in the event of a UIP Restructuring, DWA’s
approval and other rights described in Section 4.6 above shall apply to any
Theatrical Exhibition in the applicable portions of the International Territory
not conducted directly by Paramount or by a Paramount Affiliate.

 

46



--------------------------------------------------------------------------------

c. In the event (i) Paramount fails to so consult with DWA in any UIP Territory
at any time prior to the UIP Restructuring Completion Date in such UIP
Territory; or (ii) the UIP Restructuring has a material adverse effect upon the
amount of Gross Receipts received, or to be received, by DWA hereunder from the
Theatrical Exhibition of the Licensed Pictures in one or more UIP Territories
(as compared to amounts received by DWA from the Theatrical Exhibition of
comparable Existing Pictures in such UIP Territory(ies)) during the applicable
UIP Determination Period for such UIP Territory(ies), Paramount shall be deemed
in material breach of this Agreement. Notwithstanding the foregoing, with
respect to any breach under clause (ii) above in a given UIP Territory, DWA
shall provide Paramount with a written notice (a “Material Adverse Effect
Notice”) that shall include (in reasonable detail) (i) a description of the
material adverse effect suffered by DWA as a result of the UIP Restructuring in
such UIP Territory (on a Licensed Picture-by-Licensed Picture basis); and (ii) a
description of the required changes in the manner in which the Theatrical
Exhibition rights to the Licensed Pictures are exploited in such UIP Territory
that DWA believes are necessary to remedy Paramount’s default. Following receipt
of the Material Adverse Effect Notice with respect to a given UIP Territory,
Paramount shall have the right, during the applicable UIP Cure Period, to cure
such alleged breach to DWA’s reasonable satisfaction. At the end of any such UIP
Cure Period, if, in DWA’s reasonable good faith judgment, Paramount has failed
to sufficiently cure such breach in such UIP Territory, DWA shall have the right
to seek money damages for a material breach by Paramount but shall not have the
right to terminate this Agreement as a result of such breach. Any disputes
between the parties with respect to the this Section 4.16 shall be submitted to
expedited arbitration in accordance with Section 24.b below.

 

d. For purposes of this Section 4.16, the following terms shall have the
following meanings:

 

“UIP Cure Period” shall mean, with respect to a given alleged breach of this
Section 4.16 in a particular UIP Territory, a period of time commencing on the
delivery of the Material Adverse Effect Notice to Paramount with respect to such
alleged breach in such UIP Territory and expiring upon the completion of the
initial Theatrical Exhibition of the next Licensed Picture scheduled to be
released for Theatrical Exhibition in such UIP Territory after DWA’s delivery of
a Material Adverse Effect Notice.

 

“UIP Determination Period” shall mean, for each individual UIP Territory, the
period commencing on the effective date of the UIP Restructuring (currently
contemplated as January 1, 2007) and expiring upon the date which is eighteen
(18) months from the UIP Restructuring Completion Date for such UIP Territory.
The “UIP Restructuring Completion Date” shall mean the date on which Paramount
or a Paramount Affiliate commences the direct physical distribution and
marketing of all Motion Pictures owned or controlled by Paramount (including all
Tent-Pole Pictures) and released for Theatrical Exhibition in such UIP
Territory. Notwithstanding the foregoing, in any UIP Territory in which UIP will
continue to be the primary theatrical distribution entity, the UIP Restructuring
Completion Date shall be the effective date of the UIP Restructuring (currently
contemplated to be January 1, 2007) in each such UIP Territory.

 

47



--------------------------------------------------------------------------------

“UIP Territories” shall mean those territories set forth on Annex 4.17 attached
hereto. As used in this Section 4.16, the term “UIP Territory” refers to
individual territories comprising the UIP Territories.

 

4.17 Application to DWS. The terms of this Section 4 shall apply mutatis
mutandis to DWS in connection with the exercise of the Distribution Rights
licensed to DWS pursuant to Section 2.1(b) above.

 

Section 5. Distribution Expenses — Approvals and Controls

 

5.1 Expenditure Commitment: Paramount and DWA shall mutually determine the
amount of Distribution Expenses to be incurred with respect to the initial
Theatrical Exhibition of each Licensed Picture in the Domestic Territory and in
each of the Required International Territories, including all print and trailer
costs, advertising campaign creation costs, media buys, including remainder
media buys; provided that in the event of disagreement, Paramount’s decisions
based on its good faith business judgment shall prevail. Notwithstanding the
foregoing, unless otherwise agreed between Paramount and DWA, the aggregate
amount of Distribution Expenses to be incurred by Paramount to release each
Event Picture hereunder throughout the Territory shall not be less than ninety
percent (90%) of the average amount of Distribution Expenses incurred by
Paramount and/or DWS to release the Base Films throughout the Territory (such
amounts, “Minimum Distribution Expenses”); provided, however, that the Minimum
Distribution Expenses may be adjusted by Paramount, after meaningful
consultation with DWA, on an Event Picture-by-Event Picture basis taking into
consideration (i) the Domestic Territory and Required International Territory
box office performance of the two (2) most recent Base Films, (ii) the
Distribution Rights available for exploitation and the portion of the Territory
for which such Distribution Rights have been obtained (i.e., Minimum
Distribution Expenses shall be reduced to the extent Paramount has not obtained
all Distribution Rights from which Gross Receipts are derived in the entire
Territory), (iii) minimum release requirements set forth in applicable
DWA-approved Distribution Servicing Agreements, (iv) the prerelease forecast for
the applicable Event Picture, based on reasonable, established methodology
(including the Animation Method (e.g., CGI)), (v) post release performance of
the Event Picture, (vi) Paramount’s reasonable projections for gross shipments
of Video Devices embodying the Event Picture and (vii) Paramount’s good faith
business judgment based on empirical projections and established forecast
methodology that Gross Receipts will be less than the cumulative Distribution
Fee and Distribution Expenses for the applicable Event Picture. Except as
otherwise provided in this Section 5.1, the Minimum Distribution Expenses for
each Event Picture, including expenses on a territory by territory and media by
media (e.g. Theatrical Exhibition, Television Exhibition) basis, must be
reasonably consistent with the corresponding expenditures for the applicable
Base Films.

 

If Paramount desires to spend Distribution Expenses in excess of the Minimum
Distribution Expenses in connection with an Event Picture, such additional
expenditures shall be subject to the mutual approval of Paramount and DWA;
provided, that Paramount may elect to incur Distribution Expenses in excess of
the Minimum Distribution Expenses (over DWA’s objection) in its good faith
business judgment, taking into account such factors as whether incremental Gross
Receipts generated by such additional expenditures are projected to exceed the
sum of the Distribution Fee thereon and the additional Distribution Expenses so
incurred with respect to the applicable Event Picture.

 

48



--------------------------------------------------------------------------------

5.2 DWA Distribution Expenses: In the event DWA determines in its good faith
business judgment that Gross Receipts of a Licensed Picture will be materially
enhanced by expending additional Distribution Expenses in excess of the amount
determined pursuant to Section 5.1, then DWA may cause Paramount to expend such
additional Distribution Expenses (“Additional Distribution Expenses”), provided
that DWA shall be solely responsible for all Additional Distribution Expenses
and shall pay to Paramount all Additional Distribution Expenses in advance of
Paramount incurring such Additional Distribution Expenses. If DWA does not
promptly advance such amounts, Paramount shall have the right, but not the
obligation, to incur such Additional Distribution Expenses, and DWA shall
reimburse Paramount for such Additional Distribution Expenses within five
(5) Business Days after receipt of Paramount’s invoice therefor. If such amount
remains unpaid ten (10) Business Days after DWA’s receipt of Paramount’s invoice
therefor and notwithstanding any prohibition against cross-collateralization or
offset contained in this Agreement, upon prior notice to DWA, Paramount shall
have the right (without limiting any of it other rights hereunder, at law or in
equity) to offset such amounts, including interest thereon, against any amounts
otherwise due to DWA hereunder.

 

5.3 Standard of Compliance: Notwithstanding anything to the contrary contained
in Section 4, Section 5 or elsewhere in this Agreement, it is understood and
agreed that Paramount shall not be in breach or default hereof with respect to
compliance with approved marketing and distribution plans and budgets as long as
Paramount substantially complies with the DWA approved marketing and
distribution plans and budgets. For purposes of example and without limitation,
it is understood and agreed that because of the difficulty in stopping the
amount of Distribution Expenses expended at a specific level, Paramount shall
not be in default or otherwise in breach hereof if the amount of Distribution
Expenses actually expended by Paramount does not conform to or exceeds the
budget therefore and all such Distribution Expenses shall be fully recoupable by
Paramount out of applicable Gross Receipts; provided, in each case that such
expenditures substantially comply with the approved marketing and distribution
plans and budgets.

 

5.4 Subdistributor Distribution Expenses: For purposes of this Section 5,
Distribution Expenses shall include all costs, charges and expenses of
distribution (excluding distribution fees) charged to, and undisputed by,
Paramount in its accountings with Subdistributors with respect to the applicable
Licensed Picture(s).

 

Section 6. Distribution Expenses Accounting

 

6.1 Calculation of Distribution Expenses: Distribution Expenses shall be
deducted on a Licensed Picture-by-Licensed Picture basis by Paramount from Gross
Receipts and shall be calculated after taking into account the following items
to the extent they are directly attributable to the Licensed Pictures: all
discounts, rebates and refunds actually received that serve to reduce the amount
of Distribution Expenses. For the avoidance of doubt, Distribution Expenses
shall be reduced by any tax credits, refunds or rebates received or utilized by,
or credited to, Paramount directly attributable to the Licensed Pictures, such
as rebates for any remittance or withholding taxes. No item of cost shall be
included more than once in

 

49



--------------------------------------------------------------------------------

calculating Distribution Expenses. Distribution Expenses incurred in respect of
Licensed Pictures which are exhibited and/or licensed with trailers or short
subjects and which are subject to allocations of revenue pursuant to
Section 8.5.c. shall be allocated in the same manner as revenue thereunder where
appropriate. Distribution costs, charges and expenses incurred or paid by DWS
(under the Prior Agreement) prior to the Effective Date shall be recognized and
charged as Distribution Expenses thereunder. Distribution costs, charges and
expenses incurred and paid by Paramount or DWS after the Effective Date shall be
recognized and charged as Distribution Expenses hereunder.

 

6.2 Payment of Residuals and Contingent Compensation:

 

a. Residuals: DWA shall be responsible for calculating and paying all Residuals
due and owing relating to the Licensed Pictures. At DWA’s request, Paramount
will (i) provide DWA with all necessary and appropriate information, on a
Licensed Picture-by-Licensed Picture basis, to enable DWA to calculate and pay,
as and when due, all Residuals arising from the exploitation of the Distribution
Rights hereunder, and (ii) execute customary assumption agreements with respect
to the licensed Distribution Rights, if and to the sole extent required pursuant
to any collective bargaining agreements applicable to the Licensed Pictures. If
Paramount is required to pay Residuals directly to any collective bargaining
organization, DWA hereby agrees to advance Paramount an amount equal to any
Residual amounts then due and owing and required to be paid by Paramount within
ten (10) Business Days after receipt of an invoice from Paramount for such
amounts. If DWA fails to timely advance such Residual amounts to Paramount, then
notwithstanding any prohibition against cross-collateralization or offset
contained in this Agreement, Paramount shall have the right (without limiting
any of it other rights hereunder, at law or in equity) upon payment by Paramount
of any such Residuals then due and payable to offset such amounts, including
interest thereon, against any amounts due to DWA hereunder or under the
Fulfillment Services Agreement. For the avoidance of doubt, DWA’s
indemnification obligations (as more fully set forth in Section 10.1) shall
apply to any third party claim against Paramount relating to Paramount’s
execution of any such assumption agreement, unless such claim (i) relates to
interest, penalties or other amounts incremental to the Residuals otherwise due
and payable under the applicable collective bargaining agreement in the ordinary
course with respect to the Licensed Pictures; and (ii) is determined to have
arisen from the gross negligence or intentional misconduct or omission of
Paramount.

 

b. Contingent Compensation: DWA shall be responsible for issuing the approved
Contingent Compensation statements to third parties and for paying all
Contingent Compensation amounts due and owning to such third parties. At DWA’s
request, Paramount will provide DWA with all necessary and appropriate
information, on a Licensed Picture-by-Licensed Picture basis, to facilitate
DWA’s calculation of Contingent Compensation arising from the exploitation of
the Distribution Rights hereunder.

 

6.3 Marketing Implant Cap: Paramount shall have the right to charge, as a
Distribution Expense, those costs and expenses incurred and paid in connection
with those Marketing Implants set forth on Annex 6.3, an amount not to exceed
$600,000 per Qualified Picture (inclusive of any such costs and expenses
incurred by Subdistributors). All other costs and expenses incurred or paid by
or on behalf of Paramount or DWS for Marketing Implants shall not be charged or
deducted as a Distribution Expense by Paramount or DWS, and Paramount shall
absorb all such costs and expenses as part of its Distribution Fee.

 

50



--------------------------------------------------------------------------------

6.4 Private Air Travel: Paramount will advance the costs of all private jet
travel incurred by DWA executives in connection with the advertising, promotion
and marketing of a Licensed Picture (“Aviation Expenses”). Such Aviation
Expenses shall constitute Distribution Expenses for such Licensed Picture. DWA
will endeavor to provide Paramount with notice when booking private jet travel
for the purpose of advertising, promoting and marketing of a Licensed Picture.

 

Section 7. Distribution Fees

 

7.1 Distribution Fees: As consideration for the distribution services and
obligations of Paramount and DWS hereunder in respect of the Licensed Pictures,
Paramount or DWS, as applicable, shall be entitled to retain on a Licensed
Picture-by-Licensed Picture basis off-the-top distribution fees (“Distribution
Fees”) of an amount equal to eight percent (8%) of one hundred percent (100%) of
the Gross Receipts (as defined in Section 8. below, but specifically excluding
any Home Video Gross Receipts included therein for purpose of reporting to DWA
under Section 8.6); provided, with respect to Gross Receipts received from
Subdistributors and in lieu of calculating the foregoing Distribution Fees on
such Gross Receipts, Paramount or DWS, as applicable, shall retain Distribution
Fees in an amount equal to eight percent (8%) of one hundred percent (100%) of
the Subdistributor’s gross revenue reported to, and undisputed by, Paramount or
DWS, as applicable, in such Subdistributor’s accountings to Paramount or DWS, as
applicable. Similarly, if fees or commissions of sales agents are deducted from
Gross Receipts, such amounts shall be added back (without duplication of amounts
added back pursuant to Section 8.1.h. below) to Gross Receipts for the purpose
of calculating the amount of Distribution Fees to be retained by Paramount or
DWS, as applicable, hereunder. For avoidance of doubt, the Distribution Fees
retained by Paramount or DWS, as applicable, shall be inclusive of any and all
(x) distribution fees that are charged to, and undisputed by, Paramount or DWS,
as applicable, in its accountings with any Subdistributor and (y) any fees or
commissions retained by or payable to any sales agent, and the fees and
commissions in clauses (x) and (y) herein shall be subject to Section 8.1.h
below.

 

7.2 Calculation of Distribution Fee: No Distribution Fees shall be payable to
Paramount or DWS until concurrent payment or crediting to DWA of the Gross
Receipts, if any, upon which such Distribution Fees are charged. For the
avoidance of doubt, and notwithstanding anything to the contrary contained
herein, Distribution Fees shall be computed on Gross Receipts net of any
reserves permitted to be taken hereunder. In the event of any adjustment as
provided in Section 8 below, the Distribution Fees shall be similarly
recalculated and adjusted.

 

7.3 No Cross-Collateralization: Subject only to Section 6.2.a above, the Gross
Receipts, Distribution Fees, Distribution Expenses and reserves relating to each
Licensed Picture shall not be cross-collateralized or offset against the Gross
Receipts, Distribution Fees and Distribution Expenses relating to any other
Licensed Picture (or any other Motion Picture distributed by Paramount or DWS).

 

51



--------------------------------------------------------------------------------

7.4 Additional Distribution Fees: In the event (i) DWA is in default pursuant to
the terms of this Agreement, (ii) such DWA default causes Paramount to be in
default pursuant to the terms of any DWA-approved Distribution Servicing
Agreement, and (iii) as a result of such default there is an increase in the
distribution fees paid to or deducted by a Subdistributor, sales agent or
licensee under the applicable DWA-approved Distribution Servicing Agreement,
then Paramount also shall be entitled to retain from Gross Receipts the amount
of additional distribution fees paid to the Subdistributor.

 

7.5 Substitution of DWA- approved Distribution Servicing Agreements: In the
event the Distribution Rights to one or more Licensed Pictures are not exploited
pursuant to a DWA-approved Distribution Servicing Agreement governing the
exploitation of such Distribution Rights, and such failure to exploit is not the
result of Paramount’s (or DWS’s, as applicable) breach or default under the
terms of the applicable DWA-approved Distribution Servicing Agreement, Paramount
shall have the right (and obligation) in accordance with the terms of this
Agreement, on an ongoing basis, to use all commercially reasonable efforts, to
enter into a substitute Distribution Servicing Agreement in a timely fashion
with respect to the full exploitation of the applicable Distribution Rights for
such Licensed Picture(s). DWA shall have the right to approve the substitute or
replacement Subdistributor or licensee, and any terms of the substitute
Distribution Servicing Agreement that do not conform to prevailing industry
standards shall be subject to DWA’s reasonable approval. Any substitute
Distribution Servicing Agreement entered into by Paramount in accordance with
this Section 7.5 shall constitute a DWA-approved Distribution Servicing
Agreement.

 

Section 8. Gross Receipts

 

8.1 Gross Receipts: Gross Receipts consist of:

 

a. Domestic Theatrical Exhibition: All amounts received by or credited to the
account of Paramount, DWS, or any other Paramount Affiliate from any Person,
including Subdistributors, for the right to exhibit or distribute the Licensed
Pictures (including returnable and non-returnable advances) or as subsidies,
prizes or aid, and all receipts directly from the distribution of the Licensed
Pictures in the case of so called “four wall engagements and/or road shows”.
Gross Receipts shall be deemed “received” thirty (30) days from the date when
booked as a receivable, subject to later adjustment for amounts not received.
For the avoidance of doubt, Gross Receipts shall not include any amounts
received by or credited to the account of DWA relating to any Commercial Tie-In
and Promotional Rights agreements made directly between DWA and any third
Person.

 

b. International Theatrical Exhibition: All amounts received by or credited to
the account of Paramount, DWS, or any other Paramount Affiliate from any Person,
including Subdistributors, for the right to exhibit or distribute the Licensed
Pictures (including returnable and non-returnable advances) or as subsidies,
prizes or aid, and all receipts directly from the distribution of the Licensed
Pictures in the case of so called “four wall engagements and/or road shows”.
Gross Receipts shall be deemed “received” when booked as a receivable, subject
to later adjustment for amounts not received. For the avoidance of doubt, Gross
Receipts shall not include any amounts received by or credited to the account of
DWA relating to any promotional or commercial “tie-in” agreements made directly
between DWA and any third Person.

 

52



--------------------------------------------------------------------------------

c. Non-Theatrical Exhibition: All amounts (including returnable and
non-returnable advances) received by or credited to the account of Paramount,
DWS or any other Paramount Affiliate from any Person, including Subdistributors,
for the right to distribute, exhibit or license the exhibition of the Licensed
Pictures for Non-Theatrical Exhibition.

 

d. Television Exhibition: (i) All amounts, including advances, signing bonuses
and security deposits (in each case whether returnable or non-returnable) that
are received by or credited to the account of Paramount, DWS or any other
Paramount Affiliate from any Person, including a Subdistributor, in connection
with the business of licensing one or more Licensed Pictures for Television
Exhibition less refunds, credits, allowances and adjustments granted to Persons
licensed to exhibit such Licensed Picture(s); and (ii) barter receipts from the
direct sale of commercial time controlled by Paramount, DWS or a Paramount
Affiliate less (a) advertising agency commissions payable and (b) refunds,
credits, allowances, or adjustments (including “make goods”) granted in
connection with the sale of such commercial time. For the avoidance of doubt, no
advances, signing bonuses or security deposits actually paid to and received by
Paramount prior to the Effective Date shall be included in Gross Receipts
hereunder (unless, and to the sole extent, such amounts, or any portion thereof,
were to paid to Paramount in contemplation of this Agreement or the license of
Television Exhibition rights in and to the Licensed Pictures from DWA to
Paramount).

 

e. Copyright Revenue: All amounts constituting Copyright Revenue received by
Paramount, DWS or any Paramount Affiliate from any Person, including any
Subdistributor, in connection with the exercise of the Distribution Rights and
the Licensed Marks in and to the Licensed Pictures, excluding only Copyright
Revenue derived from the Retained Rights.

 

f. Recoveries: All amounts received by Paramount, DWS or any Paramount Affiliate
from any Person with respect to claims or infringement of rights involving the
Licensed Pictures, including copyright infringement, trademark infringement,
piracy, misappropriation, unfair competition and similar claims brought by
Paramount, DWS, a Paramount Affiliate or any Person pursuant to a DWA-approved
Distribution Servicing Agreement, less all permitted costs and expenses.

 

g. All Other Sources: All amounts received by Paramount, DWS or any Paramount
Affiliate from any Person derived from the exploitation of any Distribution
Rights and not enumerated above, including Internet Rights, New Media Rights and
all other sources not specifically excluded pursuant to Section 8.2.

 

h. Addback of Subdistributor Fees, Sales Agent Fees and Commissions:
Distribution Fees that are charged to, and undisputed by, Paramount, DWS or any
Paramount Affiliate, as applicable, in its accountings with any Subdistributors
and the fees or commissions retained by or payable to any sales agents shall be
deemed Gross Receipts hereunder and notwithstanding retention by, or payment to,
such Subdistributor or sales agent, such distribution fees of Subdistributors
and such fees or commissions of sales agents shall

 

53



--------------------------------------------------------------------------------

constitute Gross Receipts for all purposes hereunder. In no event shall any such
distribution fees payable to or retained by a Subdistributor or any such fees or
commissions retained by or payable to any sales agent reduce or otherwise be
deducted from Gross Receipts hereunder.

 

i. Deemed Receipts: Amounts received by Paramount, DWS or a Paramount Affiliate
shall be deemed to include any amounts that any such party does not receive in
respect of exploitation of the Licensed Pictures from any Subdistributors, sales
agents or licensees as the result of the deduction of any amounts referred to in
Section 8.1.h. above or to pay Distribution Expenses or any deductions, offsets
or reductions not related to the exploitation of the Licensed Pictures.

 

j. Gross Receipts Adjustments:

 

(i) Paramount shall give DWA prompt written notice of all adjustments (e.g. bad
debt) or other changes in any receivables or payables on the books and records
of Paramount, DWS or any Paramount Affiliate that affect Gross Receipts or
Distribution Expenses hereunder. DWA shall have the right to approve all
adjustments, settlements, rebates, credits, allowances, write-offs or refunds
granted by Paramount, DWS or any other Paramount Affiliate to any Person, which
reduce Gross Receipts and any such adjustments, settlements, rebates, credits,
allowances, write-offs and refunds that do not relate exclusively to a Licensed
Picture(s) shall be allocated to the Licensed Pictures on a non-discriminatory
basis and in a manner that is no less favorable to DWA than the allocations to
Motion Pictures owned or controlled by Paramount under similar circumstances.

 

(ii) Notwithstanding the foregoing, in the event that (A) the amount of
cumulative Gross Receipts (inclusive of Home Video Gross Receipts) reported and
paid to DWA with respect to a Licensed Picture is determined by Paramount to be
overstated for any reason (e.g., refund of advances, security deposits
previously included in Gross Receipts or returns of Video Devices under the
Fulfillment Services Agreement), and (B) Paramount is either required to repay
or refund such overstated Gross Receipts or an amount equal to such overstated
Gross Receipts is deducted from any amounts otherwise payable to Paramount by a
third party, DWA shall be solely responsible for reimbursing Paramount for such
overstated Gross Receipts. Paramount shall have the right to deduct the amount
of such overstated Gross Receipts from any amounts otherwise due to DWA
hereunder. If Gross Receipts otherwise due and payable to DWA in the accounting
period in which such overstated Gross Receipts are refunded or repaid by, or
deducted from, Paramount are insufficient to recoup the full amount of such
overstated Gross Receipts, then DWA shall promptly repay Paramount for any such
unrecouped amounts (less the amount of any Distribution Fees (inclusive of any
Service Fees) previously deducted by Paramount thereon) within five (5) Business
Days after receipt of Paramount’s invoice therefor (it being understood that DWA
shall not be obligated to repay cash amounts to Paramount, nor shall Paramount
be entitled to deduct from cash amounts otherwise due and payable to DWA
hereunder, to the extent that any such repayment or deduction would result in
the cumulative cash amounts received by DWA with respect to a Licensed Picture
under this Agreement, as of the applicable measurement date, being less than the
cumulative revenue reported by Paramount to DWA on an accrual basis in
accordance with GAAP pursuant to Section 8.6.e hereof with respect to such
Licensed Picture as of such date). Any overstated amounts not

 

54



--------------------------------------------------------------------------------

repaid or recouped in one period shall be carried forward to the next accounting
period. For the avoidance of doubt, the parties acknowledge and agree that the
words “reported and paid to DWA” are intended to clarify that to the extent
Distribution Expenses (inclusive of Home Video Fulfillment Expenses) were
deducted from Gross Receipts by Paramount, then the amount of any overstatement
of such Gross Receipts that Paramount shall be entitled to recoup pursuant to
this Section 8.1(j)(ii) shall be commensurately reduced.

 

8.2 Exclusions: Notwithstanding anything herein to the contrary, the following
shall be excluded from Gross Receipts:

 

(i) Amounts collected as taxes or for payment of taxes such as admission, sales,
use or value added taxes;

 

(ii) Receipts from Retained Rights;

 

(iii) Amounts earned, collected or received by DWS in connection with the
exploitation of the Licensed Pictures prior to the Effective Date (which amounts
shall be accounted for and paid in accordance with the Prior Agreement); and

 

(iv) Amounts collected or received by any theatre or another exhibitor
(including ticket sales, subscription fees, concession receipts, box office
receipts, entrance or ride receipts, and advertising income), any television
broadcast station(s) or system, electronic transmission systems (including
cable, direct broadcast satellite, microwave and master antenna), program
delivery services and radio stations, or merchandisers, manufacturers, sellers,
wholesale dealers or retail dealers of cassettes or of any other products, or
book or music publishers, or Persons producing or distributing Sound Records, or
pay-television/Cassette/on demand marketers, internet access providers,
theme/amusement park operators or any Persons similar to any of the foregoing
Persons (whether or not any of the foregoing Parties are Paramount Affiliates).

 

8.3 Short Subjects: It is understood and agreed that, except as set forth below,
all revenue derived from the exploitation of trailers or short subjects
exhibited and/or licensed with any Licensed Picture, and all proceeds therefrom
paid to Paramount, DWS, any other Paramount Affiliate or Subdistributor
obligated to report such proceeds to Paramount, shall be included in Gross
Receipts of such Licensed Pictures. No portion of revenue from any Licensed
Picture licensed and/or exhibited with a trailer or short subject shall be
deemed to be derived from any trailer or short subject with a running time of 15
minutes or less, except where inclusion of such a trailer or short subject is
made necessary by Paramount’s, DWS’s, any Paramount Affiliate’s or any
Subdistributor’s obligation to supply a supporting program for minimum playing
time. In the case of any trailer or short subject not excluded by the preceding
sentence, the allocation of revenue therefrom shall be made in accordance with
and subject to the provisions of Section 8.5.c. below. For the avoidance of
doubt, any costs or expenses incurred by Paramount and/or DWA in connection with
the creation or exploitation of trailers, bonus material or short subjects
accompanying Licensed Pictures shall be advanced by Paramount and recouped by
Paramount as a Distribution Expense related to the accompanying Licensed
Picture.

 

55



--------------------------------------------------------------------------------

8.4 Reserves:

 

a. Except as otherwise expressly provided in this Section 8.4, and with respect
to the GAAP Accrual Reports, Section 8.6.e. below, no reserves of any kind may
be established by Paramount, DWS or any Paramount Affiliate in connection with
Gross Receipts, Distribution Fees, Distribution Expenses, Residuals and
Contingent Compensation or for any other reason.

 

b. Beginning in the last six (6) months of the License Term for each Licensed
Picture, Paramount shall have the right to establish reasonable reserves for
Distribution Expenses reasonably anticipated to be incurred by Paramount during
the remainder of the applicable License Term and for a reasonable period
thereafter, including costs reasonably anticipated to be incurred in connection
with the transition and return of materials to DWA (each an “End of Term
Reserve”). All such End of Term Reserves shall be liquidated and paid pursuant
to the Final Accounting Statement in accordance with Section 8.6.g. below,
together with accrued interest on such amount, if any, of End of Term Reserves
paid to DWA, computed from inception of the End of Term Reserve at the rate
specified in Section 8.6.h. below.

 

c. For the avoidance of doubt, no reserves of any kind or nature shall be taken
or applied hereunder against Home Video Gross Receipts included in Gross
Receipts for purposes of reporting to DWA pursuant to Section 8.6 below. The
Fulfillment Services Agreement shall govern the establishment and liquidation of
reserves applicable to the Home Video Exhibition of the Licensed Pictures and
Home Video Gross Receipts included in Gross Receipts for reporting and payment
purposes hereunder will be net of any such permitted reserves.

 

8.5 Finance/Audits:

 

a. Advances/Rebates: Paramount and DWS, as applicable, shall disclose to DWA and
include in Gross Receipts all Financial Benefit accorded Paramount, DWS or any
Paramount Affiliate by any Person, which results from or is related to
Paramount’s, DWS’s or such Paramount Affiliate’s services in connection with the
Licensed Pictures or the exploitation of the Distribution Rights hereunder,
whether or not specifically allocated to the Licensed Pictures, including any
amounts received for or in connection with the distribution of Motion Pictures,
including the Licensed Pictures, which are not specifically allocated or
credited to the distribution of specific Licensed Pictures consistent with this
Agreement, provided, however, Paramount shall not be obligated to disclose any
Financial Benefit from transactions that do not involve any Licensed Picture(s)
hereunder. All such Financial Benefit will be allocated to the Licensed Pictures
in accordance with the terms of the agreements in question, or if such
agreements do not provide a means of allocation, on a fair and reasonable basis,
and in Paramount’s good faith business judgment taking into account, if
applicable, one or more factors such as, among others, box office performance,
cast, and genre. All allocations shall be made on a nondiscriminatory basis as
to the Licensed Pictures, and Paramount shall not change any agreed upon
allocation methodology without obtaining DWA’s prior consent. DWA acknowledges
and confirms its agreement to all allocations on the books and records of DWS as
of the Effective Date (but specifically excluding any allocations under the
Universal Agreement, which allocations remain subject to DWA’s audit rights) or
set forth in the DWA-approved

 

56



--------------------------------------------------------------------------------

Distribution Servicing Agreements and DWA-approved Third Party Service
Agreements, in each case, existing as of the Effective Date. DWA shall have full
access to any agreement that provides for any such Financial Benefit, subject to
the confidentiality restrictions contained in any such agreement.

 

b. Local Currency: Other than amounts which cannot legally be remitted from the
country in which they are earned (“Blocked Currency”), all amounts payable
hereunder shall be paid in the same manner as Paramount receives revenue from
Motion Pictures produced or distributed by Paramount, in either U.S. currency or
the currency of the country where such Gross Receipts are received by Paramount.
Foreign currency amounts received by Paramount and subsequently paid to DWA in
U.S. currency shall be converted, using the same weighted average exchange rate
for Distribution Expenses and Gross Receipts, on specified dates of which
Paramount shall notify DWA on an ongoing basis and which shall be the same dates
and rates used for Motion Pictures produced or distributed by Paramount;
provided, if amounts are not converted directly from the foreign currency in
which they were received to U.S. currency (e.g., if intermediary conversion to
any other currency[ies] is utilized), then Paramount shall bear all risk from
fluctuation of such intermediary currencies unless such intermediary conversion
was undertaken at DWA’s direction. In the case of Blocked Currency, DWA shall
have the right to elect from time to time whether to receive some or all of the
Blocked Currency, as it becomes payable hereunder, in the country where it is
located or to make any other arrangements with respect to some or all of the
Blocked Currency as are available to Paramount in the applicable country. To
facilitate DWA’s management of Blocked Currency, Paramount shall specify on each
“Payment Report” (as defined below) all Gross Receipts that are in Blocked
Currency; and upon written instructions from DWA (subject to any and all
limitations, restrictions, laws, rules and regulations affecting such
transaction), Paramount shall deposit Blocked Currency into a bank designated by
DWA in the applicable country, or pay Blocked Currency to any Person designated
by DWA in such country. Such deposits or payments to or for DWA shall constitute
due remittance to DWA, and Paramount shall have no further responsibility
therefor. At DWA’s election, Paramount shall convert Blocked Currency into U.S.
dollars to the same extent and in the same manner and proportion that Paramount
is permitted to convert Blocked Currency derived from Motion Pictures produced
or distributed by Paramount. Solely for purposes of this Section 8.5.b.,
Licensed Pictures shall not constitute Motion Pictures produced or distributed
by Paramount.

 

c. Allocations:

 

(i) Whenever Paramount makes an allocation of revenue hereunder with respect to
one or more Licensed Pictures and/or other Motion Pictures, DTV Productions,
television programs, trailers or short subjects, Paramount shall make such
allocation on a reasonable non-discriminatory basis, taking into account all
relevant factors such as, among others, box office performance, cast, prior
television allocation and genre, and in the case of a revenue allocation to
trailers and/or short subjects as set forth in Section 8.3 above, Paramount
shall make such allocation taking into account such factors as, among others,
cost and running time.

 

(ii) Without limiting the generality of the foregoing, all allocations of
revenue, expenses and Financial Benefit shall be made on a reasonable
nondiscriminatory basis

 

57



--------------------------------------------------------------------------------

as to the Licensed Pictures and the allocation methodology applied to the
Licensed Pictures shall be on a basis and in a manner that is no less favorable
to DWA than the application of such methodology to Motion Pictures owned or
controlled by Paramount under similar circumstances (excluding Motion Pictures
produced or directed by Steven Spielberg). DWA acknowledges and confirms its
agreement to all allocations on the books and records of DWS as of the Effective
Date (but specifically excluding any allocations under the Universal Agreement,
which allocations remain subject to DWA’s audit rights) or set forth in those
DWA-approved Distribution Servicing Agreements existing as of the Effective
Date.

 

d. Bonuses:

 

(i) “Bonus Plan” means the payment of any bonuses, compensation or consideration
of any kind (including discretionary bonuses) based upon, tied or related in any
fashion, in whole or in part, directly or indirectly, to revenue generation in
connection with the distribution of Motion Pictures.

 

(ii) “Bonus Plan Participants” means (i) Paramount’s and DWS’s staff and other
employees, and (ii) any other persons or entities rendering services on or in
connection with the distribution of Motion Pictures in general produced or
distributed by Paramount, DWS or any Paramount Affiliate which persons and
entities are eligible to participate in the Bonus Plan.

 

(iii) To the extent Paramount, DWS or any Paramount Affiliate institutes,
maintains or participates in a Bonus Plan, such Bonus Plan shall be designed and
implemented so as not to have an unfair or harmfully discriminatory impact on
the Licensed Pictures, as compared to Motion Pictures produced or distributed by
Paramount and the Licensed Pictures shall be included in such Bonus Plan(s) so
as to provide the Bonus Plan Participants with an equal incentive with respect
to the Licensed Pictures, as compared to other Motion Pictures distributed by
Paramount or DWS. Payments made pursuant to any Paramount Bonus Plan to any
employees of Paramount shall not constitute Distribution Expenses hereunder and
shall be the sole responsibility of Paramount.

 

e. Electronic Reporting: All revenue and expenses on a per Licensed Picture
basis shall be reported electronically to DWA, and DWA shall have full access to
all data pertaining to or generated in connection with the Licensed Pictures,
including all raw data (i.e. data not processed or reduced) whether segregated
as to the Licensed Pictures or generated in connection with data pertaining to
other Motion Pictures. As soon as practicable after the Effective Date,
Paramount shall make available to DWA access to such Information and data as is
required to be provided to DWA pursuant to this Agreement, including access to
daily reports, if any, regarding box office and weekly reports relating to box
office receipts and projected ultimate performance.

 

f. Withholding and Corporate Taxes: Paramount shall be entitled to charge
withholding taxes and deduct withholding taxes as a Distribution Expense,
provided, however, in the event Paramount, DWS or any Paramount Affiliate
actually receives a rebate of or reimbursement for any such withholding taxes,
Paramount shall be obligated to credit such amount to Distribution Expenses in
the calendar month received. Notwithstanding the foregoing,

 

58



--------------------------------------------------------------------------------

Paramount shall be obligated to rebate to DWA fifty percent (50%) of any
remittance taxes at the end of the calendar year in which they are withheld, and
the remaining fifty percent (50%) at the end of the following year. DWA shall
not be responsible for, and Paramount shall indemnify DWA from, any
corporate-level tax or other tax liability which may arise from Paramount’s
distribution of Licensed Pictures in the Territory (other than DWA’s own income
tax liabilities).

 

g. Paramount Owned Businesses: With respect to the distribution of Licensed
Pictures pursuant to this Agreement, any agreement with any theater or theater
chain, television network or any supplier or other business or entity owned in
whole or in part, directly or indirectly, by Paramount, DWS or any Paramount
Affiliate, shall be fair and reasonable in the marketplace and on an arms-length
basis. All such agreements shall be subject to the accounting, access and audit
rights provisions set forth in Sections 8.6 and 8.7 below.

 

8.6 Accountings:

 

a. Notwithstanding the license of certain Distribution Rights to DWS pursuant to
Section 2.1.b. above, all Gross Receipts, Distribution Fees and Distribution
Expenses derived or incurred in connection with the exploitation of all
Distribution Rights and other rights licensed by DWA hereunder shall be
consolidated for purposes of all statements and payments to DWA under this
Agreement. Paramount shall be solely responsible for the administration of all
Distribution Rights licensed by DWA hereunder and shall be solely responsible
for rendering all statements and making all payments in strict accordance with
the terms of this Agreement.

 

b. On a cumulative and continuous basis, with respect to each Licensed Picture,
Paramount shall first deduct and retain Distribution Fees from Gross Receipts,
as provided in Section 7, and thereafter recoup Distribution Expenses from Gross
Receipts, as provided in Section 6. Paramount shall pay any remaining Gross
Receipts to DWA on a monthly basis no later than the date due and issuance of
the applicable Payment Report (as defined below). For all purposes under this
Section 8.6 in each accounting and reporting period (i) the Distribution
Expenses for each Licensed Picture shall include the Home Video Fulfillment
Expenses reported to DWA Home Video pursuant to the Fulfillment Services
Agreement for such accounting and reporting period, (ii) reserves for each
Licensed Picture shall include Return Reserves and GAAP Return Reserves, as
applicable, established against Home Video Gross Receipts included in Gross
Receipts hereunder, in such accounting and reporting period, (iii) the
Distribution Fees for each Licensed Picture shall include the Service Fees
attributable to Home Video Gross Receipts included in Gross Receipts hereunder,
in such accounting and reporting period, and (iv) the Gross Receipts for each
Licensed Picture shall include the amount of Home Video Receipts reported to DWA
Home Video pursuant to the Fulfillment Services Agreement for the applicable
accounting and reporting period.

 

It being understood that a particular Motion Picture (e.g., Shark Tale) may be
defined as a “Licensed Picture” for purposes of this Agreement and as a “DWA
Picture” for purposes of the Fulfillment Services Agreement. Notwithstanding the
definitional distinction, each particular Motion Picture shall constitute a
single accounting unit under both respective agreements.

 

c. Paramount shall furnish to DWA, on a monthly basis, within 30 days from the
end of each fiscal month, revenue and payment detail reports (the “Payment

 

59



--------------------------------------------------------------------------------

Reports”) in a format approved by DWA, which format may change from time to time
in DWA’s good faith discretion. Gross Receipts, Distribution Fees, Distribution
Expenses and all other revenue and payment detail (including Return Reserves
established pursuant to the Fulfillment Services Agreement) shall be reported on
a combined inception-to-date basis, including all prior inceptions to date
information to support current Payment Reports. Payment Reports shall be dated
as of the “Report Closing Date”. Report Closing Date means the end of the fiscal
month prior to the date the Payment Report is due to DWA. The Payment Reports
shall, among other things, indicate with specificity on a country-by-country
basis (to the extent available from Subdistributors) all Gross Receipts received
by Paramount and DWS for each Licensed Picture, all Distribution Fees retained
from Gross Receipts, all Distribution Expenses paid for each Licensed Picture,
all applicable Return Reserves and the remaining Gross Receipts due and payable
to DWA. Gross Receipts, Distribution Fees and Distribution Expenses shall be
stated in U.S. Dollars.

 

Each Licensed Picture shall be separately accounted for hereunder as a single
accounting unit and all Gross Receipts, Distribution Fees and Distribution
Expenses reported hereunder for a given accounting period shall be combined with
all Home Video Gross Receipts, Service Fees and Home Video Fulfilment
Distribution Expenses for such accounting period for such Licensed Picture under
the Fulfillment Services Agreement in accordance with Section 8.5.b thereof. Any
amounts shown to be due and payable pursuant to this Section 8.6.b shall be paid
to DWA in accordance herewith. For the avoidance of doubt, Gross Receipts,
Distribution Fees and Distribution Expenses relating to each Licensed Picture
shall not be cross-collateralized or applied against the Gross Receipts,
Distribution Fees and Distribution Expenses relating to any other Licensed
Picture hereunder or any other Motion Picture distributed by Paramount, DWS or
any Paramount Affiliate. Gross Receipts, Distribution Fees and Distribution
Expenses relating to any Subdistribution shall be designated separately. With
respect to those territories formerly serviced by UIP for Theatrical Exhibition
that will be serviced either by Universal or another third Person, Paramount
shall ensure that the reporting deadlines and cash collection terms and
procedures under such subdistribution agreements shall be no less favorable to
DWA than the terms pursuant to which UIP reported to and paid DWA. Payment
Reports may be corrected, adjusted or supplemented by Paramount from time to
time to reflect adjustments, uncollectible amounts and errors.

 

d. Concurrently with DWA’s receipt of each Payment Report, Paramount will pay to
DWA in immediately available funds the amount indicated thereon to be due to
DWA. Gross Receipts received by Paramount or any Paramount Affiliate from a
Subdistributor and received at any time preceding the last three (3) Business
Days of each fiscal month shall be accounted for on an interim basis (each an
“Interim Report”). Paramount shall issue each Interim Report within three
(3) Business Days after receipt of the applicable Gross Receipts from a
Subdistributor, and shall concurrently with each Interim Report pay to DWA
amounts, if any, then due after reconciliation of such Interim Report with the
last Payment Report issued to DWA.

 

e. In addition to the Payment Reports, Paramount shall furnish to DWA, on a
monthly basis, within three (3) calendar days from the end of each fiscal month,
a detailed, Licensed Picture-by-Licensed Picture, territory-by-territory,
media-by-media, monthly and cumulative revenue and cost report, in a format
approved by DWA, prepared on an accrual

 

60



--------------------------------------------------------------------------------

basis in accordance with GAAP in sufficient detail to enable DWA to record
Licensed Picture revenue and expenses on an accrual basis in accordance with
GAAP (the “GAAP Accrual Report”), which format may change from time to time in
DWA’s good faith discretion. Gross Receipts (net of any Return Reserves),
Distribution Fees, Distribution Expenses and all other revenue and expense
detail shall be reported on a combined inception-to-date basis, including all
prior inception to date information to support current accrual reporting.
Without limiting the generality of the foregoing, the parties agree as follows
with respect to the GAAP Accrual Reports:

 

(i) All amounts shall be stated in U.S. Dollars;

 

(ii) The GAAP Accrual Reports shall include all pertinent information from the
DWA-approved Distribution Servicing Agreements received by Paramount through end
of the applicable fiscal month, but in no event shall Paramount be required to
include in such reports any information that is not available to Paramount under
the DWA-approved Distribution Servicing Agreements;

 

(iii) Reporting may be corrected, adjusted or supplemented by Paramount in
accordance with the terms of Section 8.1.j above. Adjustments to Gross Receipts,
Distribution Expenses or other changes in any receivables or payables on the
books and records of Paramount or any Paramount Affiliate will require a
supplemental disclosure in the corresponding GAAP Accrual Report. Such
supplemental disclosure should be allocated to specific Licensed Picture(s) and
be broken down by territory and by media; and

 

(iv) Any long term receivables (i.e., amounts due any payable outside of twelve
(12) months) should be discounted in accordance with GAAP and amortized into
interest income. The resulting interest income should be reported separately
from the underlying receivable and the applicable GAAP Accrual Report should
provide detail relating to such interest income on a Licensed
Picture-by-Licensed Picture, territory-by-territory and media-by-media basis.

 

(v) In preparing the reports required to be furnished to DWA under this
Section 8.6.e, Paramount shall be entitled to establish a reasonable,
non-discriminatory reserve against accrued Gross Receipts for a Licensed Picture
in accordance with GAAP (i.e., bad debt and refunds of advances or security
deposits included in Gross Receipts) on a Licensed Picture-by-Licensed Picture
basis taking into consideration the following (to the extent applicable):
historical experience with respect to comparable Licensed Pictures, current
economic trends, projection of consumer demand for the production, the credit
rating and/or payment history of the applicable obligor(s) and other reasonable
and appropriate factors (including any requirements under GAAP and applicable
law) utilized in the Motion Picture industry in Los Angeles, California for
establishing such reserves. Reserves shall be liquidated, if not utilized,
within a reasonable period of time following the establishment of such reserves
(based on DWA’s historical experience relating to the Base Pictures).

 

f. Within one-hundred eighty (180) days following the expiration or termination
of the License Term for a given Licensed Picture, Paramount will prepare and
render to DWA a report (the “Final Payment Report”) for such Licensed Picture
setting forth, in the

 

61



--------------------------------------------------------------------------------

same form and level of detail as the periodic Payment Reports provided by
Paramount over the course of the License Term for such Licensed Picture, the
following information: (i) the cumulative final Gross Receipts (inclusive of
Home Video Gross Receipts), Distribution Fees (inclusive of Service Fees) and
Distribution Expenses (inclusive of Home Video Fulfillment Services) for such
Licensed Picture, (ii) the amount of any unliquidated End of Term Reserve for
such Licensed Picture (under both this Agreement and the Fulfillment Services
Agreement); and (iii) the net amount payable by Paramount to DWA (or DWA to
Paramount, if applicable) (the “Final Payment Amount”). If the Final Payment
Amount is payable by Paramount to DWA, Paramount shall make payment of such
amount to DWA at the time the Final Payment Report is rendered. If the Final
Payment Amount is payable by DWA to Paramount, DWA shall make payment of such
amount within ten (10) Business Days following delivery of the Final Payment
Report; provided, however, that DWA shall not be obligated to pay all or a
portion of any Final Payment Amount to Paramount to the extent that any such
payment would result in the cumulative cash amounts received by DWA with respect
to a Licensed Picture under this Agreement as of the applicable measurement
date, being less than the cumulative net revenue reported by Paramount to DWA on
an accrual basis in accordance with GAAP pursuant to Section 8.6.e hereof with
respect to such Licensed Picture as of such date.

 

g. All payments hereunder to DWA or Paramount, as the case may be, shall be made
by wire transfer or such other method as DWA or Paramount, as the case may be,
shall approve. Payments to DWA shall be to DWA or any entity designated from
time to time by DWA. Interest shall be charged on any amount which is not paid
when due (from the date due until the date of payment) hereunder by either party
at the 30-day LIBOR from time to time in effect, but shall be waived if payment
of the amount owing is made within five (5) Business Days after the due date.
Such interest shall be paid at the same time as the associated principal payment
shall be made.

 

h. DWA shall be entitled to all audit results respecting the Licensed Pictures
as and when received by Paramount, DWS or any other Paramount Affiliate,
including original audit reports and supporting materials. Paramount, DWS or
such other applicable Paramount Affiliate shall audit the Licensed Pictures on
not less than the same basis and frequency as it audits Motion Pictures produced
or distributed by Paramount, DWS or such other applicable Paramount Affiliate,
as performed by internal and external auditors.

 

i. Paramount shall continue to provide, without adjustment other than
adjustments made in the ordinary course of business permitted by this Agreement,
all Payment Reports and GAAP Accrual Reports consistent with the pre-Effective
Date reporting from DWS to DWA. Paramount shall use best efforts to ensure that
DWA accounting in not interrupted and that there is a timely and accurate
transition for reporting, to allow DWA to report within all statutory reporting
deadlines.

 

j. If Paramount is required to incur any new additional direct out-of-pocket
costs or expenses (of which Paramount notifies DWA in advance) solely in order
to re-format any Payment Reports or GAAP Accrual Reports pursuant to a request
by DWA after the Effective Date, Paramount shall not be required to furnish such
re-formatted Payment Reports or GAAP Accrual Reports unless DWA preapproves such
costs and expenses and agrees to reimburse Paramount for all such costs and
expenses (subject to appropriate reduction, to be

 

62



--------------------------------------------------------------------------------

mutually agreed, if and to the extent the revised format is used for similar
reports provided to any Person other than DWA); provided, that Paramount hereby
approves the form of Payment Reports and GAAP Accrual Reports prepared and
rendered by DWS to DWA under the Prior Agreement and acknowledges that any
reimbursement obligation described in this Section 8.6.j. shall only apply to
any DWA request for re-formatting after the Effective Date.

 

8.7 Access and Audit Rights:

 

a. Paramount shall keep (and shall cause DWS and other applicable Paramount
Affiliates to keep) full, true and complete records and books of accounts
together with all supporting vouchers, invoices, books of account, computer or
data base information, correspondence and documents relating to the distribution
of the Licensed Pictures hereunder (collectively, “Records”), and maintain, for
a period of seven (7) years following DWA’s receipt of a Payment Report and all
Records relevant thereto. Notwithstanding the foregoing, Paramount shall (and
shall cause DWS and other applicable Paramount Affiliates) in any event keep and
maintain (or deliver to DWA) or deliver all of the above mentioned materials for
any longer period required to complete an open audit for which DWA gives notice
or in the event of an unresolved dispute with any participant or third party
related to a Licensed Picture for which DWA gives notice.

 

b. Paramount and DWS grant DWA and its agents, employees and representatives the
right, from time to time at all times during the Term and for a period of
thirty-six (36) months after the later of (i) the expiration of the Term and
(ii) the delivery of the last Payment Report hereunder, upon reasonable prior
notice to Paramount or DWS, as applicable, to examine, audit and take excerpts
from (and to request and, subject to any third party contractual confidentiality
restrictions, receive copies of) any such Records and all other documents
related to the distribution of the Licensed Pictures or to the calculation of
amounts due to or from DWA hereunder; provided, however, transactions will not
be subject to audit more than five (5) years after delivery to DWA of the
Payment Report in which such transactions are initially reported.
Notwithstanding the foregoing, DWA shall only be entitled to confidential third
party information to the extent the same is reasonably necessary to resolve any
issue(s) under audit. DWA’s audit rights hereunder shall include the right to
examine and inspect Records pertaining to theatrical Motion Pictures and DTV
Productions produced or distributed by Paramount or DWS, as applicable, in order
for DWA to verify the fair and reasonable allocation of any Financial Benefit to
the Licensed Pictures, and all inventory of the Licensed Pictures in the
possession or control of Paramount or DWS, as applicable, and any
Subdistributors and/or the duplication, printing and storage facilities used by
Paramount or DWS, as applicable. DWA shall have the right to conduct any audit
at Paramount’s or DWS’s, as applicable, corporate headquarters and/or at
Paramount’s or DWS’s, as applicable, branch offices, and to obtain access to
supporting documentation through Paramount’s or DWS’s, as applicable, corporate
headquarters’ staff and/or Paramount’s or DWS’s, as applicable, branch offices.
DWA shall be solely responsible for all costs and expenses in connection with
such audits, except as further provided in Section 8.7.c. below.

 

c. If an audit discloses any inaccuracies or discrepancies in the Records with
respect to the distribution of the Licensed Pictures hereunder or the amounts
payable to or from DWA (and either Paramount or DWS, as applicable, agrees with
the audit

 

63



--------------------------------------------------------------------------------

findings or the findings are confirmed by the arbitrator pursuant to Section 24
below), then Paramount or DWS, as applicable, shall cure such inaccuracies and
discrepancies within thirty (30) calendar days following notice thereof. In the
event an audit shall uncover a deficiency (and either Paramount or DWS, as
applicable, agrees with the audit findings or the findings are confirmed by the
arbitrator pursuant to Section 24 below), as of the end of the period audited,
or for any period of at least six (6) months during the period audited, in each
case equal to or greater than five percent (5%) of the net amount paid to DWA
for the period audited, Paramount shall immediately pay DWA (i) said deficiency
in full, together with interest thereon, with interest computed at the 30-day
LIBOR plus 100 basis points as of the applicable Payment Report date, computed
from the date such amounts were otherwise due and (ii) all costs and expenses in
connection with such audit, including auditor fees, hotel and travel expenses.

 

d. Subject in all cases to Paramount’s confidentiality obligations, DWA shall
have the right at DWA’s sole expense, to elect (i) to require Paramount or DWS,
as applicable, to audit, to the extent of Paramount’s or DWS’s right to conduct
such audit, or (ii) to audit directly, where Paramount or DWS, as applicable,
may grant such right and to the extent of Paramount’s or DWS’s, as applicable,
right to conduct such audit, the records of any Subdistributor or party to a
DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement pertaining to the Licensed Pictures, provided that such right
may not be assigned to any other Person.

 

e. In the event of an audit, Paramount or DWS, as applicable, shall provide DWA
and its agents, employees and representatives with reasonable and suitable
physical conditions in which to conduct such audit, including a desk and chair,
telephone, adequate lighting and suitable ventilation. Subject to the applicable
DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement, Paramount or DWS, as applicable, shall cause each
Subdistributor or party to a DWA-approved Distribution Servicing Agreement or
DWA-approved Third Party Service Agreement to comply with the foregoing.

 

f. Each of Paramount or DWS, as applicable, any Subdistributor or party to a
DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement and DWA shall use reasonable efforts to conduct any audit in
an expeditious manner. DWA and Paramount shall mutually agree on an audit
schedule pertaining to the Licensed Pictures. Any audit settlement including the
Licensed Pictures shall be subject to DWA’s prior written approval.

 

g. For the avoidance of doubt, and without in any way limiting Section 2.3
above, DWA shall retain the right to directly audit DWS, and indirectly audit
Universal, in accordance with the terms of the Prior Agreement with respect to
all pre-Effective Date exploitation of the Existing Pictures.

 

8.8 Tax Reporting:

 

a. General: Paramount shall supply (or cause DWS to supply) DWA with such
information and/or documentation available to Paramount or DWS, as applicable,
as DWA may require in order to take advantage of any tax credits, deductions,
exclusions and/or reductions, including the Extra-territorial Income Exclusion
(“EIE”) that may be available to

 

64



--------------------------------------------------------------------------------

DWA in any jurisdiction of the Territory. Paramount or DWS, as applicable, shall
have no liability hereunder to DWA with respect to or arising out of such
information and/or documentation or DWA’s ability or inability to take advantage
of any such tax credits, deductions, exclusions and/or reductions, and DWA’s
indemnification of Paramount, DWS and related parties set forth in Section 10
below shall apply to any third party claims by reason of any such tax credits,
deductions, exclusions and/or reductions.

 

b. Records: Paramount shall (and shall cause DWS to) maintain and provide DWA
with access to any books and records necessary to prepare any federal, state and
foreign, if any, tax filings.

 

c. Tax Filings: Paramount shall be responsible for any foreign tax filings, such
as withholding tax, VAT, etc., and shall indemnify and hold DWA harmless from
any interest, penalties or similar assessments resulting from errors and/or
failures to file any required tax returns.

 

d. Other Tax Information: To the extent such information is in Paramount’s or
DWS’s, as applicable, possession or is available to Paramount or DWS, and
provided that Paramount or DWS, as applicable, is not prohibited from providing
such information to DWA by law, regulation or contract, Paramount will provide
(or cause DWS to provide) DWA with such additional information as DWA any
request with respect to tax matters, including information required to take
advantage of tax credits and related matters. Such information will be provided
to DWA within five (5) Business Days following DWA’s request therefor.

 

e. Tax Information/Additional Costs: If DWA requires any information and/or
documentation pursuant to this Section 8.8 that is not reasonably available to
Paramount or DWS, as applicable, Paramount shall not be required to supply such
information and/or documentation unless DWA agrees to reimburse Paramount for
any additional direct out-of-pocket costs preapproved by DWA and incurred by
Paramount to supply such information and/or documentation.

 

8.9 Operations:

 

a. Secured Locations: Paramount shall maintain all prints and transfers of the
Licensed Pictures, all other related Tangible Film Materials and all
intellectual property of DWA under Paramount’s or DWS’s control in a secure
location at all times during the Term. At all times hereunder, as between DWA
and Paramount (and DWS), DWA shall retain sole and exclusive ownership of the
copyrights and all other intellectual property rights in and to the Licensed
Pictures and all Tangible Film Materials, provided Paramount shall own the
physical items constituting Tangible Film Materials created by Paramount in
accordance with this Agreement. Tangible Film Materials shall be held in
Paramount’s name for the benefit of DWA at each secured location and laboratory,
and DWA shall have unfettered and unrestricted access to any Tangible Film
Materials wherever located, including the right to access such Tangible Film
Materials and any Marketing Materials created or produced by Paramount to
exploit DWA’s Retained Rights.

 

65



--------------------------------------------------------------------------------

b. Prints: Paramount shall catalog and track (in a manner acceptable to DWA) all
prints, trailers and other advertising material and implement with DWA’s
approval print storage and retrieval procedures and procedures for the
destruction of prints and for issuance of a certificate of destruction
evidencing same.

 

c. Laboratories: DWA shall comply with DWS’s existing film and laboratory
agreements with Eastman Kodak Company and Technicolor Inc. and Affiliates,
respectively. The Licensed Pictures shall be included in the foregoing
agreements on a nondiscriminatory basis. Such agreements constitute DWA-approved
Third Party Service Agreements and, as such, are subject to the provisions of
Section 4.11. above.

 

d. Dubbing/Subtitling: DWA shall determine in its sole discretion which Licensed
Pictures, if any, shall be subtitled and/or dubbed and shall approve the key
creative elements (e.g., cast and star talent approvals, translations of the
English language version) of dubbing and subtitling the Licensed Pictures and
trailers thereof, provided, that upon Paramount’s request, DWA will provide
Paramount with any Licensed Picture dubbed into any language that Paramount or
DWS shall require in order to comply with their respective obligations under any
Distribution Servicing Agreement or Third Party Service Agreement. Distributor
shall manage, implement and service all subtitling.

 

e. Reimbursable Amounts: Until the earlier of (i) the expiration or termination
of the Output Term or (ii) the end of ***, Paramount shall pay DWA an amount
equal to the applicable Reimbursable Amount (payable in quarterly installments
on the first day of each calendar quarter) to reimburse DWA for certain costs
and expenses. The Reimbursable Amounts will not be considered Distribution
Expenses. Notwithstanding the foregoing, in the event the Output Term is
terminated for any reason by either party, Paramount shall be obligated to pay
DWA the following amounts in each of ***, irrespective of any early termination
of the Output Term or the Term: $*** in ***, $*** in ***, $*** in *** and $***
in ***.

 

f. Documentation: To the extent Tangible Film Materials, Marketing Materials or
any versions of the Licensed Pictures are in the possession of any Person,
Paramount shall provide DWA with any written authorizations, access letters and
permissions required to allow DWA to fully access such materials.

 

g. Security/Anti-Piracy Measures: Paramount shall maintain (and shall cause or
obligate its Subdistributors to maintain) security and anti-piracy measures
consistent with the highest level of security and anti-piracy measures
maintained for theatrical Motion Pictures and DTV Productions distributed by
Paramount and such Subdistributor in the applicable portions of the Territory
for such media to prevent unauthorized distribution or copying, or infringement
of any of DWA’s rights. If DWA desires security and anti-piracy measures beyond
those provided by Paramount (or its Subdistributors) per the preceding sentence,
it may require Paramount to provide same (or DWA may make its own third party
arrangements for such services) at DWA’s sole cost and expense. Each party shall
immediately notify the other of any unauthorized copying, distribution,
exhibition or other exploitation of the Licensed Pictures and of any of the
infringements or violations of DWA’s copyrights,

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

66



--------------------------------------------------------------------------------

trademarks and other rights in the Licensed Pictures of which such party has
knowledge. DWA shall take such actions as it deems appropriate with respect
thereto. To the extent appropriate, Paramount may join in any actions and
cooperate (at DWA’s expense) in any litigation or other proceedings to protect
the Licensed Pictures and to prevent unauthorized distribution or copying, or
infringement of any of DWA’s rights. If DWA elects to proceed alone directly
through its own counsel, DWA shall bear the costs thereof, and DWA shall be
entitled to retain any recovery. If DWA does not elect to proceed as provided in
the preceding sentence, Paramount shall have the right, but not the obligation,
to proceed either in DWA’s name or in Paramount’s name, in which event all
recovery reasonably allocated to the Licensed Pictures shall be included in
Gross Receipts and all reasonable, actual direct third party expenses reasonably
allocated to protecting the Licensed Pictures shall be a Distribution Expense.
DWA shall cooperate fully therewith, and if recovery is through MPAA or MPA
actions, any financial recovery shall be applied consistent with MPAA or MPA
practices. To the extent Paramount pays direct additional costs related to
piracy, copyright or trademark infringement or other violations of DWA’s rights
in the Licensed Pictures, such costs (to the extent pre-approved by DWA),
including anti-piracy print coding, MPAA piracy programs, and other
anti-infringement activities, shall be payable by DWA. Notwithstanding the
foregoing, DWA may elect not to have the Licensed Pictures included in such
MPAA, MPA, piracy, copyright or trademark infringement or other actions.

 

h. Deductibility of Section 8 Costs and Expenses: For the avoidance of doubt,
except as specifically provided herein, all actual, direct third-party
out-of-pocket costs and expenses (other than Paramount’s overhead expenses)
incurred by Paramount in connection with the matters described in this Section 8
shall constitute Distribution Expenses deductible against applicable Gross
Receipts hereunder. The parties acknowledge that nothing contained in this
Section 8.9.h. shall be construed to in any way expand or modify the definition
of “Distribution Expenses” hereunder.

 

Section 9. Representations, Warranties and Agreements

 

9.1 DWA represents, warrants and agrees that:

 

a. As of the dates Paramount commences to advertise and/or distribute each
Licensed Picture, there shall be no claims, liens, encumbrances or licenses in
or to the Licensed Picture that would limit or interfere with the rights hereby
granted.

 

b. All negatives and other materials to be delivered or made available to
Paramount will be of a quality suitable for the manufacturing of technically
acceptable positive release prints of the Licensed Pictures and trailers
thereof.

 

c. Unless DWA notifies Paramount in writing to the contrary, there will be no
restrictions that would prevent Paramount from distributing the Licensed
Pictures consistent with the provisions of this Agreement. There will not be any
payments which must be made by Paramount to any actors, musicians, directors,
writers or other persons who participated in the Licensed Pictures, or to any
union, guild or other labor organization for any right to exhibit the Licensed
Pictures or as compensation in connection with such exhibition or for any other
use of the Licensed Pictures or any of the rights therein and thereto; provided,
that DWA shall not be

 

67



--------------------------------------------------------------------------------

obligated to supply any performing rights license (e.g., SESAC) which may be
required in connection with exhibition of any Licensed Picture, except only to
the extent as customary in the motion picture business for so-called “major”
studios. Applicable payments to performing rights societies (e.g., SESAC), which
Paramount is required to pay, shall be charged as Distribution Expenses
hereunder. If DWA has not supplied all music licenses necessary to Exhibit a
Licensed Picture, then Paramount shall have the option of obtaining the required
licenses (and charge the cost thereof as Distribution Expenses) or to forego
distribution of the Licensed Picture in the affected portion of the Territory
until such licenses are obtained by DWA.

 

d. The Licensed Pictures (including any elements thereof) and any material
supplied by DWA to Paramount will not violate or infringe any trademark, trade
name, contract, agreement, copyrights (whether common law or statutory), patent,
literary, artistic, dramatic, personal, private, civil, property, or privacy
right or moral rights of authors or any other right, or slander or libel any
Person; provided, that the foregoing shall not apply to any material which is
created by or supplied by Paramount, except to the extent such material created
by or supplied by Paramount incorporates elements from any Licensed Picture or
any elements supplied by DWA to Paramount.

 

e. It has the full right, power, and authority to enter into and fully perform
this Agreement and to comply with all of its obligations hereunder; DWA is and
will be duly organized and validly existing under the laws of its state of
formation, and is and will be duly qualified to transact business under the laws
of each state where the failure to do so would have a material adverse effect on
either the conduct of its business or its ability to perform this Agreement. DWA
has or at all relevant times hereunder shall have the full, complete and
unfettered rights, power and authority to bind conclusively any and all of its
controlled Affiliates to each and every term, covenant and condition of this
Agreement relating to or involving any of its controlled Affiliates.

 

f. All actions taken by DWA in connection with this Agreement shall be taken in
full compliance with all applicable statutory, administrative and/or court-made
laws, rules and regulations of any jurisdiction, and those of any other
governmental body (including those relating or pertaining to the manufacture,
production, distribution, exhibition, sale, advertising, promotion and other use
of intellectual properties and/or consumer products or services).

 

g. As of the Effective Date, no litigation, proceeding or claim is pending or
threatened against DWA that is reasonably likely to have a material adverse
effect on DWA’s ability to perform its obligations under this Agreement or any
Distribution Rights relating to the Licensed Pictures.

 

9.2 Each of Paramount and DWS, individually and collectively, represent, warrant
and agree that:

 

a. It will not suffer or authorize any lien, encumbrance, pledge or mortgage
(each, a “Lien” hereunder) to attach to any Licensed Picture, including any
Distribution Rights, or to any materials furnished by DWA relating to the
Licensed Pictures, provided the foregoing shall not apply to any Lien created,
authorized or caused by DWA, and any Lien created pursuant to the terms of any
DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement.

 

68



--------------------------------------------------------------------------------

b. No material (including advertising, publicity, promotional, trailers, etc.)
added to the Licensed Pictures or used in connection therewith by it violates or
will violate, or infringes or will infringe, any trademark, trade name,
contract, agreement, copyright (whether common law or statutory), patent,
literary, artistic, dramatic, personnel, private, civil, property, or privacy
right or “moral rights of authors” or any other right, or slander or libel any
Person, provided that the foregoing shall not apply to any material that is
created by or supplied by DWA or incorporates elements from any Licensed
Picture.

 

c. It has or will have written agreements with each Subdistributor hereunder to
comply with the terms and conditions of this Agreement. The foregoing shall not
apply to the CJ Agreement, the Kadokawa Agreement or any of the DWA-approved
Distribution Servicing Agreements listed on Schedule 1 hereto, nor to any
DWA-approved Third Party Service Agreement or any Distribution Servicing
Agreement that DWA later approves and which does not contain such a requirement.
Such agreements will be made available to DWA promptly upon its request.

 

d. It has the full right, power, and authority to enter into and fully perform
this Agreement and to comply with all of its obligations hereunder; it is and
will be duly organized and validly existing under the laws of its state of
formation, and is and will be duly qualified to transact business under the laws
of each state where the failure to do so would have a material adverse effect on
either the conduct of its business or its ability to perform this Agreement. It
has or at all relevant times hereunder shall have the full, complete and
unfettered rights, power and authority to bind conclusively any and all of its
controlled Affiliates to each and every term, covenant and condition of this
Agreement relating to or involving any of its controlled Affiliates.

 

e. It has not sold, assigned, transferred or conveyed, and will not in the
future sell, assign, transfer or convey to any person any rights, title or
interest in or to any of DWA’s Retained Rights or that is adverse to or in
derogation of any of the Distribution Rights. It has not authorized, and will
not in the future authorize, any person to exercise any of DWA’s Retained
Rights, except as permitted by any DWA-approved Distribution Servicing Agreement
or any DWA-approved Third Party Service Agreement. It has not exercised any
right or taken any action, and will not in the future exercise any right or take
any action, that might derogate from or unfairly compete with any of DWA’s
Retained Rights or the quiet and peaceful possession and enjoyment of DWA’s
Retained Rights. In the exercise of the Distribution Rights and otherwise in the
fulfillment of its obligations pursuant to this Agreement, it will not engage in
any act that violates any law, rule, act or regulations of any governmental
authority. All actions taken by Paramount in connection with this Agreement
shall be taken in full compliance with all applicable statutory, administrative
and/or court-made laws, rules and regulations of any jurisdiction, and those of
any other governmental body (including those relating or pertaining to the
manufacture, production, distribution, exhibition, sale, advertising, promotion
and other use of intellectual properties and/or consumer products or services).

 

69



--------------------------------------------------------------------------------

f. All consideration to be provided by it pursuant to each third party business
arrangement, including the DWA-approved Distribution Servicing Agreements and
DWA-approved Third Party Service Agreements, to which it is a party and all of
the terms, covenants and conditions provided to be kept or performed by it
pursuant to each such third party business arrangement will be paid, kept,
performed and discharged in full by it unless excused by the other party thereto
or by operation of law. There currently is no breach or other act of default,
and in the future there will be no breach or other act of default by it under
any of such third party business arrangements, that would have a material
adverse affect on its business or its ability to perform under this Agreement.
Subject to any limitations and restrictions contained in the DWA-approved
Distribution Servicing Agreements or the DWA-approved Third Party Service
Agreements, it is not a party to any third party business arrangement that will
conflict with any of DWA’s approval rights, and it has the full right, power and
authority in all of its third party business arrangements to comply fully with
all of DWA’s approvals and rights as set forth in this Agreement.

 

g. As of the Effective Date, no litigation, proceeding or claim is pending or
threatened against it that is reasonably likely to have a material adverse
effect on its ability to perform its obligations under this Agreement, the
Distribution Rights with respect to the Licensed Pictures, or on any of DWA’s
Retained Rights.

 

Section 10. Indemnity

 

10.1 Indemnity Obligations: Each party (“Indemnitor”) shall at its own cost and
expense indemnify, defend and hold the other party, its and their parents and
affiliates, and their respective employees, agents, managers, Subdistributors,
directors and shareholders (collectively, “Indemnitee”) harmless from and
against any and all loss, liability or expense resulting from any claim, demand
or suit which may be made or brought against Indemnitee by reason of any claim
by any third party that (a) (i) a Licensed Picture, or any element thereof,
including the sound and music synchronized therewith; (ii) any material
(including advertising, publicity, promotional trailers, etc.) added to the
Licensed Picture or used in connection therewith, to the extent any of the above
are supplied by or at the request or direction of or on behalf of Indemnitor, or
to the extent any of the above are added by the Indemnitor without Indemnitee’s
knowledge, violates or infringes upon the trademark, trade name, patent,
copyright, literary, dramatic, musical, artistic, personal, private, publicity,
civil, property or contract right, right of privacy, the moral rights of authors
or any other right of any Person; or (b) notwithstanding anything to the
contrary contained in Section 11.1.e., a breach of any representation, warranty
or agreement by the Indemnitor hereunder. Notwithstanding the foregoing, (a) DWA
shall so indemnify Paramount and the other Paramount Indemnitees as set forth
above with respect to third party claims arising out of material created by or
supplied by Paramount to the extent such claims are based upon elements from any
Licensed Picture incorporated in such material, or any material supplied by DWA
to Paramount and used by Paramount in a manner authorized by DWA. Paramount will
not be entitled to any indemnity hereunder to the extent that losses arise or
result because Paramount fails to withdraw any Licensed Picture which is the
basis of any such claim from distribution promptly as, when and to the extent so
instructed by DWA; however, Paramount will be entitled to an indemnity hereunder
if Paramount honored an instruction from DWA not to withdraw such Licensed
Picture from distribution. Notwithstanding the foregoing, (a) in no event will
Paramount or any Paramount

 

70



--------------------------------------------------------------------------------

Indemnitor be required to indemnify DWA or any DWA Indemnitee for any claim,
demand or suit which may be made or brought against DWA or any DWA Indemnitee
for the satisfaction of any portion of the subordinated debt issued by DWS to
Home Box Office that was expressly assumed by DWA (as scheduled in the
Separation Agreement) (the “DWA Excluded Liabilities”), (b) in no event will DWA
or any DWA Indemnitor be required to indemnify Paramount or any Paramount
Indemnitee for any claim, demand or suit which may be made or brought against
DWA or any DWA Indemnitee for the satisfaction of any portion of the
subordinated debt issued by DWS to Home Box Office that was not expressly
assumed by DWA (as scheduled in the Separation Agreement) (the “DWS Excluded
Liabilities”).

 

Nothing contained in this Agreement shall serve to impair, amend, abrogate or
otherwise limit in any way, Paramount’s and DWS’s obligations to DWA under the
McDonald’s Interparty Agreement.

 

10.2 Insurance: DWA shall maintain and cause Paramount to be added as an
additional insured (without responsibility for premiums or deductibles) with
respect to the Licensed Pictures under DWA’s Errors and Omissions policy (to the
extent commercially available) pertinent to exhibition of the Licensed Pictures
in the Territory. Such policy shall be for a term, in amounts and containing a
deductible and notice provision as is customary in the motion picture industry.
All such insurance coverage shall be primary to any other coverage maintained by
Paramount. Upon request by Paramount, DWA shall promptly forward to Paramount
Certificates of Insurance evidencing DWA’s coverage. Notwithstanding the
foregoing, DWA may elect in its sole discretion to self-insure. Paramount shall
be fully responsible for the loss or destruction of any Licensed Pictures,
Tangible Film Materials or Marketing Materials in Paramount’s or DWS’s
possession or control, unless and to the extent that the negligent or wrongful
conduct of DWA and/or a third party with whom DWA contracts directly results in
such loss or destruction (and further provided that such negligent or wrongful
conduct is not of the type for which Paramount would be responsible under
industry customs). The Licensed Pictures shall be covered, and DWA shall be
added as an additional insured (without responsibility for premiums or
deductibles), under Paramount’s and DWS’s property, casualty and liability
insurance; and, with respect to advertising materials created by Paramount or
DWS, Paramount shall maintain, and shall cause DWS to maintain, errors and
omissions insurance (to the extent commercially available), and the
proportionate cost of such errors and omissions insurance shall be a
Distribution Expense hereunder. All such insurance coverage shall be primary to
any other coverage maintained by DWA. Upon request by DWA, Paramount shall
promptly forward to DWA Certificates of Insurance evidencing Paramount’s
coverage.

 

Section 11. Default; Remedies and Termination

 

11.1 Default: A party shall be deemed in default of this Agreement upon the
happening of any of the following:

 

a. Such party fails to make any payment when due hereunder or to render any
statement when required hereunder. The defaulting party shall have five
(5) Business Days to cure such default after receiving written notice from or on
behalf of the non-defaulting party that such payment or statement has not been
made or rendered within the required time;

 

71



--------------------------------------------------------------------------------

b. Such party, or any controlled Affiliate of such party (which in the case of
Paramount will include DWS and all other Paramount Affiliates): (i) commences a
voluntary case or proceeding with respect to any or all of its assets or
business under any Bankruptcy Law; (ii) is the subject of an involuntary case or
petition with respect to any or all of its assets or business under any
Bankruptcy Law and the involuntary case or petition is not dismissed or
withdrawn within 30 days after its filing; (iii) consents to the commencement or
pendency of a case or proceeding with respect to any or all of its assets or
business under any Bankruptcy Law; (iv) seeks the appointment of a trustee,
receiver, liquidator or other custodian of any or all of its assets or business
under any Bankruptcy Law; (v) consents to the appointment of a trustee,
receiver, liquidator or other custodian of any or all of its assets or business
under any Bankruptcy Law; (vi) is the subject of an order of any court, agency
or other governmental authority directing the appointment of a trustee,
receiver, liquidator or other custodian of any or all of its assets or business
under any Bankruptcy Law; (vii) seeks an order from any court, agency or other
governmental authority directing the liquidation, sale, rehabilitation,
reorganization or other disposition of any or all of its assets or business;
(viii) is the subject of any order of a court, agency or other governmental
authority directing the liquidation, sale rehabilitation, reorganization or
other disposition of any or all of its assets or business; (ix) is, or admits
that it is, generally not paying its debts as the debts become due; (x) is, or
admits that it is, insolvent; or (xi) makes an assignment of any or all of its
assets or business for the benefit of its creditors. For purposes of this
paragraph, “Bankruptcy Law” means: the United States Bankruptcy Code (11 U.S.C.
§ 101 et seq.); and all other liquidation, dissolution, rehabilitation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, extension, rearrangement, receivership, insolvency, reorganization
or any other similar debtor relief laws of any applicable jurisdiction from
time-to-time in effect that affects the rights of creditors generally;

 

c. Any Licensed Picture or any material portion thereof is attached or levied
upon as a consequence of the action or inaction of such party in violation of
its representations or warranties hereunder, and such attachment or levy has a
material adverse effect on the licensing, distribution or exploitation of the
Licensed Picture, and the same is not released or dissolved within thirty
(30) days thereafter;

 

d. Substantially all of the assets of such party are attached or levied upon and
the same is not released or dissolved within thirty (30) days thereafter;

 

e. Such party otherwise is in breach of a material provision of this Agreement,
including a breach of any material representation or warranty hereunder that has
a material adverse effect on the licensing, distribution or exploitation of the
Licensed Pictures hereunder. For the avoidance of doubt, violation of a third
party right (as set forth in Sections 9.1.d and 9.2.b), or violation of any
other representation or warranty in Section 9. above that does not have a
material adverse effect on the licensing, distribution or exploitation of the
Licensed Pictures hereunder, shall not constitute a default pursuant to this
Section 11., provided the indemnity obligations in Section 10.1. shall be fully
applicable to the representations, warranties and covenants set forth in
Section 9. The party in breach shall have five (5) Business Days to cure such
breach after receiving written notice of such breach from or on behalf of the
non-breaching party or, if a cure cannot reasonably be effected within such
period, such party must begin to cure such breach within five (5) Business Days
and to prosecute the same diligently thereafter;

 

72



--------------------------------------------------------------------------------

f. In the case of Paramount or DWS: Paramount or DWS is in breach or default
under any DWA-approved Distribution Servicing Agreement or a Third Party Service
Agreement, and such breach or default has or will have a material adverse affect
on Paramount’s or DWS’s ability to distribute the Licensed Pictures in
accordance with this Agreement;

 

g. In the case of DWA: If DWA fails to Deliver a Subject Picture in accordance
with and as permitted by Section 3.1.b. above and Paramount had theretofor
incurred Distribution Expenses or bona fide binding commitments for Distribution
Expenses in connection with such Subject Picture, provided that Paramount’s sole
remedy for DWA’s failure to Deliver in the aforementioned circumstances shall be
to require DWA (and DWA shall be obligated) to repay to Paramount all such
Distribution Expenses, together with interest on such paid amounts calculated at
the rate specified in Section 8.6.f. If DWA fails to Deliver such Subject
Picture, DWA shall retain all Distribution Rights thereto subject to the terms
of this Agreement, including Paramount’s right to obtain an exclusive license of
the Distribution Rights in accordance herewith.

 

Notwithstanding anything to the contrary contained in this Section 11., if there
is any matter giving rise to a right of termination hereunder which is then the
subject of a Good Faith Dispute, (i) no party shall be considered in default of
this Agreement with respect to such matter during the pendency thereof, (ii) no
party shall attempt to terminate this Agreement or any of the Distribution
Rights licensed hereunder during the pendency thereof with respect to such
matter, (iii) each party shall continue to perform its obligations in accordance
with the terms hereof, and (iv) the cure periods provided herein above shall
toll and be available following the resolution of such Good Faith Dispute
(whether resolved by mutual agreement, arbitration or otherwise).

 

11.2 Remedies and Termination:

 

a. DWA Termination Right.

 

(i) In the event of a default by Paramount or DWS (as determined pursuant to
Section 11.1. above), DWA shall have the right to terminate this Agreement (and
the Fulfillment Services Agreement, if DWA determines in its sole discretion),
including the right (but not obligation) (x) to order the immediate cessation of
any or all distribution of the Licensed Pictures and the immediate return of any
or all Tangible Film Materials (in accordance with Section 15 below), or (y) at
DWA’s election, to terminate the Output Term (and the output term under the
Fulfillment Services Agreement, if DWA determines in its sole discretion), but
require Paramount and DWS to continue distribution in accordance with the terms
of this Agreement (subject to Sections 11.2.c. and 11.2.d. below) of some or all
Licensed Pictures previously delivered and either in release or ready for
release as and for the duration of the applicable License Term. In the event
Paramount and DWS are permitted to continue distributing some or all of the
previously delivered Licensed Pictures, Paramount will remain obligated to make
all accountings and payments set forth herein with respect to such Licensed
Pictures, and Paramount (and DWS) and DWA shall continue to perform all of their
respective other obligations hereunder with respect to such Licensed Pictures.

 

73



--------------------------------------------------------------------------------

(ii) In connection with a DWA Change of Control, DWA shall have the right to
terminate the Output Term (and the output term under the Fulfillment Services
Agreement, if DWA determines in its sole discretion), as of the first day of any
month between January 1, 2011 and December 31, 2012, provided that if DWA elects
to terminate the Output Term pursuant to this Section 11.2.a.(ii), it shall pay
Paramount a fee (the “Special Termination Fee”) equal to the product of (A) $150
million and (B) the quotient of “X” divided by 104, where “X” equals the number
of calendar days between the date of termination and December 31, 2012 divided
by seven and rounded up to the nearest whole number. (For the avoidance of
doubt, if the Output Term were terminated as of January 1, 2011, the Special
Termination Fee would be $150 million, and if the Output Term were terminated as
of July 1, 2011, the Special Termination Fee would be $113.9 million). DWA shall
irrevocably elect to exercise its rights to terminate the Output Term (and the
output term under the Fulfillment Services Agreement, if DWA determines in its
sole discretion), pursuant to this Section 11.2.a.(ii) by delivering written
notice to Paramount within ninety (90) days of the consummation of any DWA
Change of Control and which shall specify a termination date which date cannot
be earlier than 180 days after the date of such notice (the “DWA Termination
Notice”). DWA will deliver the Special Termination Fee to Paramount in cash on
the noticed date on which the Output Term is so terminated. If DWA does not
deliver the DWA Termination Notice within the ninety (90) day period, DWA will
be deemed to have irrevocably waived its rights under this Section 11.2.a.(ii).
If DWA fails to deliver the applicable Termination Fee on the noticed
termination date, the DWA Termination Notice shall be deemed tolled and the
termination shall not occur until DWA delivers such Termination Fee. In the
event DWA terminates the Output Term pursuant to this Section 11.2.a.(ii),
Paramount may, at its option, elect to continue distribution in accordance with
the terms of this Agreement (subject to Sections 11.2.c. and 11.2.d. below) of
all of the Licensed Pictures previously Delivered and either in release or ready
for release as and for the duration of the applicable License Term, by providing
written notice of such election by no later than sixty (60) days following
Paramount’s receipt of the DWA Termination Notice. In the event Paramount
provides such written notice within such sixty (60) day period, Paramount will
remain obligated to make all accountings and payments set forth herein with
respect to such Licensed Pictures, and Paramount and DWA shall continue to
perform all of their respective other obligations hereunder with respect to such
Licensed Pictures. If Paramount fails to provide such written notice within such
sixty (60) day period, it will be deemed to have irrevocably waived its rights
to continue to distribute such previously Delivered Licensed Pictures, in which
event the License Term for each Licensed Picture shall terminate on the same
date as the effective date of the DWA Termination Notice.

 

(iii) For the avoidance of doubt, DWA shall have no obligation to repay or
refund any unrecouped Distribution Expenses whether upon the expiration or early
termination of the License Term or otherwise for any Licensed Picture for any
reason whatsoever.

 

(iv) For purposes of clarity, one Special Termination Fee in the relevant amount
set forth above is due on the termination of this Agreement and/or the

 

74



--------------------------------------------------------------------------------

Fulfillment Services Agreement (e.g., if a Special Termination Fee has been paid
pursuant to the Fulfillment Services Agreement, no Special Termination Fee shall
be payable on the simultaneous or subsequent termination of this Agreement).

 

b. Paramount Termination Right.

 

(i) In the event of a default by DWA (as determined pursuant to Section 11.1.
above), Paramount shall have the right to terminate this Agreement (in which
case, DWA shall, in its sole discretion, have the right to terminate the
Fulfillment Services Agreement), including the right (but not the obligation) to
immediately cease distribution and exploitation of the Licensed Pictures and to
immediately deliver to DWA any and all Tangible Film Materials (in accordance
with Section 15 below) relating thereto to DWA, at DWA’s sole cost and expense.

 

(ii) In the event DWA fails to Deliver to Paramount three (3) Qualified Pictures
that meet the standards set forth in Section 3.2.b above during the initial five
(5) years of the Output Term, six (6) Qualified Pictures that meet the standards
set forth in Section 3.2.b above during the initial ten (10) years, if
applicable, of the Output Term, nine (9) Qualified Pictures that meet the
standards set forth in Section 3.2.b above during the initial fifteen
(15) years, if applicable, of the Output Term, or thirteen (13) Qualified
Pictures that meet the standards set forth in Section 3.2.b above during the
initial twenty (20) years, if applicable, of the Output Term, then Paramount
shall have the right to (A) terminate this Agreement (in which case, DWA shall,
in its sole discretion, have the right to terminate the Fulfillment Services
Agreement), including the right (but not the obligation) to immediately cease
distribution and exploitation of the Licensed Pictures and to immediately
deliver to DWA any and all Tangible Film Materials (in accordance with
Section 15 below) relating thereto to DWA, at DWA’s sole cost and expense;
provided, in the event of such termination, unrecouped Distribution Expenses as
of the date of termination shall remain nonrecourse as to DWA and shall be
recouped by Paramount solely from Gross Receipts in accordance with this
Agreement, or (B) terminate only the Output Term (in which case, DWA shall, in
its sole discretion, have the right to terminate only the output term under the
Fulfillment Services Agreement) and continue the distribution (in accordance
with the terms of this Agreement) of Licensed Pictures Delivered prior to the
date of termination. It is acknowledged and agreed that the Existing Film
“Wallace & Gromit” shall count towards the satisfaction of the Delivery
Requirements set forth in this Section 11.2(b)(ii).

 

c. Existing Third Party Agreements. Subject to the provisions of this
Section 11.2.c., notwithstanding the expiration or termination of this
Agreement, or the Output Term or the License Term of each Licensed Picture
hereunder, Paramount and DWS shall have the right and obligation to honor all
then-existing contractual commitments with respect to current and prospective
Licensed Pictures. DWA shall cooperate with Paramount and DWS and, at
Paramount’s request and expense, shall take such actions that are reasonably
necessary or desirable to ensure that Paramount and DWS are able to perform
their obligations under all then-existing contractual commitments with respect
to current and prospective Licensed Pictures. Notwithstanding any other
provision in this Agreement, the continuation of this Agreement or any such
extension of this Agreement, or the Output Term or the License Term of any
Licensed Picture as contemplated by this Agreement in connection with any
DWA-approved Distribution

 

75



--------------------------------------------------------------------------------

Servicing Agreements and Third Party Service Agreements shall be expressly
subject to and conditioned upon Paramount continuing to pay DWA all amounts
required to be paid to DWA pursuant to this Agreement and Paramount and DWS
continuing to perform all of its other obligations hereunder in accordance with
the terms hereof with respect to such DWA-approved contractual commitments.
Subject to the foregoing:

 

(i) Irrespective of any termination pursuant to this Section 11, this Agreement,
solely as it relates to those Distribution Rights subject to DWA-approved
Distribution Servicing Agreements and Third Party Service Agreements, shall
remain in place and such Distribution Rights shall continue to be licensed to
Paramount and DWS hereunder and in accordance with the terms of this Agreement
until the expiration of each DWA-approved Distribution Servicing Agreement or
Third Party Service Agreement, as applicable; provided, Paramount and DWS may
elect to waive its Distribution Fee, in which event the last sentence of
Section 7.1 above shall not apply. Paramount and DWS shall have the right to
endeavor to cause its Subdistributors and any Person to release Paramount or
DWS, as applicable, from its obligations under the applicable DWA-approved
Distribution Servicing Agreement(s) and Third Party Service Agreement(s) with
respect to the Licensed Picture and to enter into a direct agreement(s) with DWA
with respect thereto. If any such Subdistributor or Person is willing to enter
into a direct agreement with DWA, on terms and conditions no less favorable to
DWA than those contained in the DWA–approved Distribution Servicing Agreement or
Third Party Service Agreement, as applicable, DWA shall be obligated to enter
into such agreement with such Subdistributor or Person.

 

(ii) The parties acknowledge that the termination of this Agreement shall not
automatically terminate the DWA-approved Distribution Servicing Agreements or
the Third Party Service Agreements then in effect, including licenses
authorizing Television Exhibition during the License Term. Each DWA-approved
Distribution Servicing Agreement and Third Party Service Agreement shall
terminate with respect to the Licensed Pictures and the Distribution Rights
subject thereto in accordance with the terms thereof, unless any such agreement
terminates by its terms concurrently with termination of this Agreement.

 

d. Continuation of Distribution Fees and Distribution Expenses. For the
avoidance of doubt, Paramount shall remain entitled to charge its Distribution
Fees and recoup its Distribution Expenses on Licensed Picture(s) for any period
during which the subject Distribution Rights are licensed to and serviced by
Paramount.

 

e. Further Documents. On expiration or other termination of each License Term,
or the Term, Paramount will immediately execute such quitclaims and other
documents as DWA’s counsel deems necessary or advisable to evidence the
termination of the Distribution Rights with respect to each Licensed Picture.

 

f. Remedies Not Exclusive. The foregoing rights and remedies are in addition to
and not in lieu of or in derogation of the rights and remedies otherwise
available to Paramount or to DWA in the event of default by the other party.

 

76



--------------------------------------------------------------------------------

Section 12. Operational Mechanics. Paramount acknowledges the importance to DWA
(as a public company with Securities and Exchange Commission reporting
obligations) of Paramount’s obligations to report to DWA, or to provide DWA with
access to, certain information in accordance with the terms of this Agreement.
With respect to Section 4.1.e.(vii) (specifically, the reference to “direct
access to theatrical database”), the scope of the electronic reporting
requirements set forth in Section 8.5.e., the timing for delivery of the Interim
Reports set forth in 8.6.d. and the number of days following the fiscal month
closing in which the GAAP Accrual Reports can be delivered under 8.6.e., the
parties acknowledge that Paramount will use its commercial best efforts to fully
satisfy its obligations to DWA thereunder but that Paramount has not yet
confirmed that Paramount and/or the Paramount Affiliates will be able to satisfy
such obligations in the exact manner and within the exact time periods specified
therein. To the extent that Paramount determines following its further review of
such obligations (which review Paramount shall complete as promptly as possible
but, in any event, no later than the Effective Date) that Paramount and/or the
Paramount Affiliates will not be able to fully and completely satisfy one or
more of the foregoing obligations in the exact manner or within the exact time
periods currently required by such Sections of this Agreement, the parties shall
negotiate in good faith possible changes to such obligations and/or time
periods; provided, however, that any such changes shall be the minimum necessary
for Paramount and/or the Paramount Affiliates to fully effect the intent of the
parties.

 

Section 13. Copyright

 

13.1 Protection and Notice: DWA at its sole expense shall take all actions
reasonably sufficient to secure copyright protection for the Licensed Pictures.
Paramount will cooperate as reasonably required by DWA in connection with
actions undertaken by DWA to protect and enforce copyrights, trademarks, etc.
DWA shall include in the Licensed Pictures as delivered to Paramount a copyright
notice in conformity with the laws of the United States and the Universal
Copyright Convention designating as copyright proprietor such entity as DWA
shall determine. As a condition to the right of public distribution licensed to
Paramount hereunder, such copyright notice shall appear on all copies of any
Licensed Picture distributed hereunder.

 

13.2 Notice of Claims; Infringements: Paramount and DWA shall promptly notify
the other of any claims against or violations or infringement of any of
Distribution Rights hereunder, or of any claim against any copyright with
respect to any Licensed Picture, which come to such party’s attention.
Paramount, at DWA’s instruction and at DWA’s sole cost and expense, shall take
all reasonable steps by action at law or otherwise to prevent any unauthorized
exhibition or distribution of the Licensed Pictures in violation of the rights
granted to Paramount hereunder or to prevent impairment, encumbrance or
infringement of any Distribution Rights hereunder or of the copyright.

 

Section 14. Ownership. Subject to the rights expressly licensed to Paramount
herein, as between DWA and Paramount, DWA shall be the sole and exclusive owner
of all rights, title and interest in and to the Licensed Pictures at all times.
DWA’s ownership includes all copyrights, trademarks, patents, titles, designs,
artwork, characters, stills, drawings, literary material, film materials,
computer models, logos, stories, plots and any other intellectual properties and
rights in, to, or arising out of the Licensed Pictures or any element thereof

 

77



--------------------------------------------------------------------------------

regardless of whether created by DWA or by any other person on DWA’s behalf.
Except as otherwise provided herein, neither Paramount nor DWS shall have any
ownership or security interest in, lien on, or other creditor’s rights with
respect to the Licensed Pictures, any elements or components thereof (excluding
only Paramount’s and DWS’s ownership rights and interests in and to the Tangible
Film Materials and Marketing Materials created or produced by Paramount or DWS,
as applicable, in accordance with this Agreement), the Retained Rights and any
revenue derived from exploitation of the Retained Rights, any of the literary,
dramatic, musical or other materials upon which the Licensed Pictures are based
or which are contained in the Licensed Pictures, or any of the copyrights,
trademarks, computer models, design patents, technology or similar or analogous
rights in or to the Licensed Pictures or any of the foregoing.

 

Section 15. Inventory of Materials

 

15.1 Return / Destruction of Tangible Film Materials. Subject to Section 15.2.
below, upon expiration or termination of (i) each License Term, or (ii) this
Agreement, all Tangible Film Materials relating to the applicable Distribution
Rights and Licensed Picture(s) shall become the property of DWA, free and clear
of all claims, liens, encumbrances or other interests. Within sixty (60) days
after the expiration or termination of each License Term, Paramount shall
furnish DWA with a complete written inventory with respect to each Territory,
listing all Tangible Film Materials then in the possession or under the control
of Paramount, DWS, a Paramount Affiliate, a Subdistributor or any Person
pursuant to a DWA-approved Distribution Servicing Agreement or DWA-approved
Third Party Service Agreement. Within thirty (30) days following DWA’s receipt
of the foregoing written inventory, DWA shall notify Paramount in writing
regarding which of the Tangible Film Materials listed in such written inventory
are to be delivered to DWA and which of the Tangible Film Materials listed in
such written inventory are to be destroyed. Further in this regard:

 

a. If designated by DWA, Paramount shall deliver to DWA (within thirty 30 days
following receipt of notice from DWA as set forth above) all Tangible Film
Materials that are then within the possession or under the control of Paramount,
DWS, a Paramount Affiliate, a Subdistributor or any Person pursuant to a
DWA-approved Distribution Servicing Agreement. Paramount’s direct third party
costs of complying with this Section 15.1.a. shall be included in Distribution
Expenses, provided such delivery shall be at Paramount’s sole cost and expense
in the event of termination for a Paramount default.

 

b. Unless designated otherwise by DWA, all or any portion of the Tangible Film
Materials set forth in Paramount’s written inventory that DWA has not instructed
Paramount to deliver to DWA shall be destroyed. Paramount shall furnish DWA
(within thirty [30] days following receipt of notice from DWA as set forth
above) with an affidavit of such destruction, and shall furnish such additional
verification of such destruction as DWA shall designate. Paramount’s direct
costs of complying with this Section 15.1.b. shall be included in Distribution
Expenses, provided such destruction shall be at Paramount’s cost and expense in
the event of termination for a Paramount default.

 

15.2 Post License Term Collections / Returns: Notwithstanding the expiration of
the License Term for a given Licensed Picture, for a period of six (6) months
thereafter Paramount shall continue to use its commercially reasonable best
efforts to continue to collect all

 

78



--------------------------------------------------------------------------------

Gross Receipts. For the avoidance of doubt, Paramount shall remain entitled to
take a Distribution Fee on, and recoup its Distribution Expenses in connection
with, any such Gross Receipts. DWA and Paramount shall cooperate fully and in
good faith with each other to achieve a smooth transition at the end of the
License Term, and DWA shall request that any successor distributor do so as
well.

 

Section 16. Force Majeure. No party shall be liable to the other because of any
failure to perform hereunder caused by any cause beyond its control, including
fire, earthquake, flood, epidemic, accident, explosion, casualty, strike,
lockout, labor controversy, riot, civil disturbance, act of a public enemy,
embargo, war, act of God or law, except as expressly provided herein to the
contrary; provided, that neither Paramount nor DWS shall be required to accede
to or to cause any Paramount Affiliate to accede to the demands of any guild,
union or similar organization in order to bring to an end a strike, lockout or
labor controversy, or to accede to the demands of any suppliers or others not a
party hereto which Paramount considers unreasonable. This Section 16. shall not
diminish or impair the payment obligations of any party hereunder.

 

Section 17. Assignment. This Agreement may not be assigned by Paramount or DWS
on the one hand, or DWA on the other hand, (1) without the simultaneous
assignment of the Fulfillment Services Agreement in conjunction with such
assignment; and (2) (a) without the prior written consent of the other party,
except that without securing the prior written consent of DWA but subject to
Section 4.6. above, Paramount may (without diminishing its obligations
hereunder) from time to time assign or delegate any or all of its rights and
obligations hereunder to one or more Paramount Affiliates and (b) Paramount may
assign to a Successor Entity (as defined below) all of its rights hereunder in
the event Paramount is acquired by or merged into another entity, or in
connection with a sale or assignment of all or substantially all of its
theatrical distribution business to another entity (each, a “Successor Entity”;
provided, that in the case of (b) above (i) Paramount and such assignee or
successor shall have executed such instruments, agreements or documents as DWA
may reasonably request to ensure the legal and binding assumption by the
assignee or successor of Paramount’s obligations hereunder, (ii) such assignee
or successor shall have granted to DWA an equivalent security interest in and
lien on the Distribution Rights and related assets as granted by Paramount to
DWA hereunder, (iii) Paramount shall remain liable for all of its obligations
hereunder, and (iv) Paramount shall also have assigned to such assignee or
successor, all of its rights under the Fulfillment Services Agreement in
accordance with the terms and conditions thereof. Nothing contained in this
Section 17. shall (i) prohibit or limit Paramount’s right to assign or delegate
any or all of its responsibilities hereunder to one or more Paramount Affiliates
or to engage Subdistributors, or otherwise exploit the rights granted to
Paramount hereunder, or (ii) prohibit or limit Paramount’s sale or transfer of
its assets (other than its rights under this Agreement) in the ordinary course
of business. Paramount shall remain liable for all of its obligations hereunder
notwithstanding any such assignment, unless such assignment is to (A) another
U.S major motion picture studio or (B) a financially responsible Person approved
by DWA. In any event, the entity responsible for distributing the Licensed
Pictures shall be the same entity that is distributing Paramount’s Tent-Pole
Pictures following any such permitted assignment.

 

Section 18. Standard of Care. Except as otherwise specifically directed or
approved in writing by DWA, in all actions under this Agreement, Paramount shall
act, in accordance with

 

79



--------------------------------------------------------------------------------

at least that standard of care that it exercises with respect to the
distribution of comparable Motion Pictures produced or distributed by Paramount
under similar circumstances in the applicable territories and media, taking into
account differences in production budgets, cast, genre, rating, prerelease
audience surveys and test results, theatrical box office and other performance
metrics, local tastes and other established factors that Paramount uses in good
faith on a nondiscriminatory basis to make determinations in connection with the
exploitation of Motion Pictures produced or distributed by Paramount, excluding
in each case, any Motion Picture produced or directed by Steven Spielberg.
Without limiting the generality of the foregoing, Paramount will use its
commercially reasonable best efforts to ensure that the services provided to DWA
hereunder by Paramount will be no less than substantially equivalent in overall
quantity, level and priorities (including priorities in booking theaters,
circuits and booking dates) to the services provided by Paramount under similar
circumstances in connection with the distribution of comparable Motion Pictures
produced or distributed by Paramount with similar Domestic Territory theatrical
box office grosses (or, as applicable, were anticipated to have similar box
office grosses at the time any such services were contracted for or provided),
excluding in each case, any Motion Pictures produced or directed by Steven
Spielberg.

 

Section 19. Paramount Distribution Credit. Subject to the requirements of
Section 4.2.f., Paramount shall have the right to accord itself (or, as
applicable, DWS) its customary distribution credit (with integrated logo) for
each Licensed Picture on screen in the end titles consistent with placement of
DWS’s distributor credits on the Existing Pictures and in advertising for each
Licensed Picture in reasonable and customary position and size. No other
Paramount logo shall appear on screen or in advertising. Each Subdistributor or
licensee shall have the right to accord itself a distribution credit (and logo)
on screen and in advertising for each Licensed Picture in reasonable and
customary position and size as provided in the applicable DWA-approved
Distribution Servicing Agreement. DWA shall have the right to designate all
other credits on the Licensed Pictures, provided credits for the Licensed
Pictures shall include all credits to be accorded pursuant to the DWA-approved
Distribution Servicing Agreements and Third Party Service Agreements. Each
agreement with a Subdistributor or licensee shall provide that such
Subdistributor or licensee is contractually bound to abide by all such credit
obligations.

 

Section 20. Other Activities. Subject to the provisions hereof and Section 6 of
the Separation Agreement, nothing herein shall limit in any way the right of
DWA, Paramount, DWS or any other Paramount Affiliate to engage in business
activities or endeavors of any kind or nature, including:

 

(i) Motion Picture production, distribution and related businesses;

 

(ii) Television production and distribution and merchandising (including video
and computer games), including exploiting the Licensed Pictures by DWA;

 

(iii) Advertising;

 

(iv) Publishing;

 

80



--------------------------------------------------------------------------------

(v) Interactive Media;

 

(vi) The sale or license of designs, stories, characters, trademarks, trade
names or other rights or properties;

 

(vii) Ancillary market activities;

 

(viii) The co-financing or co-production or acquisition of any other interest of
any nature in any Motion Picture or other property; and

 

(ix) The exercise of any right not expressly granted hereunder.

 

Section 21. Exercise of Discretion. Any consultations, consents and approvals
between the parties shall be performed in good faith and no party shall
unreasonably withhold, condition or delay any approval or consent hereunder;
provided, however, any determinations, discretion, designations, elections,
instructions and approvals granted to or retained by DWA solely with respect to
creative matters relating to the development, production and distribution of the
Licensed Pictures, including any and all Marketing Materials (such as trailer
and advertising content, key artwork, bonus materials for Video Devices, clips
to be included in any product reels), may be exercised by DWA in its sole and
absolute discretion.

 

Section 22. No Partnership or Third Party Benefit. This Agreement does not
constitute Paramount and DWA, or DWS and DWA, as partners, joint venturers, or
as each other’s agents or representatives (except as may be herein otherwise
expressly provided). This Agreement is not for the benefit of any third party
and shall not give any right or remedy to any such third party whether or not
referred to hereunder.

 

Section 23. Integration/Formalities. Subject to Section 2.3 above, this
Agreement (including the Schedules, Annexes and Exhibits) the Fulfillment
Services Agreement and the McDonald’s Interparty Agreement contains the entire
agreement and understanding between the parties relating to the subject matter
hereof and supersedes, cancels and replaces any prior understanding, writing or
agreement between the parties relating to such subject matter, including,
without limitation, the Prior Agreement. This Agreement may not be amended,
modified or altered except by an instrument in writing duly executed by the
parties. The parties acknowledge that each was represented by counsel in the
negotiation and execution of this Agreement. No provision herein shall be
construed against any party by virtue of the activity of that party, through its
counsel or otherwise, in negotiating and drafting this Agreement.

 

Section 24. Dispute Resolution.

 

a. The parties agree that any dispute to interpret or enforce, or otherwise
arising out of or relating to, this Agreement shall be determined by binding
arbitration according to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), provided always that: (a) the arbitration shall
be conducted before a single neutral arbitrator with at least ten (10) years
experience in the theatrical Motion Picture industry, appointed by mutual
agreement of the parties within five (5) business days from the date the notice
of arbitration is delivered by the petitioning party; (b) the parties shall be
entitled to discovery as provided in California Code of Civil Procedure sections
1283.05 and 1283.1; (c) in

 

81



--------------------------------------------------------------------------------

deciding any such matter, the arbitrator shall follow the substantive law of the
State of California as it would be applied by California courts; (d) either
party may, without waiving its right to arbitration, seek preliminary or
interlocutory relief from a court of competent jurisdiction; (e) all arbitration
proceedings (including any discovery and other evidence in connection therewith)
shall be closed to the public and shall remain confidential; and (f) arbitration
awards hereunder may be entered and enforced as provided in California Code of
Civil Procedure sections 1285 et seq. If the arbitrator is not selected by
mutual consent within five (5) business days from the date the notice of
arbitration is delivered by the petitioning party, the rules of the AAA with
respect to the selection of an arbitrator shall apply. Notwithstanding the
foregoing, before proceedings are initiated hereunder, the Chief Executive
Officer or Chief Operating Officer of DWA and Distributor, or their designated
representatives shall meet and in good faith attempt to resolve the dispute.

 

b. Notwithstanding the foregoing:

 

(i) Any payment disputes or disputes regarding the UIP Restructuring pursuant to
Section 4.16 above or Section 32 below submitted to binding arbitration pursuant
to Section 24.a above shall commence within ten (10) business days from the date
the notice is delivered by the petitioning party and the arbitrator shall rule
not later than thirty (30) days after the date the notice is delivered. The
hearing shall be conducted by the arbitrator for as many days as the arbitrator
determines to allow; provided, that the hearing shall conclude, and the
arbitrator shall rule, not later than thirty (30) days after the date the notice
is delivered. The arbitrator shall rule as to whether or not amounts are owed to
the petitioning party, and if so, the exact amount owed to the petitioning party
(taking into account the default interest and other provisions contained in the
Agreement). In such event, the non-petitioning party shall have five
(5) Business Days from the date of the arbitrator’s ruling to make such payment.
In the event such payment is not made within the aforementioned period, such
failure shall constitute a breach of this Agreement and the petitioning party
may exercise all rights and remedies available under Section 11 above.

 

(ii) Any disputes submitted to binding arbitration pursuant to Section 24.a.
above that affect the timely release of a Licensed Picture for initial
Theatrical Exhibition or shall commence within seven (7) Business Days from the
date the notice is delivered by the petitioning party and the arbitrator shall
rule not later than ten (10) Business Days after the date the notice is
delivered. The hearing shall be conducted by the arbitrator for as many days as
the arbitrator determines to allow; provided, that the hearing shall conclude,
and the arbitrator shall rule, not later than ten (10) Business Days after the
date the notice is delivered.

 

c. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, AND
EXCEPT AS PROVIDED BELOW, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR PUNITIVE
DAMAGES SUFFERED BY AN INDEMNITEE, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER; PROVIDED, HOWEVER,
THAT TO THE EXTENT EITHER PARTY IS REQUIRED TO PAY (A) ANY AMOUNT ARISING OUT OF
THE INDEMNITY SET FORTH IN SECTION 10 AND/OR (B) ANY PUNITIVE DAMAGES, IN EACH
CASE, TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL
CONSTITUTE DIRECT DAMAGES AND WILL NOT BE SUBJECT TO THE LIMITATION SET FORTH IN
THIS SECTION 24.c.

 

82



--------------------------------------------------------------------------------

Section 25. Severability of Provisions. If any provision in this Agreement shall
be held by any court of competent jurisdiction to be illegal, invalid or
unenforceable, such provision shall be of no force or effect while such
infirmity shall exist, but such infirmity shall have no effect whatsoever upon
the binding force or effectiveness of any other provisions hereof unless the
parties otherwise agree. The parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provision with a valid
provision the economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provision.

 

Section 26. Waiver. No delay or failure to exercise any right hereunder shall
constitute a waiver of such right except in those instances where this Agreement
provides for specific notice and a period of time thereafter within which to
exercise a right, in which case failure to exercise such right within the
specified time period shall constitute a waiver thereof.

 

Section 27. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the state of California, applicable to contracts
entered into and to be fully performed in said state by residents thereof. For
purposes of enforcing, confirming or vacating an award under Section 24. above,
or in the event the provisions of Section 24. shall be held invalid or
unenforceable, only the California courts (state and federal) shall have
jurisdiction over controversies regarding or arising under this Agreement, and
if there is any matter which might be subject either to state or federal
jurisdiction, the parties agree that the matter shall be submitted to federal
jurisdiction. The parties specifically agree that the Superior Court of the
State of California, County of Los Angeles and the United States District Court
for the Central District of California shall have the personal jurisdiction over
them, and each of them, notwithstanding the fact that they may be citizens of
other states or countries. In this regard the parties agree that Los Angeles
County is a convenient forum.

 

Section 28. Confidentiality. Except as may be required by law or NASD or stock
exchange rules, each party shall keep confidential all terms and conditions
contained herein. Paramount and DWA acknowledge that they will, during the Term
hereof, have access to, and acquire knowledge from, materials, data and other
information which is not accessible or known to the general public
(“Confidential Information”). Except as required by law or NASD or stock
exchange rules, or as may be required for the preparation of tax returns or
other government or legally required documents, or as reasonable necessary to
employees, agents, lawyers, accountants, auditors, bankers, consultants,
representative or investors of Paramount or DWA or their Affiliates for a bona
fide business purpose (who shall be similarly bound by these confidentiality
provisions), neither the Confidential Information nor any knowledge acquired by
Paramount or DWA, as the case may be, from such Confidential Information or
otherwise through its engagement hereunder shall be used, publicized or divulged
by the other to any other Person without the prior written consent of the
applicable party obtained in advance and in each instance. Nothing herein shall
prevent a party, or any employees, agents, lawyers, accountants, auditors,
bankers, consultants, representatives or investors of such party or its
Affiliates (the “Receiving Party”) from using, disclosing, or authorizing the
disclosure of any information it receives in the course of performance of the
Agreement which:

 

a. was known to the Receiving Party prior to its disclosure by the other party;

 

83



--------------------------------------------------------------------------------

b. is or becomes publicly available without default hereunder by the Receiving
Party;

 

c. is lawfully acquired by the Receiving Party from a source which is not an
agent or representative of the Receiving Party and is not under any obligation
to the other party regarding disclosure of such information;

 

d. is independently developed by the Receiving Party without use of any of the
other party’s confidential information; or

 

e. is disclosed by the applicable party hereto to unaffiliated third parties
without confidential undertakings.

 

For the avoidance of doubt, Confidential Information as defined in this
Section 28. shall not include any Information that the applicable party is
obligated to make available to any third party(ies) in the course of fulfilling
its obligations under this Agreement (e.g., Contingent Compensation statements).

 

Section 29. Notice of Representatives. DWA will give Paramount reasonable notice
of DWA’s appropriate contact person(s). Paramount will give DWA reasonable
notice of Paramount’s appropriate contact person(s).

 

Section 30. Paragraph Headings. Paragraph headings and titles are solely for
convenience of reference and are not a part of this Agreement, nor are they
intended to aid or govern the interpretation of this Agreement.

 

Section 31. Intellectual Property License. DWA acknowledges and agrees that the
rights licensed to Paramount hereunder constitute “intellectual property” as
such term is defined in the Bankruptcy Code and that Paramount is entitled to
all of the rights of a licensee of intellectual property under Section 365(n) of
the Bankruptcy Code with respect to all of such licensed rights.

 

Section 32. Disclosure, Compliance and Reporting Obligations.

 

a. No later than 45 days after the end of each 12-month period specified in
Section 32.b. below (the “Test Period”), Paramount shall cause its independent
public accountants (the “Paramount Auditors”), which must be a Qualifying
Auditing Firm, to provide to DWA a SAS 70 Type II Report with respect to the
internal controls of Paramount and each Paramount Affiliate that relate to the
services required to be provided to DWA under this Agreement. The specified
control objectives of DWA for each Test Period to be addressed in the SAS 70
Type II Report for such Test Period shall be designated by DWA. Each SAS 70 Type
II Report delivered by the Paramount Auditors hereunder shall (i) state that the
internal controls of Paramount and the applicable Paramount Affiliates were
suitably designed to achieve the specified control objectives of DWA referenced
therein, (ii) state that such internal controls of Paramount and the applicable
Paramount Affiliates had been placed in operation as of the dates

 

84



--------------------------------------------------------------------------------

specified therein, (iii) state that such internal controls of Paramount and the
applicable Paramount Affiliates were operating with sufficient effectiveness to
provide reasonable assurance that the related control objectives were achieved
during the period to which such SAS 70 Type II Report relates and contain such
other statements and opinions as are reasonably necessary under the standards of
the Public Company Accounting Oversight Board (United States) (“PCAOB”) and the
Exchange Act for (A) the independent public accountants of DWA (the “DWA
Auditors”) to conduct an audit of the consolidated financial statements of DWA
for such fiscal year and (B) for the management of DWA to assess (and for the
DWA Auditors to attest to and report on such assessment) the effectiveness of
the internal control over financial reporting of DWA in accordance with
Section 404 of SOX (or any successor provision). Further, to the extent that,
with respect to the most recent Test Period, Paramount or any Paramount
Affiliate becomes aware of any significant deficiency or material weakness after
the last date of such Test Period and before the last day of the fiscal year of
Paramount in which such Test Period occurs, Paramount or the applicable
Paramount Affiliate, as applicable, will communicate such deficiency or weakness
to DWA within 2 business days after becoming aware of such significant
deficiency or material weakness. To the extent that the effectiveness of the
internal controls of Paramount or any Paramount Affiliate that are the subject
of a SAS 70 Type II Report are dependent upon the internal controls of a
provider of services under any DWA-approved Distribution Servicing Agreement or
DWA-approved Third Party Service Agreement, Paramount shall cause such service
provider to comply with the provisions of this Section 32.a.

 

b. Each SAS 70 Type II Report delivered pursuant to this Section 32 shall cover
a consecutive period of 12 calendar months ending on September 30 of each fiscal
year.

c. Without limiting the generality of Section 4 or Section 8 of this Agreement,
Paramount shall, and shall cause its Paramount Affiliates and the Paramount
Auditors to, provide DWA with such access as is reasonably requested by DWA to
such Records and other documents (including to examine, audit, take excerpts
from and make photocopies thereof), information and personnel to perform
procedures with respect to any SAS 70 Type II Report delivered pursuant to this
Section 32 and the internal controls to which such report relates as may be
necessary under the standards of the Public Company Accounting Oversight Board
(United States) and Section 404 of SOX (or any successor provision), including
for purposes of designating or modifying the specified control objectives of DWA
to be addressed in any SAS 70 Type II Report. To the extent that the
effectiveness of the internal controls of Paramount or any Paramount Affiliate
that are the subject of a SAS 70 Type II Report are dependent upon the internal
controls of a provider of services under any DWA-approved Distribution Servicing
Agreement or DWA-approved Third Party Service Agreement, Paramount shall cause
such service provider to comply with the provisions of this Section 32.c.

 

d. For purposes of this Section 32:

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“internal control over financial reporting” shall have the meaning ascribed to
such term in Rule 13a-15(f) of the Exchange Act, it being understood that such
term shall also include internal controls that relate to computer and
application controls, entity level controls and business process controls.

 

85



--------------------------------------------------------------------------------

“Qualifying Auditing Firm” means a nationally recognized accounting firm
recognized by the Public Accounting Oversight Board.

 

“SAS 70” shall mean AU Section 324, Service Organizations, as adopted by the
PCAOB in its Rule 3200T, as such statement may be amended, supplemented,
modified or replaced from time to time.

 

“SAS 70 Type II Report” shall mean a “report on the controls placed in operation
and tests of operating effectiveness” (as such term is defined in SAS 70) that
is prepared in accordance with the requirements of SAS 70.

 

“SOX” shall mean the Sarbanes-Oxley Act of 2002, as amended.

 

“specified control objectives” shall have the meaning ascribed to such term in
SAS 70.

 

e. All out of pocket costs and expenses relating to the preparation of any SAS
70 Type II Report required pursuant to this Section 32 shall be at the expense
of DWA. Prior to the commencement of each Test Period, Paramount will provide
DWA with a cost estimate for the preparation and delivery of the SAS 70 Type II
Report for the applicable Test Period, and Paramount shall promptly notify DWA
during the applicable Test Period to the extent such cost estimate changes for
any reason. DWA shall have the opportunity to meet with Paramount and Paramount
Auditors prior to, and during, each applicable Test Period to discuss potential
cost-saving measures that can be implemented to reduce the amounts charged to
DWA for the preparation of the SAS 70 Type II Report. DWA shall always have the
right to elect not to require the preparation and delivery of a SAS 70 Type II
Report for any given Test Period. All direct and indirect costs of Paramount,
the Paramount Affiliates and the Paramount Auditors to comply with Paramount’s
obligations to cooperate with, provide access to and otherwise assist DWA
pursuant to this Section 32 (including the time spent by employees or Paramount
and Paramount Affiliates) shall be borne by Paramount.

 

f. If (i) Paramount Auditor fails to deliver the SAS 70 Type II Report with
respect to any fiscal year that complies in all respects with the requirements
of, and is delivered within the time periods specified in, this Section 32, or
(ii) Paramount fails to comply in all respects with the provisions of
Section 32.c., either such failure shall constitute a material default by
Paramount and, notwithstanding anything to the contrary contained in this
Agreement, DWA shall have the automatic and immediate right to terminate this
Agreement in accordance with Section 11.2.a.(i) above.

 

Section 33. Notices. All notices hereunder shall be in writing and shall be
served by private delivery services, and shall be deemed given on the date
delivered to the following addresses (or such other addresses as such party may
hereafter designate in writing):

 

(i) If to DWA:

 

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, California 91201

Attention: General Counsel

 

86



--------------------------------------------------------------------------------

(ii) If to Paramount:

 

Paramount Pictures Corporation

5555 Melrose Avenue

Los Angeles, California 90038

Attention: General Counsel

 

(iii) If to DWS:

 

DreamWorks L.L.C.

1000 Flower Street

Glendale, California 91201

Attention: General Counsel

 

Section 34. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, which may be
sufficiently evidenced by one counterpart.

 

Section 35. Paramount Affiliates. To the extent any rights granted by DWA
hereunder are exercised by a Paramount Affiliate (including DWS), the following
shall apply in each instance:

 

35.1 Paramount shall be the representative, on behalf of any such Paramount
Affiliate vis-à-vis DWA. Without limiting the generality of the foregoing,
Paramount shall be responsible, on behalf of its Paramount Affiliates, for the
communication and coordination of all matters regarding to the Licensed
Pictures.

 

35.2 Paramount Affiliates shall, mutatis mutandis, be bound by and subject to
all the same obligations, restrictions, limitations and remedies that apply to
Paramount pursuant to this Agreement. Paramount shall be fully responsible for
the performance by its Paramount Affiliates of all such obligations and for the
observance of all limitations on the rights granted by DWA under this Agreement.
In the event any Paramount Affiliate fails to perform any such obligation or
observe any such limitation, DWA shall have the right to proceed directly
against Paramount for any remedy available without any requirement to seek any
such remedy from the applicable Paramount Affiliate.

 

35.3 For the avoidance of doubt and without limiting the generality of this
Section 35, any act or omission by a Paramount Affiliate that would have
constituted a breach of this Agreement had Paramount so acted or failed to act,
shall be considered a breach of this Agreement by Paramount. Paramount shall
include in its agreements with its Paramount Affiliates specific provisions as
are necessary and appropriate to ensure that DWA is a third party beneficiary
thereunder with the right to enforce any provision thereof directly against any

 

87



--------------------------------------------------------------------------------

such Paramount Affiliate, including, without limitation, by seeking injunctive
or other relief before any competent court or authority. DWA’s exercise (or lack
thereof) of any of its direct rights against a Paramount Affiliate shall in no
way limit DWA’s rights or remedies against Paramount under this Agreement in
respect of any actions or omissions of any Paramount Affiliate.

 

[Signature Page to Follow]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

Paramount Pictures Corporation

By

 

--------------------------------------------------------------------------------

Its

 

 

--------------------------------------------------------------------------------

DreamWorks Animation SKG, Inc.

By

 

--------------------------------------------------------------------------------

Its

   

DreamWorks L.L.C.

By

 

--------------------------------------------------------------------------------

Its

 

 

--------------------------------------------------------------------------------

 

89